Explanations of vote
I support the stance adopted by the rapporteur from the Group of the European People's Party (Christian Democrats) on this dossier, along with the Commission's proposal on combating tax fraud in the European Union. I believe that this proposal can improve administrative cooperation on intra-Community transactions, when it comes to calculating value added tax and monitoring the correct application of this tax.
It remains to be seen whether the Commission's proposal to extend the Eurocanet network and establish a new structure, Eurofisc, which would operate on a voluntary basis without having any legal capacity, will increase the success rate of the battle against tax fraud at EU level.
Governed by Council Regulation (EC) No 1798/2003, European administrative cooperation on VAT needs to be improved, particularly in terms of combating tax evasion. The report drafted by Mr García-Margallo y Marfil supports this approach by backing the proposals of the European Commission that focus on facilitating the exchange of data between Member States. I voted in favour of the report because it also adds some substantial improvements to the European Commission's text, particularly concerning the data protection of individuals.
Under the consultation procedure of the European Parliament, I voted for the report by my excellent Spanish colleague Mr García-Margallo y Marfil on the proposal for a Council Regulation concerning administrative cooperation and combating fraud in the field of value added tax. VAT fraud is often organised on a cross-border basis, which is why the European Union and its Member States need to be better coordinated to combat VAT fraud, in particular, and fiscal fraud, in general. I am pleased that the Commission's proposal lays down the principle of a legal basis for establishing a joint structure, Eurofisc, which will make possible multilateral, swift and targeted exchange of information so that Member States can respond adequately and in a coordinated fashion to combat any new kinds of fraud that emerge, drawing on jointly organised risk analysis. I share the rapporteur's concerns about the protection of personal data, which must be respected. This type of data must be used only with the goal of preventing and combating tax offences.
I supported this report since I believe that it is necessary to strengthen the provisions in the area of the fight against fraud. Fraud with the aim of evading taxes has serious consequences for national budgets, violates the principle of fair taxation and may distort competition and have an impact on the functioning of the internal market. Current regulations do not effectively ensure cooperation between Member States, although fraud in the field of value added tax is often organised across several countries, and therefore Member States must cooperate to prevent it. It is encouraging that the new version of the Regulation will strengthen the Community's database of VAT payers and their operations, which will provide Member States with access to information, improve administrative cooperation and allow us to combat VAT fraud more effectively.
I voted for a European strategy for combating tax fraud and evasion relating to VAT. I believe that a mechanism must be created at European level for combating fraud because the extent of this phenomenon highlights that the measures aimed at tackling this problem can no longer be managed exclusively at national level.
The International VAT Association quotes estimates of VAT losses ranging from EUR 60 billion to EUR 100 billion per year across the European Union. This is why I am urging close cooperation between administrative authorities in Member States and the European Commission in order to avoid the detrimental consequences which tax fraud can have for national budgets, as well as for competition.
Administrative cooperation between Member States in the fight against fraud and financial crime is extremely important for reasons of fairness and justice and because of the huge impact such crime has on a country's economic situation. Countless cases of fraud occur in the field of value added tax, so it is essential to have a legal framework with strong measures so as to bring about a substantial reduction in the number of such cases.
Greater cooperation among central governments is desirable, through the sharing of information, so long as the privacy of the individual is respected, as well as complete databases and officials properly trained in detecting and processing such cases. The Member States need to implement the measures put forward by the European Union as quickly as possible, so as to create a more transparent system that can effectively combat fiscal fraud.
Distortions caused by value added tax (VAT) fraud affect the overall balance of the own resource system, which must be fair and transparent in order to guarantee the smooth operation of the Union. Since the public authorities have an obligation to compensate for the loss of revenue involved, an increase in fraud translates into greater fiscal pressure on companies which abide by tax rules. Although investigations into the magnitude of VAT evasion and fraud have not been carried out in all Member States, the International VAT Association estimates that VAT losses range from EUR 60 billion to EUR 100 billion per year across the European Union. Greater cooperation between central administrations is desirable, by sharing information with respect for individual privacy. The Member States need to implement the measures put forward by the European Union as quickly as possible, so as to create a more transparent system that can effectively combat fiscal fraud.
The fight against tax fraud must be a priority for the EU, specifically in the area of value added tax. It is from this perspective that a cross-sectoral policy to fight fraud in all Member States is being advocated, notably including information exchanges. It is particularly significant that fraud is one of the main causes of injustice within the EU, since it leads to unfair competition and an unbalanced market.
I voted for the Council's draft regulation on administrative cooperation and combating tax evasion in the field of value added tax, because this legal act will make it possible for the Member States to fight jointly and more efficiently against cross-border tax evasion. Tax evasion has serious consequences for the budgets of the Member States; it violates principles of equality in taxation and brings about distortions of competition. Although the measures to combat tax evasion are largely only within the competence of the Member States, I think that taking measures against tax evasion in today's global world needs to be a priority for the EU as well.
The Commission's proposal offers Member States the means to combat cross-border VAT fraud effectively by supplementing and amending the current regulation, and creating a legal basis for targeted cooperation in order to combat fraud: Eurofisc. Tax fraud has serious consequences for national budgets, leads to violations of the principle of fair taxation and is liable to bring about distortions of competition. Neither should we forget that public authorities have an obligation to compensate for the loss of revenue involved by putting greater fiscal pressure on companies which abide by tax rules. The fight against tax fraud across the EU must complement the action of the Member States. The draft regulation aims not only to allow VAT to be calculated correctly, but also to monitor its correct application, particularly with regard to intra-Community transactions, and combat VAT fraud. In general terms, several improvements are introduced relating to the exchange of information, namely, an improved definition of the cases in which Member States may carry out an administrative investigation, including measures to remedy the failure to carry out an investigation.
I am pleased that the financial impact of irregularities, as far as they have been identified, fell from EUR 1 024 million in 2007 to EUR 783.2 million in 2008, with reductions being recorded in all spending areas except direct expenditure and pre-accession funds. I fully support the work done by the Commission, and I would point out that the fight against fraud and corruption is an important duty of the European institutions and all Member States.
In view of the particular economic situation afflicting all of Europe, I agree that it is necessary to protect the Union's financial interests and to fight organised crime, which, according to national indicators, is increasing its capacity for collusion within institutions, particularly by means of fraud against the Community budget.
I therefore think it essential to enact effective legislation to improve administrative cooperation in tackling harmful tax practices and ensure the smooth functioning of the internal market. In this connection, I support the proposal for a Council directive on administrative cooperation in the field of taxation, while stressing the importance of making Member States more accountable, starting with the quality of the information entered into the databases.
The Commission's proposal to simplify, modernise and harmonise the rules on VAT invoices offers improvements, particularly concerning the provisions enabling small and medium-sized enterprises to use simplified invoices, as well as the guarantee of acceptance by the tax authorities of electronic invoices under the same conditions as conventional ones. In this respect, the rapporteur's proposal to grant tax authorities the option to prescribe additional requirements, such as sequential numbers for simplified invoices, provides a simple security measure which preserves the improvements made by the Commission.
In this area concerning the common VAT system and the rules on invoicing, the Commission must support Member States which require technical assistance to modernise their e-administration, whether via the Community programme Fiscalis 2013 or through the use of the Structural Funds. I believe that the rapporteur has made amendments which improve the Commission's proposal; hence the reason I voted to adopt this report.
I voted in favour of Mr Casa's report concerning the rules for VAT invoicing. On this subject, a Council directive of 2001 had laid down common rules at European Union level as a means of simplifying, modernising and harmonising VAT invoicing rules. There are disparities, however, with the rules in the different Member States, particularly as far as e-invoicing is concerned. Such disparities, nonetheless, are an impediment to the mainstreaming of this kind of invoicing, despite it being a source of simplification. The greater harmonisation of the rules proposed by the European Commission and supported by the rapporteur is therefore good news for all European businesses, as e-invoicing will be more accessible to them and, in turn, their administrative burden will be reduced.
Under the consultation procedure of the European Parliament, I voted for the report by my excellent Maltese colleague Mr Casa on the proposal for a Council directive amending Directive 2006/112/EC on the common system of value added tax as regards the rules on invoicing. It was becoming essential to do away with the administrative set-up linked to invoicing. Historically, the opportunities afforded to Member States in this area have involved disparate rules, in particular in the field of e-invoicing. Such rules are an obstacle to the smooth functioning of enterprises - especially those using new dematerialisation technologies - on the internal market at a time when unnecessary administrative burdens in Europe are curbing economic growth. I support all the simplification measures proposed in the report, especially those intended for SMEs and in particular: to delete the requirement to hold an invoice that complies with formalities of all the Member States; to confirm that paper and electronic invoices are equally valid; and to delete the possibility for Member States in which the tax is due to require particular invoices to be translated into their official languages.
I welcome the adoption of this report in numerous respects. However, particularly as a rapporteur and author of some key amendments, I would only like to refer to the most important aspects, both of which specifically result in reducing the administrative burdens on businesses.
The first of these is the obligation on Member States to implement the accounting system based on receipts and payments (cash accounting) for SMEs (which are defined at EU level as firms with a turnover of less than EUR 2 million), which will be a welcome incentive for the business sector. This is being introduced at a time when businesses are currently in the situation where they pay VAT on an invoice as soon as it is issued, but the relevant invoice payment (and associated VAT) may only be paid months later, if ever. However, in every case, the fundamental principle remains that the deductibility of VAT is inextricably linked to its payment.
The second aspect is that electronic invoices are granted the same legal status as paper invoices so that invoices sent via email will probably replace the current paper invoices, thereby facilitating the tasks of not only issuing and sending invoices, but of managing and storing them as well.
I would like to congratulate the rapporteur, Mr Casa, on the important work he has carried out so far. My parliamentary group has always been committed to supporting small and medium-sized enterprises, which are the real driving force of Europe's economy and which we as politicians have the duty to boost.
In particular, I endorse the possibility, proposed by the Commission, to allow the supplier to pay VAT only when he receives payment for a supply. I also agree with the principle regarding the possibility of giving equal validity to electronic invoices and paper invoices. This, then, is a series of measures which, in my view, fall within a broader process to cut red tape which is helpful for European enterprises, especially at such a critical economic juncture.
I therefore hope that these measures will be adopted as soon as possible within a broader support framework for small and medium-sized enterprises, which need to operate in an easier economic and fiscal environment.
in writing. - This was my own report on the VAT rules on invoicing. We were successful in asking that the cash accounting scheme be introduced on a mandatory basis in all Member States, thereby giving SMEs the option of whether or not to use such a scheme. The report has also been successful in reducing unnecessary burdens on business that were found within the Commission's proposal. To this end the report was successful in achieving its aims and I have voted in favour.
Greater internal market integration and the cutting of unjustifiable costs to companies through a process of simplification and of bringing down administrative barriers are objectives that must be borne in mind in the preparation of Union legislation.
This directive, which aims at establishing a common system of invoicing with regard to value added tax, is therefore essential for achieving those aims. In particular, I believe the traditional invoicing method should be replaced with electronic invoicing, which is quicker and less costly for companies and individuals, provided that the principle of transparency is respected.
The directive under discussion aims to establish a common system of invoicing for value added tax through an exercise of simplification and reduction of the administrative burden; this is essential to achieving greater integration of the internal market and reducing unjustified costs for companies. I believe that this directive constitutes a positive step towards bringing clarity and legal certainty both for taxable persons and for the administrations, whilst providing additional means to fight against value added tax fraud.
A common system of value added tax (VAT) as regards the rules on invoicing is essential to the simplification, modernisation and harmonisation of the rules on VAT invoicing. This new system also brings companies a significant saving, which is of the utmost importance in this context of crisis. The adoption of this report is also another step in the fight against fraud and tax evasion.
As a liberal, I voted for the directive changing the rules on invoicing, because I think that the method used today, whereby this chapter was incorporated into the VAT Directive, has not completely attained its objective, which was to simplify, modernise and harmonise the submission of VAT invoices. I think that the new rules will reduce the burden of bureaucracy on the entrepreneur, and also ensure that the same rules for drawing up and issuing invoices will start to apply in all Member States. Given the open market and the movement of services, nothing else would be reasonable.
On the basis of the recommendation made to us in the report by my Polish fellow Member, Mr Czarnecki, I voted in favour of granting the Court of Justice's Registrar discharge in respect of the implementation of its budget for the financial year 2008. I endorse the request by the Court of Auditors that enhanced procurement procedures be established by the European Court of Justice. I am pleased with the smooth functioning of the ECJ. Nevertheless, I cannot understand the reluctance of the ECJ to publish its members' declarations of financial interests, and I support the request made by Parliament to implement this practice without delay.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. This report provides an exhaustive analysis of the budgetary situation of the European Court of Justice (ECJ). It points out a number of important issues that should be urgently reviewed, such as the need to enhance procurement procedures, in order to help authorising services organise tendering procedures and control adherence to regulatory obligations. I welcome the fact that the ECJ has adopted the practice of including in its activity report a chapter outlining the follow-up during the year to Parliament's previous discharge decisions and to reports of the Court of Auditors.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the Court of Justice.
On the basis of the recommendation made in the report by my Polish fellow Member, Mr Czarnecki, I voted in favour of granting the Secretary-General of the European Court of Auditors discharge in respect of the implementation of its budget for the financial year 2008. Like many of my fellow MEPs, I am delighted with the proper functioning of the Court and its sound financial management. I regret that the declarations of financial interests of the Members of the Court that the latter submit to the President of the Court in accordance with its Code of Conduct are not made public or, at the very least, communicated to members of the Committee on Budgetary Control.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. I am glad to see that an external firm, PricewaterhouseCoopers, has audited the accounts of the Court of Auditors and concluded that 'nothing has come to our attention that causes us to believe that, in all material respects and based on (identified) criteria, (a) the resources assigned to the Court have not been used for their intended purposes, and (b) the control procedures in place do not provide the necessary guarantees to ensure the compliance of financial operations with the applicable rules and regulations'. I also welcome the fact that the Court of Auditors has included a chapter giving an account of the follow-up during the year to Parliament's previous discharge decisions.
As the body largely responsible for auditing European institutions, the Court of Auditors also has its turn to be audited. It is clear that the audit carried out by an outside entity - PricewaterhouseCoopers - has shown itself to be very positive. The internal auditor's report was also positive, with the majority of its recommendations having been accepted and applied in advance under several action plans.
On the basis of the recommendation made in the report by my Polish fellow Member, Mr Czarnecki, I voted in favour of granting the European Ombudsman discharge in respect of the implementation of the budget for the financial year 2008. I welcome the decision by the Ombudsman, Mr Diamandouros, to publish his annual declaration of interests and to put it on his website.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors indicated in its annual report that the audit did not give rise to any significant observations as regards the Ombudsman. It noted, however, that certain aspects of the public procurement process could be improved. I join the rapporteur in warmly welcoming the Ombudsman's decision to publish his annual declaration of interests and to make it available on the Internet. I agree with the rapporteur in urging the Ombudsman to include in his next activity report (for the 2009 financial year) a chapter giving a detailed account of the follow-up during the year to Parliament's earlier discharge decisions.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Ombudsman.
On the basis of the recommendation made to the European Parliament in the report by my Polish fellow Member, Mr Czarnecki, I voted in favour of granting the European Data Protection Supervisor (EDPS) discharge in respect of the implementation of the budget for the financial year 2008. I welcome the annual publication of declarations of financial interests of the elected members of that institution (European Data Protection Supervisor and Assistant Supervisor).
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how public funds have been used. I join the rapporteur in the positive assessment he made of the efforts to consolidate the management of financial and human resources, as well as the improvement in functionality and efficiency of internal control functions achieved in 2008. I also welcome the annual publication of declarations of financial interests of the elected members of the European Data Protection Supervisor (EDPS), containing relevant information on remunerated posts or activities and declarable professional activities. That is essential for building people's trust in public office holders. I agree with the rapporteur in urging the EDPS to include in its next activity report (for the 2009 financial year) a chapter giving a detailed account of the follow-up during the year to Parliament's earlier discharge decisions.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Data Protection Supervisor.
On the basis of the recommendation made to the European Parliament in the report by my excellent colleague and friend, Mrs Mathieu, I voted in favour of granting the Director of the Translation Centre for the Bodies of the European Union discharge in respect of the implementation of its budget for the financial year 2008. I cannot understand why this body is accumulating seemingly unnecessary surpluses, for example a surplus of nearly EUR 27 million in 2008 and accumulated funds on 31 December 2008 of nearly EUR 50 million. I am surprised that the pensions dispute has not been resolved.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states that it has obtained reasonable assurance that the annual accounts of the Translation Centre for the Bodies of the European Union are reliable and that the underlying transactions are legal and regular. In respect of the Centre's activities, the Court of Auditors found that there was a certain lack of precision in the forecasts for translation requests received, which led the Centre to have an accumulated budget surplus contrary to Regulation (EC) No 2965/94. This situation must, therefore, be remedied. I, like the rapporteur, find it regrettable that the conflict between the Centre and the Commission as to the employer's share of pension contributions for staff has still not been settled.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the Translation Centre for the Bodies of the European Union.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states in its report that the annual accounts of the European Centre for the Development of Vocational Training for the financial year 2008 are reliable and that the underlying transactions are legal and regular. That means that the Centre has made enormous progress with regard to the inventory procedure for identifying, recording and capitalising assets, to documentation on internal control processes and to procurement procedures. There has, however, been a standstill in the area of staff management, given that the objectives for staff and the performance indicators were neither measurable nor focused on results. Nevertheless, like the rapporteur, I welcome the Centre's intention to introduce a pilot system in 2010 for recording the time spent working by each staff member.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Centre for the Development of Vocational Training.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states in its report that the annual accounts of the Community Fisheries Control Agency for the financial year 2008 are reliable and that the underlying transactions are legal and regular. I am concerned by the observation made by the Court of Auditors that the Agency does not draw up a multiannual work programme, which is essential for effective financial management and clear target setting. The Administrative Board should therefore be congratulated on its decision to begin to develop this kind of programme. Such a programme will be essential for improving the Agency's budgetary and financial management. Although the Court approved this management, it still has some shortcomings that need to be addressed. Like the rapporteur, I believe an important tool to introduce will be an effective means of managing staff members' working time, by strictly setting the number of recommended hours for each project.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the Community Fisheries Control Agency.
On the basis of the recommendation made to the European Parliament in the report by my excellent colleague and friend, Mrs Mathieu, I voted in favour of granting the Director of the European Agency for Reconstruction discharge in respect of the implementation of its budget for 2008. I believe that it would be useful for the Commission, following the memorandum of understanding of December 2008 between the Commission and the Agency providing for certain closing transactions and in particular for the Agency's residual assets to become the property of the Commission after 31 December 2008, to produce a detailed closure report on the closing transactions for both the social and the financial aspects. I support the calls for clarification on the funding allocated to Kosovo, since the credibility of the Union and of this young nation, which one day intends to become an EU Member State, is at stake.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. I must highlight the fact that the Court of Auditors found that none of the formal conditions required for the award of a direct grant of EUR 1 399 132 (0.31% of the available operational budget) to an international organisation had been fulfilled. Like the rapporteur, I deplore the fact that the efficiently functioning European Agency for Reconstruction has been wound up and the management of the funding has been transferred to the delegations; I demand that the Commission submit a report detailing how many staff the delegations have taken on to cope with the Agency's tasks; and I call on the Commission to supply comprehensive and complete information on whether budget support has been provided from the funds transferred from the Agency to the delegations.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Agency for Reconstruction.
I argue that it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors stated in its report that the annual accounts of the European Aviation Safety Agency for the financial year 2008 are reliable and that the underlying transactions are legal and regular. There had been marked progress over the previous years, and an effort had been made to implement measures suggested in the past by both the Court of Auditors and the Internal Audit Service. As the rapporteur points out, however, the mechanisms for setting the Agency's objectives need to be strengthened in order to make it easier to evaluate their attainment, and a new methodology for staff management, from recruitment to performance evaluation, should be introduced.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Aviation Safety Agency.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states that it has obtained reasonable assurance that the annual accounts of the European Centre for Disease Prevention and Control are reliable and that the underlying transactions are legal and regular. It should be highlighted that the Centre has consolidated its public health functions, enhanced the capacities of its disease-specific programmes, further developed partnerships and improved its managerial structures. I deplore the fact, however, that the Centre has not comprehensively fulfilled its obligation to send to the authority responsible for discharge a report drawn up by its Director summarising the number of internal audits conducted by the internal auditor.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Centre for Disease Prevention and Control.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states that it has obtained reasonable assurance that the annual accounts of the European Chemicals Agency are reliable and that the underlying transactions are legal and regular. The Agency is performing a role that the Commission is not in a position to take on; it is fully aligned with the Union's strategic priorities and its activities are complementary to those of other agencies. It should be noted that the Court of Auditors highlights delays in the operational activities caused by difficulties in implementing the IT system and by a lack of qualified staff.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Chemicals Agency.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors believes in its report that the annual accounts of the European Environment Agency for the financial year 2008 are reliable and that the underlying transactions are legal and regular. I congratulate the Agency on the external evaluation of the EU decentralised agencies commissioned by the Commission in 2009, the main findings of which were very positive. In particular, I congratulate it on having built up a well-developed activity-based management system, a multiannual work programme, a balanced scorecard with indicators, and an integrated management control system, all of which contribute to efficient management.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Environment Agency.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors in its report describes the annual accounts of the European Food Safety Authority for the financial year 2008 as reliable and the underlying transactions as legal and regular. The Authority reached a high level of budget execution for both commitment and payment credits (97% and 95% respectively). Nonetheless, it should be noted that some inadequacies that had been identified previously by the Court of Auditors remain and are becoming recurrent, namely carry-overs of appropriations to the following year and cancellation of commitments for operational activities carried over from the previous year. This situation is at odds with the principle of annuality and shows weaknesses in programming and budgeting, which must be remedied. It is a highly positive development, however, that the Authority has succeeded in substantially and consistently improving its performance indicators in recent years.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Food Safety Authority.
I believe that it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states in its report that the annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2008 are reliable and that the underlying transactions are legal and regular. Like the rapporteur, I advocate that the Centre should explicitly set the proposed objectives in its annual work programme, to make the annual evaluation of its performance easier. It should also include human resources management procedures to make such management more effective, for example by introducing objectives of working hours for its agents into its programming and setting the average time they should devote to each project.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Monitoring Centre for Drugs and Drug Addiction.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states that it has obtained reasonable assurance that the annual accounts of the European Medicines Agency are reliable and that the underlying transactions are legal and regular. I join the rapporteur in congratulating the Agency on having put in place sophisticated activity-based budgeting and user-satisfaction monitoring. The Agency must, however, improve the quality of its procurement procedures so as to put an end to the shortcomings identified by the Court of Auditors (for instance, as regards the application of evaluation methods for the price criteria and as regards the essential need for justifications for the choice of procedures).
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Medicines Agency.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors has expressed its opinion that there is evidence that the annual accounts of the European Maritime Safety Agency are reliable and that the underlying transactions are legal and regular. However, the Agency failed to prepare a multiannual work programme, and its annual work programme was not related to its commitment budget. The Agency is, however, finalising a five-year strategy and developing Key Performance Indicators, which will have to be submitted to Parliament for scrutiny. The report also points out that the procedures for establishing the budget were not rigorous enough, leading to a high number of budgetary transfers and a high level of cancellation of payment appropriations, indicating weaknesses in planning and monitoring. This may have been a one-off event, however, due to the move to the Agency's long-term office building.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Maritime Safety Agency.
I believe that it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states in its report that the annual accounts of the European Network and Information Security Agency for the financial year 2008 are reliable and that the underlying transactions are legal and regular. However, it highlights failings in procurement procedures, particularly with regard to the under-estimation of the budgets of framework contracts, which ultimately constitutes an obstacle to fair competition. These deficiencies must therefore be overcome. Given the importance of electronic communication networks, the Agency should be congratulated on the improvement in the resilience of European electronic communication networks, and on the development and maintenance of cooperation with Member States.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Network and Information Security Agency.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how public funds have been used. The Court of Auditors states in its report that the annual accounts of the European Railway Agency for the financial year 2008 are reliable and that the underlying transactions are legal and regular. However, the Court of Auditors points out that the Agency has weaknesses in the setting of objectives and performance measures, as well as problems in procurement procedures. Given the greater scrutiny of the activities of public bodies, the Agency needs to adopt appropriate measures to overcome these problems. Finally, I congratulate the Agency on having implemented 32 of the 36 recommendations made by the Internal Audit Service since 2006. Amongst the four recommendations which are still in progress, however, one is critical and three are very important, and I urge the Agency, therefore, to implement certain internal control standards relating to bank signatures, segregation of duties, sensitive posts and maintenance of delegation powers, as mentioned in those recommendations.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Railway Agency.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states in its report that the annual accounts of the European Training Foundation for the financial year 2008 are reliable and that the underlying transactions are legal and regular. However, it warns that there are irregularities and a lack of transparency in recruitment procedures, and the European Anti-Fraud Office (OLAF) has even opened an inquiry into the Foundation. It should be noted, however, that the Foundation says that it has undertaken a thorough review of its recruitment procedures in response to the Court of Auditors' findings, although we have not yet been informed about it. Lastly, it is important to highlight that the Foundation's work in supporting the Commission in 2008 obtained a 97% satisfaction rate from the Commission.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Training Foundation.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states that it has obtained reasonable assurance that the annual accounts of the European Agency for Safety and Health at Work are reliable and that the underlying transactions are legal and regular. The Agency has significantly improved its financial management over the last three years, which is very welcome, and it should continue to strive for the highest standards in budgetary planning, implementation and control. However, there remain a few irregularities, particularly in relation to procurement procedures, which need to be resolved.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Agency for Safety and Health at Work.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states that it has obtained reasonable assurance that the annual accounts of the Euratom Supply Agency are reliable and that the underlying transactions are legal and regular. It should be noted that in 2008 the Agency did not receive any subsidy to cover its operations and the Commission bore all expenses incurred by the Agency for the implementation of the 2008 budget. It should also be noted that the commitments carried over from the financial year 2007 were paid with the unused part of the 2007 subsidy. To all effects, therefore, in the absence of an autonomous budget, the Agency is de facto integrated in the Commission. That may raise questions regarding its structure and autonomy, which can be examined in the future.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the Euratom Supply Agency.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. After weaknesses were detected in recruitment and procurement procedures in the previous year, the Court of Auditors states in its report that the annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2008 are reliable and that the underlying transactions are legal and regular. That represents an improvement in the management of the Foundation's accounts and internal audit systems, which is very welcome. Given the importance of this agency, I hope it will continue its efforts at budgetary discipline, improve its human resources management procedures and enter staff numbers, including contract staff, in the activity report in a transparent manner.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Foundation for the Improvement of Living and Working Conditions.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. Despite the Court of Auditors' opinion that the accounts of the European Judicial Cooperation Unit (Eurojust) are reliable and that the underlying transactions are legal and regular, I am concerned at the rapporteur's evaluation that 'the lack of indicators, the deficits in measurement of user satisfaction and the lack of coordination between the budget and the work programme make it difficult to evaluate Eurojust's performance'. I also note the Court of Auditors' finding that in 2008 Eurojust had a problem as regards carrying forward appropriations, although the amount was lower than in the previous year, and action is needed to prevent this situation from recurring in future. Lastly, I share the rapporteur's concern that none of the 26 recommendations made by the Internal Audit Service have been fully implemented by Eurojust.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on Eurojust.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. I congratulate the European Union Agency for Fundamental Rights on the effort it has made to remedy the weaknesses previously identified both by the Court of Auditors and by the Internal Audit Service. I would especially highlight the introduction of measures to improve performance assessment. Such actions need to be developed further.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Union Agency for Fundamental Rights.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states in its report that the annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX) for the financial year 2008 are reliable and that the underlying transactions are legal and regular. We note that the Agency's budget has increased substantially in the last three years, and grew by 69% in 2008. The Court of Auditors, however, has consistently found several weaknesses, in particular: (i) a high level of carry-overs and cancellations (with 49%, nearly 69% and 55% of the appropriations available in 2008, 2007 and 2006 respectively not spent); (ii) legal commitments entered into before the corresponding budgetary commitments; and (iii) recruitment procedures that depart from the rules, in particular as regards the transparency and non-discriminatory nature of the procedures in question.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. I am concerned to see that, in the rapporteur's words, the European Global Navigation Satellite Systems Supervisory Authority has decided to present the results of its activities without taking into account the fact that the Authority's management of the Galileo and European Geostationary Navigation Overlay Service programmes would be discontinued after the finalisation of the transfer of assets and funds to the Commission scheduled for the end of the first quarter of 2008. I also regret that the Court of Auditors qualified its statement of assurance on the reliability of the annual accounts for the financial year 2008 and on the legality and regularity of the underlying transactions.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European GNSS Supervisory Authority.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors in its report describes the annual accounts of the European Joint Undertaking for ITER and the Development of Fusion Energy for the financial year 2008 as reliable and the underlying transactions as legal and regular. It should be noted that the Court of Auditors identified a surplus of EUR 57 600 000 in the budget outturn account, which represents 38% of the accrued revenue, and part of that surplus was carried over to the 2009 financial year. That may have stemmed from the fact that the Joint Undertaking was in a start-up phase and had not fully set up its internal control and financial information systems during the 2008 financial year.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Joint Undertaking for ITER and the Development of Fusion Energy.
I believe it is essential for civil servants to be accountable to the general public. Therefore, they must objectively and rigorously account for how the public funds made available to them have been used. The Court of Auditors states that it has obtained reasonable assurance that the annual accounts of the Single European Sky ATM Research (SESAR) Joint Undertaking are reliable and that the underlying transactions are legal and regular. Like the rapporteur, however, I cannot fail to point out that the final budget adopted by the Administrative Board in April 2008 proved to be highly unrealistic, as is illustrated by commitment and payment appropriations take-up rates of 1% and 17% respectively. I would also highlight the fact that there were weaknesses in transaction controls and no adequate internal controls for contracts and procurement. I consider it essential for SESAR to take appropriate action to resolve the problems identified now during the next financial year.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the SESAR Joint Undertaking.
I voted in favour of the report on the proposal for a directive of the European Parliament and of the Council on transportable pressure equipment, which would repeal the existing directive and a number of other related directives. Since some technical provisions of the existing directive conflict with international rules on the transport of dangerous goods, it is essential to remove the inconsistencies and to bring the technical requirements into line with international rules.
The transport of pressure equipment, such as tanks, receptacles and cylinders, is presently governed by Directive 1999/36/EC, which lays down safety requirements for transport by road and by rail. Furthermore, the directive establishes common norms for the design, construction and subsequent checks of this kind of equipment.
These rules, however, are in breach of international rules on the transport of dangerous goods, which is why the Commission has put forward a proposal for a revised directive. The proposal does not entail any substantial changes to the existing regulatory framework as regards the scope and the main provisions. It merely aims at removing the above-mentioned inconsistencies by bringing technical requirements on the transport of dangerous goods into line with the international rules in force.
I therefore share the rapporteur's opinion that, in the absence of a horizontal solution between the institutions regarding the wording of the new comitology provisions, the dossier must be concluded as quickly as possible with an agreement at first reading.
The transport of pressure equipment, such as tanks, receptacles and cylinders, is presently governed by Directive 1999/36/EC. The directive ensures the free movement of such equipment within the Union, including its placing on the market, by establishing common norms for the design, construction and subsequent checks. However, some technical provisions of the existing directive conflict with international rules on the transport of dangerous goods. The Commission has therefore put forward a proposal for a revised directive, which would repeal the existing directive on transportable pressure equipment and a number of other related directives. For the above reasons, I voted for this resolution, in which the committee is invited to adopt the report without additional amendments and mandate the rapporteur to enter into negotiations with the Council on this basis.
The growing concern with issues relating to the environment and its protection leads us to take extra care with the safety rules relating to the transport of pressure equipment. The purpose of this directive is to reinforce safety and ensure the free movement of such equipment within the Union, by setting out clear, transparent and mandatory rules for safely transporting pressure equipment in all the Member States, standardising the procedures throughout the EU.
The key objective of this directive is to remove the existing inconsistencies in previous legislation by bringing the technical requirements into line with international regulations on the transport of dangerous goods. Furthermore, the proposal aims to simplify and streamline certain provisions, in particular those relating to conformity assessment procedures. The proposal also incorporates provisions concerning equipment for transport operations in the internal market, thereby creating a general framework for marketing products on the single European market.
I voted for this report as I believe that the proposal will, once it has been adopted, ensure a high level of safety for transportable pressure equipment and its users. Its proper implementation at Member State level will also provide increased protection for the environment and citizens' health.
in writing. - I voted in favour of the Simpson report on transportable pressure equipment, even though our amendment was not adopted.
Airport security and the transparency of consumer charges, in order to raise their standards and levels: these are the themes dealt with by the proposal for a directive of the European Parliament and of the Council on aviation security charges.
Current systems for covering costs relating to aviation security, regulated at a national level, are not always clear for end users, who are often not even consulted before charges are calculated or changes are made to a charging system that affects them. Amongst other proposals, the report suggests including passenger and consumer protection associations in consultations between the security management body and the airlines, in order to ensure that the costs of security measures are correctly determined, and to check them against the price of the air ticket paid by the end user.
I welcome another point of the report: the call for the directive to be implemented only by airports in Member States that effectively impose charges for security measures, and not those where this kind of measure has not been introduced. For these reasons, I voted in favour of the report.
Events in recent weeks have shown that airport security is a very important task for Member States and that we must take all essential precautionary measures. Each individual Member State decides on the methods for financing and applying aviation security. It is very important that the Directive sets out basic principles and procedures applicable to the body responsible for security and the airlines. Although legal requirements for airport regulation strongly differ in various Member States, a reasonable amount of information must nevertheless be provided by the operator to the air carriers so as to make the consultation process between airports and air carriers meaningful. To this end, the Directive establishes which information should be provided on a regular basis by the airport managing body. Air carriers should, in turn, give information as to their traffic forecasts, their intended fleet use and their present and future specific requirements at the airport, so as to allow the airport managing body to employ its capital and dedicate its capacity in an optimal manner.
The Danish Social Democrats in the European Parliament have abstained from the vote on this proposal, as they believe, firstly, that this is unnecessary legislation because the requisite legislation is already in place in this area. Secondly, we believe that it is not the EU's job to order Member States to pay any additional costs for airport security. The issue of financing security charges should be entrusted to the individual Member States.
I voted in favour of the report on the proposal for a directive of the European Parliament and of the Council on aviation security charges. This proposal is highly important in upholding and protecting consumer and passenger rights, since it establishes a number of basic principles to be respected by airport operators when determining their security charges. These are: non-discrimination, consultation and remedy, transparency and cost-relatedness of security charges, and establishment of a supervisory authority.
The European Commission has submitted a proposal establishing basic principles to be respected by airport operators when determining their security charges: (i) non-discrimination; (ii) consultation and remedy; (iii) transparency and cost-relatedness of security charges; and (iv) establishment of a supervisory authority.
The main question arising in this respect is that of the financing of the stricter security measures that should be implemented. Parliament has more than once called for regulation of the financing of security charges, but without success. The rapporteur argues very well that the financing of these stricter measures should not be borne solely by the passengers (through externalisation of the costs), but should be financed by the Member States, which ultimately bear responsibility for the safety of their airports. Lastly, I would point out that one can never invest too much in airport and passenger security, as was clearly shown by the latest attempted terrorist attacks against civil aviation, which were luckily foiled.
The European Parliament has demanded - several times and in vain - the regulation of security-charge financing to achieve greater transparency, as well as for security taxes and charges to be related to their real purposes. Parliament believes that the Member States should foot the bill for implementing stricter measures. The terrorist incident a few weeks ago has again shown that airport security is the responsibility of the Member States and that the purpose of existing and newly envisaged security measures is to prevent acts of terrorism. However, one point that has not so far been raised in the debate on the matter is the fact that it is ultimately passengers who foot the bill for such measures. I agree with the amendments introduced by this resolution, which will make it possible to prevent unnecessary parallel proceedings and administrative costs in this area.
in writing. - We must ensure that airport security charges are transparent, objective and based on clear criteria that reflect real costs. Any new costs to air travel should acknowledge the importance airports have for the development of regions, especially those which depend heavily on tourism, as well as those that suffer geographical and natural handicaps, such as the outermost regions and islands. Airport users, as well as local authorities, should be able to obtain in a timely manner information on how and on what basis the charges are calculated. There should be also a compulsory procedure for consultations between the airport authorities and interested parties or local authorities, whenever there is a need for a revision of the charges. Also, any independent supervisory authority should have precise, clearly defined terms of reference, including in particular any powers they may have to take punitive action.
I consider it unacceptable that the Member States are not guaranteeing funding for airport security measures that are not provided for in European legislation, and that moreover they are passing the costs on to the airlines, which then make passengers pay. I think it was necessary to go further than the regulation of 2008 and to adopt legislation to ensure that passengers do not bear these additional costs, which may at times prove to be completely unrelated to security charges. That is why I supported the report by my Austrian colleague, Mr Leichtfried, which guarantees greater transparency for citizens as well as airlines, and forces Member States to provide public funding for security measures that go beyond European requirements, since that falls under the national security of each Member State. In the event that the Commission presents a proposal to include body scanners on the list of European methods in order to stop the Member States from funding them, I will again support my colleague and will vote against this proposal, if necessary.
The ever greater care taken over security in our airports has brought progressively more costs, for which passengers have been footing the bill. The additional costs of stricter security measures must be borne by the Member States, as they exist to prevent terrorist acts; however, they are being borne by passengers. We voted for this report because of our opposition to this situation.
The costs of a task that is to be undertaken by the state, namely the maintenance of public safety, cannot simply be passed on like this. We need to decide what costs passengers can reasonably be expected to pay in respect of the ever more restrictive anti-terror security regulations. Only if countries themselves have to take financial responsibility for the strict security measures which have been prescribed, and are also able to make their own decisions with regard to these measures, can we prevent the possibility of an unrestrained increase in body scanners and other similar measures. The only people to profit from the hysteria surrounding terrorism and the uncontrolled competition to become better equipped will be innovative US companies. For these reasons, this proposal is to be welcomed.
in writing. - I voted YES to the report. The important thing for us, however, has been that our two aims of 'linking costs for security screening and scanning with liberalised groundhandling services' and 'intermodal fair treatment of financing security measures' were both rejected by the EPP and ALDE (RCV).
Parliament had repeatedly called for the Commission to regulate the financing of security charges in the aviation sector. Its position has always been to call for greater transparency and for security taxes and charges to be related to their real purposes, believing that the Member States should foot the bill for implementing stricter measures.
The Commission proposal does not address this issue. It only seeks a new economic impact assessment with a view to restricting costs, based on the principles of non-discrimination, consultation and remedy, and transparency of the charges. The present document, however, proposes that, where stricter measures result in additional costs, they should be financed by the Member State. I stress the importance of security measures at airports, and I am voting in favour of this initiative by Parliament.
The proposal, to be implemented in all commercial airports in the European Union, is intrinsically linked to concerns over the right to information, to passenger non-discrimination and to consumer protection. I believe that the objectives of greater transparency and avoidance of unnecessary costs can only be achieved through the harmonisation of legislations and the clarification of responsibility between airlines and Member States in the adoption of security measures.
I was pleased to hear the results of today's vote. I think that during work on this document we managed to develop an unequivocal and ambitious position, especially in relation to financing. I would like to stress again: terrorist attacks are not directed against airlines, they are directed against states. It is the state which is the guarantor of its citizens' security, and it must meet this obligation. The outcome of today's vote - 613 votes to 7 - is a very clear signal to the Council. This testifies to the great determination of the European Parliament on the question of the obligations of all Member States to bear at least part of the costs of air traffic security.
I voted for the report on Community guidelines for the development of the trans-European transport network because its aim is to construct and modernise railway infrastructures, ports, waterways and airports. The priority projects envisaged also include the Curtici-Braşov railway line. I welcome the setting up of a committee to support the Commission in implementing this decision and drafting the guidelines stipulated by it.
I voted resolutely in favour of this text. Although it contributes only technical modifications, it reminds us of the importance of a European transport network in order to bring EU citizens closer together and to encourage mobility. Such mobility is essential since we cannot have a proper Europe without getting to know our neighbours, their countries and their culture. The trans-European transport network also contributes to the plan to reduce greenhouse gas emissions by introducing better management of modes of transport and promoting their interoperability.
The text in question is a Commission proposal that is no more than a codification of earlier acts and regulations. It also introduces some minor modifications. Therefore, in line with the rapporteur's proposal and having noted the legal and political safeguards, I support adoption of the text, including the minor modifications and corrections proposed by the Council, as well as the conclusion of the file through an agreement at first reading.
In technical terms, this proposal is one to codify the legal text. However, the Commission was obliged to recast it, since the annex has been slightly amended. I voted for the adoption of these amendments.
I condemn the fact that the outermost regions do not always play an integral part in the global trans-European transport network, despite the fundamental importance for economic, social and territorial cohesion. It is inconceivable that the ORs are not involved in the planning of the network and do not appear on several trans-European transport network maps. The global network, the motorways of the sea and priority projects should be extended to all ORs without discrimination. The TEN-T policy should also incorporate network industries and services of general economic interest; it should not be limited merely to major streams of cargo traffic and passengers. The request for equal treatment for the outermost regions must be heard. How can we contemplate being left out of trans-European networks when European transport policy is vital to opening up our regions and for the freedom of movement within the internal market? While the European Union sells off our sugar, banana and rum production to other countries by means of trade treaties with one hand, it simultaneously keeps us out of intra-European commercial routes with the other. These hands have a stranglehold on us, which we deplore.
During the plenary session I voted for the report on the proposal for a decision of the European Parliament and of the Council on Community guidelines for the development of the trans-European transport network. It was a technical proposal, as preparations are being made to carry out the proper revision of the guidelines. It is estimated that they will be finalised by the end of next year. I think that this offers an absolutely crucial opportunity to reaffirm the important role played by transport policy at European level in the current context with the debate on the Europe 2020 objectives going on. Member States in general and Romania in particular, a country which is still in need of investment in its transport infrastructure, must be aware that this transport policy is being redrafted to meet the new challenges. An ageing population and the specific mobility requirements of the elderly, social migration and climate change are only some of the factors which impose the need to devise a suitable transport policy. At the same time, the drafting during this period of the EU's Danube Strategy provides the perfect framework for ensuring that maximum use is made of river transport on the EU's inland waterways.
Amendments to and redefinitions of the development of the trans-European transport network have been going on for years. An effective trans-European transport network is essential to the existence of a healthy internal market, and contributes to the reinforcement of economic and social cohesion. The phenomenon of the Icelandic volcano showed us unequivocally that a trans-European transport network is needed; one that is effective and can give a coordinated response to the problems that emerge in these situations. This decision is important because it gives guidelines on the objectives, the priorities and the major actions to be taken in the area of the trans-European transport network.
The EU has confirmed the importance of the Baltic-Adriatic Corridor by giving priority status to the northern arm from Gdańsk to the Czech Republic and declaring its commitment to the Brenner Base Tunnel project. It is even more important to develop the southern part of the corridor via the Austrian Southern Railway to Italy. In this network in particular, which carries approximately half of all goods and passengers, we need to neutralise a dangerous eye-of-the-needle situation. Support from the EU for the Koralm project is essential on account of the existing bottlenecks in this region on the rail routes for freight transport; which, after all, the EU is always championing. With the Koralm Tunnel, the EU has a unique opportunity to shift traffic to the railways on a scale that we have been striving for for decades. As the development of the trans-European network may be crucial for Europe's competitiveness and the amendments tabled are merely technical adjustments, I have voted in favour of the report.
in writing. - I voted in favour of this report even though our amendment was not adopted.
In relation to national priorities in the context of the trans-European transport network (TEN-T), I consider it important to invest not only in railways but, above all, in motorways of the sea and the interoperability and cooperability of the various kinds of transport.
Only a genuine combined transport network, supported by effective management, will be able to ensure the competitiveness of the maritime alternative. Maritime transport is essential to my country, which enjoys privileged access to navigable waterways, and truly crucial to outermost and island regions, as in the case of Madeira. In addition, it is an essential tool for continuing the consolidation of the internal market and for territorial cohesion.
This report is broadly supported not only in Parliament but also in the Commission and Council. It is also markedly technical. Its adoption in this Chamber follows its practically unanimous recommendation by the Committee on Transport and Tourism.
In short, this proposal, which I personally supported, does not amend the content of the TEN-T text but just adds maps of the 12 Member States that joined the Union in 2004 and 2007. A revision of the Union guidelines for the development of the TEN-T is in preparation and will be ready only towards the end of 2010.
The EU has 5 million kilometres of roads (62 thousand kilometres of motorways), 215 thousand kilometres of railways and 41 thousand kilometres of internal waterways. It is hoped that intercommunication among Member States will double by 2020. A united Europe is impossible without a coordinated and effective Trans-European Transport Network (TEN-T). On the basis of a respective EU treaty, investment in the TEN-T will reach around EUR 500 billion. It is therefore important to ensure European cooperation and carefully select priority projects. The TEN-T is intended to link land, sea and air transport networks throughout Europe by 2020. The main objective is to ensure fast and easy movement of people and goods among Member States. A motorway of a European standard connects Lithuania's largest port Klaipėda with Vilnius, and a railway line connects the latter with Moscow and the East. If we want the port to remain competitive we need to modernise its current infrastructure and remove red tape. Railways and internal waterways should in particular be used for long distance transport and roads for short distances. More effort should be devoted to cargo transit and internal waterway transport, which is more cost-effective and energy efficient, non-polluting and safe. The most important thing is passenger safety and protection. The financial crisis has had an impact on transport policy. However, the TEN-T may be used to create jobs and observe social and economic cohesion. The Europe 2020 strategy recognises the importance of transport policy for Europe's economy. Free movement of people and goods is what defines the EU. This is only possible with a good TEN-T.
I voted in favour of this report because I believe that, in order to address the current crisis, we need to find ways to speed up the implementation of aid programmes, so that Union funding aimed in particular at supporting citizens, and more specifically the unemployed, can be used more fully. This proposal aims at making a number of regulatory changes in order to simplify the implementation rules for cohesion policy and to increase the pre-financing (advance payments) to European Regional Development Fund (ERDF) and European Social Fund (ESF) programmes. Economic forecasts predict a major reduction in EU growth of 1.1% in 2010. In this context, this report represents a reaction to the financial crisis and its socioeconomic repercussions. Hence I consider it extremely important for achieving greater transparency and simplification of the rules governing cohesion policy. This contribution will have a positive impact on the pace of programme implementation, particularly by providing national, regional and local authorities with clearer and less bureaucratic rules that will allow more flexibility in adapting the programmes to the new challenges.
Last year the Commission presented a proposal amending the Regulation on Structural Funds (1083/2006) in order to provide financial incentives to Member States hit hard by the economic crisis. One of the measures put forward in the Commission's proposal was a derogation from the principle of cofinancing by introducing a temporary option for Member States suffering from cash-flow problems to request a 100% reimbursement for financing measures eligible under the European Social Fund.
The Council rejected this proposal, but agreed to the extension of the deadline for calculating the automatic decommitment of the annual budget commitments relating to the 2007 total annual contribution to improve the absorption of funds committed to certain operational programmes.
I believe that the rapporteur's proposed temporary measure of reconstituting the appropriations for the 2007 financial year for the assistance funds as part of the European Social Fund, as a result of decommitments made, is justified, in view of the entry into force of the Treaty of Lisbon, which would prevent the application of Article 93(1) of Regulation (EC) No 1083/2006 in its current form.
The European Regional Development Fund, the European Social Fund and the Cohesion Fund have proved to be effective and extremely useful instruments for territorial development and for tackling the consequences of the economic crisis which has afflicted Europe and the world for some time now. In this regard, I welcome the proposals to simplify the procedures for the decommitment of the funds and to facilitate payments to the beneficiaries of the various programmes implemented using the aforesaid funds. Furthermore, I am in favour of providing an additional pre-financing instalment for 2010 for the Member States worst hit by the crisis.
As referent on this report for the Group of the European People's Party (Christian Democrats), I called on my colleagues to vote in favour of this text. As far as the simplifications contained in this report are concerned, I am convinced that they are a very good thing. This is a real leap forward: there is less information to provide, greater flexibility with regard to revenue-generating projects, fewer checks by the Commission for environmental projects worth EUR 25 to 50 million, and so on.
As for the financial aspect, I called for the initial proposal to be refocused. Indeed, it would not have been a good idea to call into question the principle of cofinancing expenditure and to implement projects wholly funded by the European Social Fund (ESF), as the Commission proposed. In order to balance expenditure in the long term, some Member States would have been faced with severe financial difficulties. Parliament has found a compromise allowing us to help the countries worst affected by the crisis and to avoid decommitment for 2007.
Through this vote we are giving great support to the beneficiaries of EU funds as well as to the initiating departments. Let us not forget, however, that there is still a great deal to do in terms of simplification.
It is important to stress that the pressure on national financial resources continues to rise and necessitates taking further steps to alleviate this pressure through a better use of EU funding, and mobilisation and acceleration of all available Funds to tackle the crisis, in particular using the European Social Fund (ESF) for rapid recovery packages, as outlined in the Communication mentioned. It is particularly important that there should be more effort to facilitate the management of EU funding in order to speed up the flow of funding to beneficiaries that are most affected by the economic downturn. It is important to achieve the overall objective of streamlining cofinanced investments in Member States and regions and of increasing the impact of funding on the whole economy, in particular, on small and medium-sized enterprises and on employment. Small and medium-sized enterprises are the motor of the European economy and the main producers of sustainable growth, creating numerous quality jobs. Further simplification and clarification of rules governing cohesion policy will undeniably have a positive impact on the pace of programme implementation, particularly by providing national, regional and local authorities with clearer and less bureaucratic rules that will allow more flexibility in order to adapt the programmes to the new challenges.
in writing. - The report concerns the financial management of some of the most important funds within the European Union. These are inclusive of the European Regional Development Fund, the European Social Fund and the Cohesion Fund. After a careful analysis of the proposal for regulation as well as Article 161 of the EC Treaty in addition to other documents, I was inclined to support the position of the rapporteur and have therefore voted in favour of the report.
The amendment of the regulation on implementing the Structural and Cohesion Funds is a measure aimed at supporting EU Member States during the current crisis. Above all, it meets their demands for simplifying the management of the funds.
I believe that the new provisions will help, at the same time, to reduce the risk of funds being lost due to not being used quickly enough, as a longer time frame is being offered for projects which have not been approved or implemented yet during the specified period.
I also hope that these simplified rules will come into force as soon as possible so that Member States and, in particular, the regions intended to be able to benefit from this option of EU funding, as well as the public authorities in these regions, will continue to invest in European projects in spite of budgetary constraints.
The Democratic Movement delegation welcomes the adoption of a report allowing the simplification of some provisions of the European Regional Development Fund, the European Social Fund and the Cohesion Fund. Relaxing the deadlines for the use of the funds is a major step forward. The current rules stipulate that aid must be used within two years of it being obtained, or else it has to be returned. The new rules will mean that regions and Member States do not lose funds committed in 2007 for projects whose implementation has been delayed. Henceforth, environmental projects totalling less than EUR 50 million will no longer need to be the subject of a specific application by Member States for approval by the European Commission. Additional financial advances for 2010 will be authorised for those Member States worst affected by the economic and financial crisis. The simplification of some provisions will also make it easier to review the Operational Programmes under way and will allow us to respond better to crisis situations. For example, the regions affected by storm Xynthia will be able to use this new flexibility to help the victims of that disaster.
The Commission has submitted a proposed amendment to the regulation on the Structural Funds, the aim of which is to provide Member States seriously affected by the financial crisis with the necessary economic stimulus. The amendment should lead to the application of so-called support thresholds. A threshold of EUR 50 million should apply, instead of the current EUR 25 million. Large projects should also be protected from automatic decommitment. Some states should also be allowed to apply for the reimbursement of 100% of the costs of measures in the labour market from the European Social Fund. If it is possible from a budgetary perspective to commence financing without the need for joint participation, which I doubt very much, then the only correct and possible way is to compare the rules and regulations for everything by the same yardstick. It is totally unacceptable for some Member States to be identified as 'more affected by the crisis' and for them to be exempted from the rules for these reasons. If there must be exemptions, let them be applied to everyone in the same way! The EU is not such an enormous entity that we can deduce different consequences of the financial crisis for Member States. Economies are interconnected and the consequences of economic management cut both ways. It would also be wrong for us to disallow exemptions in order to penalise Member States that are trying to stimulate their own economies and not expecting assistance from the EU. Even in times of crisis let us fight for equal conditions in equivalent situations! The report takes account of this and I therefore support its adoption.
I welcome the adoption of the Kirilov report, which I supported with my vote. I believe that the adoption of this report so soon after the Commission's Communication will be beneficial as the measures set out in it will speed up the funding process, helping boost the economic recovery in the regions, which is an absolute necessity during the current crisis. The report is part of the guidelines drawn up by the Council on the amendments relating to the rules on the financial management of programmes cofinanced by the ESP, as well as to those concerning the implementation of programmes intended to facilitate, simplify and clarify the regulations governing cohesion policy. In Romania's case, this means increasing the volume of advance payments for the European Social Fund and Cohesion Fund, and more time for using European funds by 'decommitting' them so that Member States can reuse the funds as part of the programme. Other amendments include simplifying and clarifying the measures required to implement the Structural Funds, both during the phase of submitting the funding applications and when drafting the annual report on the programme's implementation. There is also the agreement on a single EUR 50 million threshold, which defines a major project that will be able to qualify for funding from several European programmes.
I voted in favour of the report on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1083/2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund as regards simplification of certain requirements and as regards provisions relating to financial management. The severe and unprecedented impact of the current economic and financial crisis on the Member States' budgets means that the management of cohesion policy must be simplified and advance payments increased. Despite the difficult situation, these measures will make it possible to maintain a regular cash flow to ensure payments can be made to beneficiaries as these programmes are implemented.
In my view, EU cohesion policy is a central factor in the development and implementation of the principle of solidarity among Member States that the European Union advocates. As such, and particularly in times of crisis - when these funds can help specifically to mitigate the impact felt in the most deprived regions - it is essential to improve the current structure of cohesion policy, so that the funds can be allocated more efficiently and can produce more effective results in good time.
Moreover, the instruments need to be made more flexible, because rigid instruments that cannot adapt to unforeseen circumstances, such as a crisis, are damaging to the European Union's economic development. It is also important to ensure that the funds made available under cohesion policy are being duly utilised by the Member States and that the available resources are spent efficiently. I therefore consider it vital to rethink not only the structure of Union cohesion policy but also the control mechanisms available, as well as the methods of coercion that can be used in the event of non-compliance by Member States.
The purpose of this proposal is to provide additional economic stimulus to certain Member States, which had seriously suffered from the economic crises. It followed the European Economic Recovery Plan, in the context of which the implementing provisions of the aforementioned basic regulation had already been modified in 2009 to allow more flexibility with advance payments. The main element of the Commission proposal aimed to address the consequences of the financial crisis. The solution proposed was to introduce a temporary option for Member States suffering from severe cash-flow difficulties to request a 100% reimbursement for financing labour market measures under the European Social Fund, that is to say, derogation from the principle of cofinancing. The entry into force of the Treaty of Lisbon has entailed a change in the legislative procedure. Instead of the assent procedure, where Parliament was only able to say 'yes' or 'no', Parliament acquired a full say in the content of the text under the ordinary legislative procedure. That is why I voted for this proposal, and it is to be hoped that the Commission will make a corresponding proposal for an amending budget for examination and adoption by the budgetary authority.
The Commission proposal involves the introduction of a temporary option, to which Member States with severe cash-flow difficulties could turn in order to finance necessary growth and employment promotion measures designed to combat the crisis and eligible under the European Social Fund. That would allow Member States to ask the Commission for 100% reimbursements for 2009 and 2010, so that national cofinancing would not be needed during this period.
This is a measure that we have been advocating, so as to make the full utilisation of EU funds possible at a time when they are most needed. The Council's position is different, however, and merely points out that 'an additional pre-financing instalment [...] is needed for the Member States worst hit by the crisis'.
The document on which Parliament is voting takes the side of the Council position, which we believe is more ambiguous and less favourable to the Member States worst hit by the crisis. We believe, however, that 'to extend the deadline for the calculation of the automatic decommitment of the annual budget commitment relating to the 2007 total annual contribution to improve the absorption of funds committed for certain operational programmes' is a positive point.
The major challenges which the European Union has been confronted with due to the economic and financial crisis have resulted in the launch of certain priority actions which will help national economies adapt to the situation that has been created. I voted for the report as I am strongly in favour of granting additional financial incentives to Member States which have been hit hard by the economic crisis, as well as of simplifying the aspects relating to financial management. All countries could benefit from postponing decommitments, while countries in the direst situation would benefit from additional advance payments. These countries are Estonia, Hungary, Romania, Latvia and Lithuania. Further clarification of the regulations on cohesion policy and simplification of the procedures will have a positive influence on the programmes' implementation rate. This step is especially important as cohesion policy is the most powerful instrument in terms of granting aid to the real economy.
Simplifying access to the European Regional Development Fund, the European Social Fund, and the Cohesion Fund is an essential part of supporting the Member States most affected by the economic crisis that we are experiencing. As we find out the extent of the damage caused to the real economy and the labour market by the financial crisis, we must take measures to improve access to the Union's financing instruments. There must be a regular flow of funds that allows payments to be made to beneficiaries as programmes are implemented.
In times of crisis, the EU is once again showing its true colours. When the eastern EU Member States had to freeze during the Russian gas dispute there was little sign of solidarity. Now, when it concerns the economic chestnut of the euro - the flagship of the EU - suddenly something is possible. EU subsidies have even been adjusted accordingly. Although the possible 100% reimbursement for 2009 and 2010 for financing labour market policy measures did not promote further education and high-quality apprenticeships to the extent that we would have liked, it is certainly essential in the current situation. All Member States would benefit from the decommitment of the budget commitment and those countries with the most problems would receive additional advance payments. Putting money into a bottomless pit at will without accompanying measures can be dangerous. I have therefore rejected the proposal.
In view of the economic and financial crisis, optimum use must be made of measures which will simplify certain procedures specific to accessing European funds. These include:
granting an additional funding advance for 2010 to Member States affected by the crisis, thereby ensuring a steady cash flow and facilitating payments to beneficiaries during the programmes' implementation phase;
extending the deadline for calculating the automatic decommitment of the annual budget commitment relating to the 2007 total annual contribution, which will improve the absorption of funds committed to certain operational programmes and ensure adequate support for the initiatives in favour of maintaining and creating jobs;
Member States which received support in 2009, in accordance with the legislation which establishes a facility providing medium-term financial assistance for Member States' balances of payments, can benefit in 2010, under certain conditions, from 2% of the contribution from the Cohesion Fund and 4% from the contribution of the ESF to the operational programme.
These measures will contribute to the development of a flexible, inclusive labour market and to a significant improvement in the positive impact generated by EU funding on the economy as a whole, but particularly on small and medium-sized businesses and on the labour market.
in writing. - I voted against this report because we, the Verts/ALE Group, tabled six amendments and all were rejected.
I voted in favour of this proposal since I believe it is a matter of great importance for Portugal, and particularly for its outermost regions, which are more vulnerable to the crisis we are experiencing, since they feel its effects more intensely and take longer to emerge from it.
Although I generally agree with its content, I must highlight the difficulties faced by regional and local authorities in securing the release of funds that would enable them to provide their part of the financing of projects subsidised by EU funding. I was disappointed to see that the Council blocked the possibility of increasing the proportion of EU cofinancing to 100%, even temporarily and in the form of an advance payment that would be offset in the later years of the programmes.
The compromise solution, albeit not perfect, means that EU funds for 2007 that have not been absorbed by programmes that have been slow to start up will, exceptionally, benefit from an extended deadline before being decommitted.
We are all aware of the difficult choices that families and companies are having to make these days, and of how important measures like those now being planned can be for the economic recovery, which we hope will be rapid and sustained.
The global financial crisis has affected all of the EU Member States. I feel that the Baltic States have suffered the most painful blow. Severe measures were taken because of the financial hurricane and jobs were lost. However, we have a unique opportunity to turn the crisis into an opportunity. We would like to give young Lithuanians a very promising future in Lithuania and avoid the increasing 'brain drain'. This task is impossible without the EU Structural and Cohesion Funds, in particular, the European Regional Development Fund (ERDF). The Structural Funds constitute a large portion of EU funding: - EUR 277 billion were allocated for the 2007-2013 budget. The ERDF stimulates economic development and recovery in less prosperous parts of the EU. It helps to fund measures like the regeneration of industrial areas affected by the reduction of towns and villages. It includes important regional programmes, such as the Baltic Sea Region Programme, in order to strengthen regional identity and recognition. The Cohesion Fund plays an important role in reducing differences between EU Member States, particularly in terms of environment and trans-European transport networks. Today (2007-2013), the European Social Fund also has a vital role to play by helping business and workers adapt to the new market conditions and supporting workplace innovations, lifelong learning and increased mobility. Lithuania's ESF programme is solving the manpower shortage by mobilising human resources and improving skills and raising qualification levels. Since joining the EU, Lithuania has experienced a massive 'brain drain'. The best way of combating this is investing the EU Structural Funds in young professionals.
I voted for this resolution submitted by the Conference of Committee Chairs, which requests the Commission to submit new proposals for those dossiers which were pending in Parliament at the time of the Treaty of Lisbon's entry into force and the procedure for which has lapsed.
As rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety for the 'Proposal for a Council Recommendation on measures to combat neurodegenerative diseases, in particular Alzheimer's, through joint programming of research activities', I support the invitation presented by the Conference of Committee Chairs to the European Commission to submit a new proposal on these dossiers so that Parliament is consulted in a manner appropriate to its institutional role also assigned by the provisions of the new Treaty.
With this resolution, the European Parliament gets straight down to all the most important policies of the European Union. It provides the legal modifications needed for it to play a full role on the institutional stage and the international stage alike. The European Parliament can at last fully guarantee that the interests of EU citizens are defended, and that is why I voted for this resolution.
The Treaty of Lisbon clearly grants Parliament new responsibilities and new powers. With its entry into force on 1 December 2009, many proposals that had been tabled by the Commission on the basis of the Treaties, but which were still pending on that date (at different stages in the legislative or non-legislative process) will be subject to changes. In some cases there will be differences at the level of the decision-making procedure, either because the scope of the ordinary legislative procedure has been significantly extended, or because a new approval procedure applies in respect of the conclusion of international agreements. In other cases, there is just a change in legal basis. The Commission is seeking to change them formally by means of its 'omnibus' proposal. There are, however, some proposals (which came under the former third pillar) where the legal framework has changed substantially and they have therefore lapsed and must be replaced with new ones. As the rapporteur of the initiative to set up an assessment mechanism to monitor the implementation of the Schengen acquis, I call on the Commission to submit the new proposals as quickly as possible. I therefore support this House's motion for a resolution.
I voted in favour of the resolution on the consequences of the entry into force of the Treaty of Lisbon for ongoing interinstitutional decision-making procedures. The entry into force of the new Treaty means that the legal bases of various pending files must be redefined. The Commission and the Council must urgently make the necessary changes in light of the new legislative framework.
The entry into force of the Treaty of Lisbon has not only imposed a new institutional arrangement and a new hierarchy of legislation, but also requires special precautions with regard to decision-making procedures that were still ongoing on that date. In these cases the legal bases have changed, as have the procedures relating to them, fully justifying their re-examination.
The Treaty of Lisbon grants Parliament new responsibilities and new powers. With its entry into force on 1 December 2009, many proposals that had been tabled by the Commission on the basis of the Treaties but which were still pending on that date will be subject to changes. In some cases there will be differences at the level of the decision-making procedure, either because the scope of the ordinary legislative procedure has been significantly extended, or because a new approval procedure applies in respect of the conclusion of international agreements. In other cases, there is just a change in legal basis. The Commission is seeking to change them formally by means of its 'omnibus' proposal. There are, however, some proposals (which came under the former third pillar) where the legal framework has changed substantially and they have therefore lapsed and must be replaced with new ones. I am therefore voting in favour of this resolution of the European Parliament.
in writing. - I vote against the Motion for Resolution on the consequences of the entry into force of the Treaty of Lisbon for ongoing interinstitutional decision-making procedures as it includes the regulation about the so called "direct trade” between the EU and the occupied part of the Republic of Cyprus.
The legal basis of the regulation is absolutely wrong, as the European Commission chose Article 133 of the Treaty - now Article 207(2) after the Lisbon Treaty - which addresses issues with Third Countries. Using such a legal basis would be against Protocol 10 on Cyprus that clearly provides that the Republic of Cyprus entered the EU as complete territory with the suspension of the Union acquis in the northern part of the island due to the Turkish occupation. The existing legal basis of the regulation insults the sovereignty and the territorial integrity of a member state of the EU, the Republic of Cyprus, and it is against the principles and the values upon which the EU is founded and the European Parliament should respect and promote as the beacon of the European democracy.
I voted in favour of the report by Mr Szájer, whom I would like to thank for his excellent analysis carried out in the light of the changes introduced by the Treaty of Lisbon.
Given the wide-ranging and diverse implications that 'delegated acts' will have for legislative procedure, I believe that Parliament's wish to apply specific and clear conditions to these delegated acts, in order to ensure that this House has real democratic control over them, is particularly commendable. I think that we will also need, in particular, to test in practice how this new system will work, in order to make any necessary changes to it.
The Treaty of Lisbon addresses the democratic deficit by strengthening the powers of both the European Parliament and the national parliaments. That is the framework for this new instrument, which allows the legislator to delegate part of its powers to the Commission (Article 290 of the Treaty on the Functioning of the European Union), provided that it is an act of general application that is used to supplement or amend parts of a legislative act that are not considered essential. It will thus make it quicker and simpler to fill gaps or to regulate or update more detailed aspects in a legislative act, avoiding excessively complicated and prolonged legislative procedures, which used to have negative consequences for the public. Two aspects that have been safeguarded are the fact that the delegation may be withdrawn at any time and the fact that Parliament's (and the Council's) prior assent is needed before the entry into force of acts approved by the Commission under a delegation. I support this innovation, which should take the place of the notorious 'comitology' system, but we now urgently need to set out how these delegations can be made, their scope, their objective, the working methods to be used and the terms on which the legislator can exercise control.
The entry into force of the Treaty of Lisbon requires clarification of some of its norms, particularly those with legal and procedural content, such as those addressing the legislative procedure, the hierarchy of norms and the powers of the institutions. Article 290(1) of the Treaty states that a legislative act may delegate to the Commission the power to adopt non-legislative acts of general application to supplement or amend certain non-essential elements of the legislative act. It does so with special reservations and severely restricts the scope of such acts. Nevertheless, this detailing of the law set out in the Treaty is important to prevent excessively disparate interpretations that would jeopardise the consistency of EU law. Although such acts are common in the Member States, that cannot be said of the acts in question. The legitimacy of the Commission and of the Member States' governments is not the same, and therefore the delegation of legislation to the former requires greater care and attention, and it must be used sparingly. I agree that the use of legislative delegation should make it possible to adopt simple and accessible legislation, thus contributing to legal certainty, the efficacy of the delegate and control by the delegator.
According to Article 290 of the Treaty on the Functioning of the European Union, the legislator can delegate a certain amount of power to the Commission, in which connection the Commission may only supplement or amend a legislative act. The 'delegated acts' adopted accordingly by the Commission are non-legislative acts of general application. The rapporteur is advocating the stricter monitoring of the Commission in its exercising of its delegated legislative powers. For this reason, I voted in favour of the adoption of the report.
in writing. - I voted in favour of the Szájer report on power of legislative delegation and Speroni report on Ransdorf's immunity. It was adopted by a large majority.
I voted in favour of the report on the power of legislative delegation. Article 290 of the Treaty of Lisbon allows Parliament to raise objections to or revoke the Commission's amendments and supplements to legislative acts. However, this requires an absolute majority, in other words a majority of the number of elected MEPs. In view of the absence of Members, this normally means 60% of those voting. Previously, only the Council was able to do this, provided a qualified majority of votes was obtained. The Commission's expert groups, which are hand-picked from the Member States, have a great deal of influence in legislative delegation. One example of this is provided by the fact that, via an expert group, the Commission permitted a new type of genetically modified maize, despite the fact that Parliament and the Council were opposed to this. Another example is the original Services Directive, where the Council and Parliament deleted a paragraph that stated that it was to be prohibited to demand a permanent representative in the case of the posting of workers, in other words a trade union counterpart. The Commission went against this, however, and drew up guidelines establishing that it was not necessary to have a permanent representative. The Commission wants to safeguard its independence and continue to use its expert groups. The rapporteur, Mr Szájer, rejects both national expert groups and the involvement of national authorities. I do not agree with the latter point.
The Treaty of Lisbon has changed the former system of comitology by reference to new legal instruments, such as delegated acts and implementing acts. With the new Treaty, Parliament takes on the role of co-legislator, together with the Council.
Enshrining in the Treaty the ability to delegate to the Commission the power to adopt non-legislative acts to supplement legislative acts is a step forwards in that it places the two institutions on an equal footing. This report seeks to clarify the terms on which the delegation of powers by Parliament and the Council to the Commission, pursuant to Article 290 of the Treaty on the Functioning of the European Union, can take place. The document stresses the importance of the principle of the freedom of the legislator to delegate its powers to the Commission as a tool for better law-making.
The report upholds the need to avoid imposing on the legislator additional obligations over and above those already contained in the Treaty. The legislator must allow the Commission to exercise the delegated power effectively and must duly monitor the use made of it. For the reasons mentioned above, and considering that the main priority must be to adapt the acquis in areas that were not subject to the codecision procedure prior to the Treaty of Lisbon, I voted in favour of the document.
The competitiveness of European maritime transport should remain one of the strategic objectives of European Union maritime transport policy. In order to achieve this goal we must ensure the necessary support for innovations, scientific research and their development, which would accelerate the modernisation of sea port infrastructure and ensure the application of the latest technologies in the shipbuilding industry. A reduction of the administrative burden and red tape would lead to an increase in private and public sector investments in the sea port and shipping sectors. Development of the trans-European transport network, provision for motorways of the sea and development of the intermodality of means of transport would lead to the creation of a European maritime transport system that is competitive and receptive to innovations. We also need to address the issue of the alignment of taxation applied to crews sailing under the European Union flag.
The European Union's marine territory is the most extensive in the world. The maritime economy provides work for five million people, whilst 5% of the EU's GDP comes from industries and services with a direct connection to this sector. Data and facts show categorically that the sea constitutes a crucial resource for employment and growth in Member States, especially taking into consideration its international dimension, and hence the amount of pressure it has to endure in terms of global competition.
On this point, the report offers many positive points with regard to the demand for incentives for the maritime sector at national level, and for greater regulatory coordination at EU level. This could begin to cut red tape, which would help to increase the competitiveness of the entire sector. I agree with the approach of the report, and this is why I shall be voting in favour of it.
The Democratic Movement delegation welcomes the adoption of strategic goals for the EU's maritime transport until 2018. The resolution adopted calls in particular for the enhancement of maritime professionals through the strengthening of professional qualifications and the harmonisation of European training. Indeed, it is essential to provide lifelong learning and retraining for seafarers at all levels, on shore and on board. With this in mind, the Member States must urgently ratify the International Labour Organisation's 2006 Maritime Labour Convention. For maritime transport to remain one of the least polluting means of transport, progress still needs to be made in reducing emissions of sulphur oxide, nitrogen oxide, particulates (PM10) and CO2. That is why the Democratic Movement MEPs regret the Commission's refusal to include the maritime sector in the EU emissions trading systems. We must continue to make progress in this direction and, to do so, the International Maritime Organisation (IMO) will have to set reduction targets, applicable to all the Member States, which will allow us to avoid distortions of competition with third-country fleets.
The Commission has put forward a communication on strategic goals and recommendations for the EU's maritime transport policy until 2018. The Commission's proposal covers a wide range of topics relating to EU maritime transport policy, allowing maritime transport stakeholders ample scope and initiative to realise the strategic objectives and recommendations that are set out in it.
The main issues addressed by the Commission's proposal are: (i) the value and competitive position of European maritime shipping in a global market; (ii) employment opportunities in the maritime sector; (iii) the quality of European shipping; (iv) international cooperation; (v) European maritime transport as part of the European economy and as a driving force behind economic integration; and (vi) Europe as a world leader in maritime research and innovation.
In view of Portugal's geographical position and the strategic importance of the sea, this subject is of fundamental relevance to our country, and every effort to develop an 'economy of the sea' deserves our support and commitment.
Europe's maritime sector makes a clear and vital contribution both to the Union's internal economy and to its transport system. The interests of the European maritime transport sector must therefore be assigned high priority in establishing general European transport policy. It must be realised that the European maritime sector mainly operates and competes in a global market. The maritime transport sector faces major challenges with regard to the environment. The primary task is to improve the environmental performance of seagoing ships substantially, and emissions of SOx, NOx, particulates and CO2 must be reduced. In this regard, I would stress the need to reach agreements on the subject at global level in order to combat the risk of reflagging to non-participating countries. As far as security is concerned, I would highlight the fact that Member States are called upon to implement the package quickly and correctly, particularly as regards the Paris Memorandum of Understanding (referring to risk-based inspections). This will prevent unnecessary inspections, increase the effectiveness of monitoring and reduce the red tape for those subject to inspections.
The call to reduce the carbon footprint of vessels and port infrastructures, improving facilities for seafarers, the call to reduce emissions of sulphur oxides, nitrogen oxides, particulates (PM10) and CO2 or even the creation of maritime emission control areas are many measures that may have a positive outcome depending on how they are applied. The permanent pre-eminence of free and undistorted competition, however, and the subordination of seafarers' rights to competitiveness mean that this report goes against seafarers' interests and the general interest. That is why I am voting against this text.
With the adoption of this report, the objectives necessary for the existence of a Union maritime transport policy are being defined. This mode of transport has been moving towards centre stage, because it is one that is environmentally friendly and has the potential to become even more so. The maritime transport sector is essential to the European economy, not only in terms of transporting passengers, primary materials, commodities and energy products, but also because it is central to a broad range of maritime activities, such as the naval industry, logistics, research, tourism, fishing and aquaculture, to name but a few examples.
in writing. - I voted in favour of the Van Dalen report on maritime transport strategy up to 2018, although our amendment on including maritime transport in the ETS was rejected by large majority (roll-call vote).
The future of the European maritime transport sector plays a very large role in the European Union from an economic and social, as well as environmental, point of view. The vote which took place today puts in place a strategy for European maritime transport policy until 2018, and maybe this will have a direct effect on the 41% of fleets which belong to Europe, and indirectly to the maritime transport sector of the whole world. The Group of the Alliance of Liberals and Democrats for Europe supported this report, as it mostly meets our expectations, and our proposals for improvement received support. In our opinion, the following keywords must play a leading role in the maritime transport sector in the future: efficiency, environmental friendliness and equal market conditions. Therefore, it is important that the report being adopted today calls on all Member States to ratify the convention of the International Maritime Organisation, in order to ensure better conditions for seafarers and ship owners, as well as for the environment. Finally, I thank the rapporteur for his high level of cooperation and openness during the drafting of the report.
Maritime transport is, without a shadow of a doubt, a competitive advantage for Europe, but much remains to be done to promote intermodality and co-modality, which also involves the repositioning of maritime transport as a truly competitive alternative.
The maritime industry is facing a number of challenges, which can turn into genuine opportunities if we know how to make use of them by investing in the training of young technicians to make up for the shortage of professionals in the sector. Technological development and cutting out unnecessary red tape to attract investment into the port sector are also priorities.
Safer and cleaner shipping must also be sought, by reducing greenhouse-gas emissions and offering an effective response to acts of piracy. The pressures threatening the position of Europe's maritime fleet, which stem mainly from the state aid given to the sector in third countries, must be managed within a framework to be developed in the World Trade Organisation.
Europe's infrastructure and port capacity deserve to continue being developed, as do the motorways of the sea, which are very important to southern and peripheral countries like Portugal and to outermost regions such as Madeira.
The report we have adopted today covers these guidelines in general terms, and has therefore won my support.
More than 80% of world trade takes place at sea, and maritime transport remains the backbone of international trade. The EU is the most significant global exporter and the second biggest importer. Therefore, shipping and similar services are essential if we want European companies to compete on a global scale. Coastal shipping is an important part of the European transport chain, carrying 40% of cargo within Europe. Every year more than 400 million passengers use European ports, and therefore maritime transport directly affects the quality of European citizens' lives. The European Parliament is one of the defenders of maritime policy in the EU. The EU's maritime transport policy also supports other policies, in particular an integrated maritime policy. The global financial crisis has also affected the maritime transport sector. Therefore, now we really must release the economic potential of European seafaring to stimulate economic growth and social and environmental stability. The long-term competitiveness of European shipping is the cornerstone of EU maritime policy. This strategy fosters safe, clean and effective shipping and the creation of jobs in the European maritime policy industry. A strategic vision, taking into account the development of shipping, ports and similar sectors, is important for the simplification of EU maritime policy so that it can face future challenges, for example, combating piracy and reducing the environmental impact of shipping. An integrated, intersectoral approach, including policies on fishing, transport, the environment, energy, industry and scientific research is essential. The days of European neighbours competing are over. This applies both to Lithuania and to the rest of Europe.
I welcome the adoption of this report, which integrates some of my proposals for the future of maritime transport policy and its related sectors, whether in terms of shipbuilding, tourism or fisheries. To me it was important to reaffirm the necessity of security as a prerequisite for maritime transport and to stress, in spite of the difficult economic context, the need to respect high standards of protection of the marine and coastal environment. The expected increase in the volume of goods and passengers, the strictest environmental standards and the need to promote intermodality and modal shifts make the modernisation of port infrastructures necessary. These structural measures require significant investment combined with transparent and fair financing rules in order to support innovation and increase the competitiveness of European ports. Finally, I welcome the fact that the social dimension features in our strategy and that it stresses, in particular, employment, training, the enhancement of maritime professionals and the improvement of seafarers' working conditions on shore and on board.
'Europeana', the European digital library, is a single, direct, multilingual portal designed for Europe's cultural heritage. It will, in the future, provide a large number of readers with access to rare or old documents from Europe's heritage, which are difficult to access because of the way they are stored.
In the motion for a resolution voted on today, I asked the European Commission to launch a special campaign in the media and online, aimed at students and teachers and focusing on using the digital resources offered by this portal for educational purposes, in order to raise the profile of the Europeana site. The Europeana portal should become one of the reference points for education and research which will bring young people in Europe closer to their cultural heritage and help create transcultural cohesion in the EU.
In this motion for a resolution, the European Parliament encourages Member States to make equal contributions to the content of the Europeana project and step up their efforts in providing works to libraries and national cultural institutions so that all Europeans can have full access to their own cultural heritage.
Europeana, the European digital library, is demonstrating a great ambition, namely to digitise all European works in order to make them accessible to the general public. This is a long-term task that requires close monitoring and measurable progress. The own-initiative report proposes a target of 15 million works being made available by 2015, as well as access to the website for all, and in all of the languages of the European Union.
This European project is essential: it contributes to the enhancement of our common heritage, to its influence in the world and thus prevents the monopolisation of these works by private players. I therefore voted resolutely in favour of this ambitious project.
in writing. - I supported the report, as I believe that access to cultural and educational information must be a priority in order to improve educational and living standards in Europe. In view of the benefits for all EU citizens of accessing 'Europeana' library, its availability in all the official languages should be envisaged as soon as possible. As also people with disabilities should have the benefit of digital technology and enjoy easier access to education and information through accessible formats and adapted technologies. The availability of 'Europeana' should be improved ensuring free-of-charge access for pupils, students and teachers in secondary schools, universities and other educational institutions. Therefore it is essential to guarantee and simplify universal access to European cultural heritage and to ensure that it be promoted and preserved for generations to come.
The collection and preservation of the artistic and cultural heritage of European Union Member States, by establishing a multimedia platform that gathers together images, sounds and videos to create a resource that is simultaneously a library, a museum and an archive: this is the aim of the Europeana project which, launched in 2008, is now putting European artistic heritage online thanks to the contribution of more than 1 000 cultural institutions.
Although it still has a number of weak points, including publicising and raising awareness of the project itself, the problem of putting 'orphan' works or works subject to copyright online and, not least, a certain patchiness of the objects and materials made available, Europeana is nevertheless exploiting new forms of technology to computerise European cultural heritage on a large scale, drawing not only on EU resources, but also on national and private resources.
The preservation of artistic memory, and of the representations and cultural particularities of individual Member States, is essential to ensure that the younger generations have a strong sense of their own identity. For this reason, I am in favour of the draft report.
As a result of the vote given in favour of the report 'Europeana - the next steps' and as rapporteur for the opinion of the Committee on Industry, Research and Energy, I welcome that this report has been finalised and I hope that its recommendations will be adopted by the Commission. Following the debates on the report within the Committee on Industry, Research and Energy, a whole range of subjects have been discussed, such as IT structure, management of the Europeana.eu site, free access to library information, the need to standardise digitisation procedures and the problem of media coverage for the website. Some of these subjects have also been included in the report of the main committee, the Committee on Culture and Education, which gives me hope that we have successfully achieved a complete report.
However, I believe that certain matters, which were not adopted in their entirety, must continue to be discussed, such as managing the site, funding methods and, above all, organising the site in the form of a single database and not a portal. I hope that the recommendations specified by us, along with the Commission's reflections on the issues mentioned above, will turn this into a successful project. Europeana can become a successful project for the European Union as long as it is built on the EU's values and ideals and provides the focal point for European cultural information.
I voted in favour of the report on 'Europeana - the next steps', which encourages all EU Member States to be more active in making available contributions from their national libraries and cultural institutions, so that all Europeans have full access to their own cultural heritage. The target of storing more than 15 million works on the site in the short term may help to protect Europe's cultural heritage, so that future generations may be able to put together a collective European memory.
Even during the periods when divisions and even hostility between the countries of Europe were most evident, European culture and science have always been able to cross those borders and spread throughout the area that today makes up the Union, and even beyond. It is more than fair to highlight the role of the universities in that respect. With their religious origins, they played a decisive part in reconnecting the sundered parts of what came to be the respublica christiana, and in remembering all those who were able to overcome the divisions and make their ideas heard throughout the continent and, from there, throughout the world. As a Portuguese and an heir to a language and culture that spread around the world, I support the efforts that are being made to make European culture and science more visible and accessible to all those who would like to enjoy them. In that respect, Europeana is heir to the best European tradition. I hope that the project will continue in a sustainable form and that my country, in line with its universalist vocation, will collaborate in it with renewed commitment.
Europeana opened in November 2008 and its aim is to make Europe's cultural and scientific heritage accessible to all on the Internet. Europeana currently has a catalogue of 6 million digitised works and the aim is to reach 10 million entries by June 2010. The second phase of the project will see the launch of a fully operational Europeana.eu in 2011, which will be more multilingual in character and will have semantic web features. Only 5% of all digital books are available in Europeana and almost half of these come from France, followed by Germany (16%), the Netherlands (8%), and the United Kingdom (8%). All other countries provide 5% or less each. An increased contribution by the Member States is desirable. I support the call for Europeana to reach a stock of at least 15 million different digitised objects by 2015. I agree that special attention should be paid to those works which are fragile and might cease to exist very soon and, among those, audiovisual materials. Ways of including in-copyright material must be found, so that it includes current works and those from the recent past.
The creation of a digital library, museum and archive of European cultural heritage - from literary works to other materials of cultural and scientific importance - will bring significant benefits in the areas of education, research and culture. In order to achieve the goal of benefiting the general public, by being available to all, not just in Europe, but also in the rest of the world, it is essential for Europeana to ensure free public access to the material that is made available. It is also essential not to forget the importance of doing so in formats and media that ensure access for disabled people.
Nevertheless, there are certain aspects of the adopted resolution that are less clear and others that have not been sufficiently developed. It is not clear how it will be determined what cultural and scientific content will be included in Europeana or by whom, nor how it will be administered; these issues are important in assessing the extent to which it will ensure proper representation of the diversity of Europe's cultural heritage.
Doubts persist as to how the public-private partnerships proposed in the report and the general financing of the cultural institutions associated with Europeana will work. We believe that cultural and scientific heritage belongs to everyone and must be freely accessible to the entire population; it must not be treated as a tradable commodity.
We must safeguard access for all Europeans to the artistic and cultural treasures of Europe that constitute their heritage. It was with this in mind that, in spite of some teething troubles, Europeana, the amazing digital library that today contains nearly 6 million digitised works, was launched in 2008. Today we must improve the contents of Europeana while ensuring respect for intellectual property. Finally, I myself attach particular importance to improvements being made to facilitate access to this tool for disabled members of the public; therefore, the Member States should provide these people with full access, free of charge, to Europe's collective knowledge by means of accessible formats and appropriate technologies.
The Europeana project, the European Union's digital library, must be welcomed as an initiative intended to create a European cultural forum, providing Europe's citizens with extensive access to Europe's cultural heritage. Unfortunately, although the project was launched back in November 2008, it is not making progress, primarily due to obstacles over copyright, as well as reduced funding. The final version of the European Parliament's report adopted today puts forward useful recommendations for managing this project in the future. Firstly, the type of funding must be reviewed, with a look at public-private partnerships and contributions from Member States, which are very erratic at the moment. Secondly, this report allows us to highlight the fact that real results can be achieved not only through large-scale digitisation of literary works, but also by finding immediate solutions allowing copyright works to be used. This report can make an important contribution to the existing framework through the regulations proposed on displaying works, which must be free of charge, while downloading them should be charged at an affordable price.
The dissemination of European cultural heritage is beneficial for several sectors, particularly education, science, research and tourism, among others. However, it is not being disseminated at all well, and there is a big discrepancy between the Member States as regards the digitalisation of their cultural heritage in order to facilitate access to it. A joint effort is needed that leads to the quick adoption of new technologies allowing the whole of Europe's cultural heritage to be quickly compiled in high-quality digital formats. This effort is needed so that this heritage can be disseminated across the world, thus helping other peoples to get access to Europe's cultural wealth.
Around a million books, maps and photographs from the EU Member States can be accessed in the Europeana digital library. The fact that commercial operators register considerably more hits with Google Books and have progressed further in their development is logical and is associated with the greater level of awareness of Google Books. In order to achieve more rapid progress with Europeana and to make the digital library more familiar, we first need to get more universities and institutions involved in the project. Only then can we talk about more financial resources. Even if Europeana is important for European cultural heritage and knowledge, understanding for an increase in funds - and to be provided from economic-development funds, too - is limited, particularly at a time of financial crisis and in view of the billions going to help Greece. I have therefore abstained from voting.
The EU motto 'United in Diversity' is very appropriate for the Europeana project. I voted for this report since it is the first serious attempt to present the cultural heritage of the whole of Europe in digital format. Europe has one of the world's largest cultural treasure troves, which, in my opinion, should be accessible to the broadest spectrum of society. It is somewhat regrettable that not all EU countries are equally active in transferring their cultural heritage to virtual space. This is particularly the case among new EU Member States. We should also mention other as yet unsolved problems: project funding, public and private sector cooperation, and most importantly, the issue of copyright protection. They need to be addressed as soon as possible so that the people of Europe and the whole world can access Europe's cultural heritage. I hope that the report we have adopted will further accelerate the implementation of the Europeana project.
The positive vote on the Europeana programme means support for efforts to digitise the cultural heritage of the Member States. However, it is very important to note that the objective is to protect the electronic format of works per se, without allowing users to modify them. In brief, the objective is not to develop another Internet search engine; it is to develop a website which will simultaneously be a museum, a library and a source of scientific knowledge. However, digitisation of the cultural heritage will not be feasible without the help of the Member States and national agencies. Unfortunately, 47% of the content of Europeana currently comes from France, while countries which should have a strong presence, given their massive cultural heritage, such as Greece, only represent a scant percentage of the digitised files. In addition, particular attention needs to be given to protecting intellectual property rights. Digitisation means free access for citizens to knowledge and science; it does not, under any circumstances, mean a new sphere of action for electronic piracy and unaccountability.
It was in 2000 that the idea of creating a virtual European library was launched. The objective was to put European cultural heritage online to make it more accessible for everyone. Whoever thinks of Europeana thinks of 'culture'. Today, Europeana provides access to seven million 'digitised objects' (namely images, texts, sounds and videos), whether world-renowned works or small hidden treasures, at the click of a mouse. More than 1 000 cultural institutions provide it with content and these include galleries, archive centres, libraries and museums (including the Rijksmuseum, the British Library and the Louvre no less). The project is certainly nowhere near finished. The new version of Europeana, which is currently under development, will be launched this year with the aim of reaching a volume of more than 10 million digitised objects before June. In order to achieve this, several major challenges have still to be overcome. They involve enhancing the content in the long term, incorporating more material that is subject to copyright, resolving the issue of out-of-print or orphan works, finding new methods of financing, improving accessibility for disabled people, providing a fully multilingual service, all issues that are addressed shrewdly in the text that we voted on and which I, as a result, supported.
in writing. - (PL) As a member of the Committee on Culture and Education, I endorse the report on Europeana - the next steps. Europeana, by combining the resources of Europe's national digital libraries, has become a digital access point to the cultural and scientific heritage of humanity. The project has been endorsed by the Polish Librarians' Association. Effective realisation of the project requires stable financial resources, which will guarantee the participation of national libraries and universal access to Europeana's resources. Currently, only 5% of Europe's cultural heritage is available in digitised form. Almost half (47%) of this comes from France, 6% from Germany and 5% each from the Netherlands and the United Kingdom. The project assumes that from June 2010, 10 million digitised objects will be available, and 15 million in 2011. To make this possible, it is necessary to increase funding for the digitisation of cultural products, while ensuring close cooperation between rights-holders, cultural institutions and the public and private sector. In order for as many people as possible to be able to use Europeana, materials must be available in all the official languages of the European Union. An information campaign is needed to heighten awareness of Europeana. The portal must also take into account the needs of disabled people, who should be able to get full access to Europe's collective knowledge. To this end, the European Commission and individual publishers should ensure that disabled people are provided with special digital versions of works, such as audio readings.
in writing. - (PL) I think opening the Europeana multimedia Internet library is an extremely significant step in the process of digitising the cultural heritage of Europe and the world. This is why I endorsed Mrs Trüpel's report.
The project makes available over four and a half million books, films, maps, magazines, photographs and pieces of music, and is an archive which stores, for future generations, material first recorded on paper, canvas or parchment. This is extremely valuable both for ordinary citizens and for researchers, as it facilitates access to rare and difficult to obtain works.
A major barrier to the further development of Europeana is the existence of different copyright regulations in different Member States. We should strive to harmonise the law in order to make as many works available to the citizens as possible, while also ensuring a fair deal for the authors. The success of the project will depend to a large extent on the continued financial commitment of Member States.
I abstained from voting on the alternative resolution on Europeana - the next steps because this resolution was tabled by the Group of the European People's Party (Christian Democrats) in spite of the vote that took place in committee.
The new resolution reproduces a large part of the initial resolution and therefore incorporates the amendments that I had tabled and which were adopted, but the new text aims, above all, to deny citizens the means to add content to Europeana through a special space and the prospect of developing Web 2.0 tools.
I therefore refused to support this move on both form and content.
I voted for this report because it urges the European Commission to assess the application of the animal welfare action plan that is currently in force (2006-2010) and draw up another action plan for 2011-2015. There is also provision in this report for the establishment of a tighter monitoring system and more effective punishments for the owners of animals who do not respect the welfare requirements established by law and for the compensation of European farmers for the additional production costs associated with higher welfare standards; it also argues that the financing of these measures should be incorporated into the grants scheme of the new common agricultural policy from 2013. The next action plan must focus on a general European animal welfare law, on a European centre for animal welfare and animal health, on better enforcement of existing legislation, on the relationship between animal health and public health, and on new technologies.
I believe that progress has been made on animal welfare through the implementation of the Action Plan 2006-2010, as the majority of measures featuring in this plan have been implemented in a satisfactory manner.
As a member of the committee which monitors public health and food safety, I particularly welcomed the measures taken to reduce the harmful effects which the use of antibiotics in animal nutrition has on human health, following the ban on them in 2006. These are further reasons why I voted for this report.
However, I wish to emphasise that the future action plan should include more measures aimed at supporting EU farmers and at improving the enforcement of current regulations on animal transport in Member States.
I voted in favour of the report on the Animal Welfare Action Plan 2006-2010. The health of animals and livestock is important to the people of Europe, to the European agricultural sector and to the European economy.
I welcome the report's recommendation that there should be greater emphasis in the Action Plan on enforcing the legislation which is already in place. Certainly, the implementation of European rules and penalty systems in relation to animal welfare must be improved to ensure that there is a satisfactory minimum standard of animal welfare in the European Union. European producers and farmers have high standards. I agree with the report's assertion that it must be ensured that animal products, such as meat, which are imported into the European Union comply with the same animal welfare conditions so that there is fair competition and a level playing field for all participants in the market.
I voted for this report, since it is particularly important to implement European animal welfare policy and legislation to establish common EU animal welfare standards. Good animal health and good livestock farming are important not only for animal welfare, but also for public health as a whole. Given that, under EU legislation, all animals are regarded as sentient beings, we must tighten animal welfare checks and adhere to animal protection standards. Unfortunately, the Commission has not yet prepared a concrete strategy relating to animal welfare standards and has limited itself to the report presented in October 2009. I agree with the European Parliament's call for the Commission to prepare a new Action Plan 2011-2015 and allocate necessary funding. The European Union budget must include sufficient appropriations to enable the Commission to perform its monitoring tasks, to support producers where necessary and to counter the loss of competitiveness faced by producers as a result of adopting new and changing animal welfare standards. Member States must also ensure that any violations of EU animal welfare rules result in effective penalties. Thus, only by tightening animal protection legislation and its implementation can we ensure animal protection and avoid animal products that do not comply with the conditions laid down by the general law being offered on the internal market.
Whilst the Dutch Party for Freedom (PVV) supports animal welfare, this is a matter for the Member States and not for the EU.
In Europe there has been and continues to be an active desire and long-standing tradition regarding decent treatment for animals. The good health and high-quality husbandry of livestock are also of fundamental importance for human public health. Strict standards compared with the rest of the world are part of the trademark of European farmers, as is the quality of their agricultural products, for example. For these reasons, we must make every effort to create a legal framework specifying the minimum standards valid throughout the EU for all forms of livestock husbandry. Only in this way will free and fair economic competition be made possible on the internal market. It is also necessary to demand minimum standards on the global market, in order to prevent the cattle of European livestock farmers being relocated outside the EU, to regions with lower standards. I welcome the rapporteur's suggestion that the higher production costs associated with stricter standards should be compensated within the framework of support under future forms of the CAP. However, it must be said that no further progress was made in the satellite monitoring of livestock transportation, and it is also regrettable that some European farmers are not following the approved standards, particularly in pig farming. It should be borne in mind that higher standards require greater financial expenditure, and therefore the decent and responsible farmers are disadvantaged on the market through the behaviour of irresponsible ones. For these reasons it is essential to introduce the option of adequate sanctions in case of a breach of EU regulations.
I voted in favour of the report on evaluation and assessment of the Animal Welfare Action Plan 2006-2010, which proposes that a more stringent system of supervision and more effective penalties for the owners of animals who do not respect the welfare requirements established by law be put in place. It is essential that European farmers be compensated under the new common agricultural policy for the higher production costs associated with more demanding animal welfare standards.
After some hesitation, we Swedish Social Democrats chose to vote in favour of this report on animal welfare in Europe. We would have preferred a more ambitious approach to European animal welfare and we do not want this protection to be formulated in such a way that it prevents individual Member States from setting higher standards than those of the EU regulations. However, we have decided to view the report as part of a continuing process that will gradually enable these standards to be met and have therefore voted in favour of the report.
I agree with the shadow rapporteur of the Group of the European People's Party (Christian Democrats), Mrs Jeggle, when she says that a more consistent approach to animal welfare is needed, but that does not mean that there is a need for further laws and regulations. Furthermore, I must make the observation - without belittling the issue of animal welfare protection - that too many regulations and standards can, in the final analysis, have negative effects on the market.
It must not be forgotten that the more standards there are, the more difficult it is for producers to comply with them and the less competitive livestock farming in Europe becomes. Moreover, the excessive protection of animals must not make us forget other values that are equally important and that it is important to preserve, such as economic competitiveness, the sustainability of arable and livestock farming, and even some national traditions.
On the other hand, however, human health must be protected from diseases transmitted by animals (whether wild animals, pets, or animals for human consumption), and this requires scientific research to show us how to better regulate and protect public health.
A high level of animal welfare from breeding to slaughter can improve product safety and quality. European standards in this area are some of the highest in the world. However, compliance with these standards must not put European producers at a disadvantage in the European market. The truth is that these standards entail operating, financial and administrative costs for the EU's farmers. Reciprocity of standards is necessary if there is to be fair competition with regard to non-Union producers. Therefore, European farmers must be compensated for the higher production costs inherent to higher animal welfare standards. The financing of this compensation must consist of new common agricultural policy grant schemes from 2013 onwards. I would stress that European policy on the protection of animals has to be accompanied by a consistent trade policy. I would highlight the fact that there was no mention of animal welfare issues in the framework agreement of July 2004, or in any other of the key documents of the Doha Round of the World Trade Organisation (WTO). Further animal welfare standards that have negative effects on the competitiveness of producers must not, therefore, be introduced until our trade partners in the WTO sign up to them.
There are several significant aspects of the adopted report that are positive: first, the need to regulate imports and ensure that all animals and meat imported from third countries meet the same welfare requirements as are applied in the EU; second, the need to adequately cover the additional costs resulting from animal welfare promotion; third, recognition of the limited investment capacity of many small and medium-sized producers, damaged by the unfair way in which the food supply chain works; and, lastly, the proposal for incentives for the regional breeding, marketing and slaughter of animals in order to obviate the need for animals to be transported over long distances for rearing or slaughter. Unfortunately, the report fails to acknowledge that the current common agricultural policy (CAP) promotes and favours intensive production models, which are frequently incompatible with animal welfare and health. It could and should have gone further, by criticising the current CAP, rejecting its productivism and arguing for a new agricultural policy. Moreover, it makes proposals that are unrealistic and barely feasible, such as the development of a satellite system for monitoring the transporting of animals.
I have two comments with regard to this report. Even if the rapporteur does not entirely follow through with her logic, it is refreshing to see that this Parliament is finally becoming aware of a number of problems. The imposition of legitimate rules on our own producers and breeders penalises them in a global ultra-free-trade system where the WTO considers social, environmental or other concerns to be non-tariff barriers to trade. Need I remind anyone that this same Parliament has always prioritised trade and that it is therefore jointly responsible for this situation? I am equally surprised by the fact that there has been no mention of the legislative regressions imposed by the Commission, in particular with regard to organic production, which impact not only on the quality of products, but also on animal welfare and human health. Secondly, it is time to acknowledge that respect, and I quote, 'for customs relating in particular to religious rites and cultural traditions' may go against these standards that you claim to defend and against truly European traditions and practices. It is unacceptable that some foreign communities can insist, on that basis, on cruel methods of slaughter, and even recommend that EU regulations be breached in this area.
The Danish Social Democrats voted in favour of the report on animal welfare in the EU. We support an ambitious animal welfare policy that increases the degree to which animal welfare is taken into account in accordance with Article 13 of the Treaty on the Functioning of the European Union - possibly in the form of a system of positive incentives. However, we are not in favour of the automatic assignment of new funds to the European agricultural sector as a result of financial loss associated with the consideration of animal welfare.
in writing. - (PL) I think animal welfare is a priority which has a huge influence on public health and the European economy. Rapid and efficient implementation of consistent legislation in this area is essential, as well as establishment of an institution which will coordinate animal welfare. At present, the existing Community Action Plan has been implemented to a satisfactory degree, but in the future it will be necessary to pay greater attention to the matter of the transport and monitoring of animals. We need to strive to reduce differences between current levels of animal welfare standards in different countries of the Union, because at present there are large disparities in the living conditions of animals and there is growing destabilisation in livestock markets.
I welcome the fact that Europe has achieved one of the highest levels in the world in this area. The creation of a tighter monitoring system and more effective punishments for the owners of animals who do not respect the welfare requirements established by law is essential, but as such measures incur higher costs for farmers, we are in favour of the compensation grants that are included in this plan and are included in the grants scheme of the new common agricultural policy from 2013. It is important to stress that, alongside this plan, the EU should impose strict and well-defined rules for other countries that do not respect these standards, and so become unfair competition for EU farmers.
For years the EU has been trying to attain standardised directives on matters relating to animal husbandry. Progress has been made in the area of intensive livestock farming in particular, but there is still work to be done. In any case, it makes sense to continue with the Action Plan; particularly in connection with the enforcement of existing laws and directives. In this regard, mention clearly needs to be made once again of the problem of dogs being imported from the East, in respect of which not all of the loopholes in the existing regulations have yet been closed. Sick and neglected animals, most taken far too early from their mothers, are transported to the West in the most deplorable conditions to be sold here for a lot of money. This report should be seen as a positive step in the right direction and that is why I have voted in favour of it.
I voted in favour of the European Parliament's own-initiative report on evaluation and assessment of the Animal Welfare Action Plan (the Paulsen report), because I fully support the objective of strengthening animal welfare in the EU.
However, it is not clear in the report whether the EU is to establish maximum harmonisation in this area. I would not under any circumstances be able to support a future proposal that prevented Member States from producing better mandatory standards for animal welfare than the standards that we are able to agree on at EU level.
On the contrary, I believe that it is vital for the continued pursuit of better animal welfare that it is possible for Member States to lead the way in this area.
in writing. - (SV) I voted in favour of Mrs Paulsen's report on animal welfare legislation. However, I should like to point out that it is important for this legislation to represent minimum standards. The Member States and the regions must have the opportunity to implement more far-reaching animal welfare legislation.
The report on which we voted today assesses, objectively and critically, the results of the Animal Welfare Action Plan 2006-2010 and sets realistic and necessary targets for the growth - in the sense of progress - of food production and consumption in the European Union. One point that I would highlight is the recognition that better quality products means increased costs for producers, especially primary producers, which does not normally mean increased commercial demand, since only a minority of consumers will choose more expensive products.
The report therefore emphasises the need to compensate these same producers for their efforts. The intention to impose the regulations applicable to EU products on the products of third countries should also be noted, as it ensures fair and balanced competition in trade. Finally, it seems important to me to make the argument for creating a European coordinating body and adopting general and common legislation, in order to harmonise best practices and establish supervision mechanisms.
Whilst the Dutch Party for Freedom (PVV) supports animal welfare, this is a matter for the Member States and not for the EU.
Today, we have adopted an important resolution which assesses the European Commission's Animal Welfare Action Plan 2006-2010. High standards of animal health are required not only by arguments of an ethical nature, but also by concern for the safety and quality of animal products, and this undoubtedly engenders a positive, reliable European agricultural brand.
in writing. - Whilst we support measures to manage and protect European forests, we do not support the creation of a new European forestry policy that would transfer powers in this area to the European Union. The report also refers to the Soil Directive, legislation that the British Conservative Delegation opposes, as soil can be best managed by Member States, because applying the same rules on all soil from Northern Finland to Southern Greece will not bring any benefit to farmers in the UK. UK farmers already meet very high voluntary standards of soil management and have continued to improve standards. The Soil Directive as proposed by the European Commission was flawed in many aspects and would only bring more regulation, more cost and less flexibility to British farmers, who we believe know better than European bureaucrats how to manage their own land.
In my opinion, the report on EU agriculture and climate change has the essential quality of combining protection of the environment with the promotion of a stronger European agricultural sector. Indeed, the agricultural sector must move resolutely towards means of production that are more respectful of the environment and more sustainable.
Nevertheless, these objectives absolutely must not be a pretext for weakening agriculture in the EU. To ensure this, we must guarantee better use of resources and product traceability. I therefore voted for this report because it respects these balances.
in writing. - I gave my full support to this report. The upcoming CAP reform will have to take into account many issues, including climate change. It is already clear that climate change will have a negative impact on EU agriculture, especially in the south and south-east regions. The new CAP, thus, will have to meet growing public demand for a more sustainable agricultural policy. For the time being, the CAP does not address environmental issues in a consistent manner. The new challenges of climate change, water management, renewable energies and biodiversity were not fully taken on board at the time of the CAP health check. I am certain that the CAP must be turned into an agricultural , food and environment policy with fairer and more sustainable farmer support systems while ensuring the preservation of rural areas, biodiversity conservation , carbon capture and food security.
The common agricultural policy is a key area in the fight against climate change in the coming years. As such, the report presented by Mr Le Foll prudently places the climate issue at the heart of the CAP.
Agriculture is dealt a double blow by climate change. It is the first to suffer the increase in droughts and natural disasters. However, it is also behind 9% of the greenhouse gas emissions in Europe. The European Parliament is showing that virtuous courses of action are within our reach.
Nitrogen fertilisers used by farmers are significant emitters of CO2. By targeting their use, by promoting fertilisers based on organic waste and by emphasising organic farming, we will drastically reduce greenhouse gas emissions. Methane from animal faeces is also a renewable source of energy. Moreover, European forests and soil are both incredible reservoirs of CO2.
The European Union is the world's largest importer of agricultural produce, but I also welcome the encouragement given to internal production with minimal impact on climate change. The conclusions from the report debated on Wednesday in the European Parliament highlight to us that importing agricultural produce from third countries has a much greater detrimental impact on the environment than internal production, which is subject to stricter regulations on reducing carbon dioxide emissions, making it conducive to climate change.
Agriculture has been and will remain the main source of food globally. According to the UN Food and Agriculture Organisation, agricultural production needs to grow by 70% in the next 40 years in order to meet the world population's needs. The European Union must start devising policies or urgently implement existing policies in order to avert a long-term crisis. These policies must be backed up by ambitious targets for cutting carbon dioxide emissions with an adverse environmental impact because we are going round in a vicious circle. According to the experts, agriculture which is carried out with a disregard for its environmental impact will cause global warming, which will lead to major problems, even in terms of carrying out agriculture in the long term.
European agriculture contributes to achieving the Union's climate change mitigation objectives for 2020. Greenhouse gas emissions have been decreasing as a result of the increased efficiency of EU agriculture, constant innovations, the use of new techniques such as CO2 storage in the soil, and developments in the production of sustainable, renewable energies. Innovation therefore has a major role to play in reducing the impact agriculture has on climate change and its environmental consequences. I call for European funds from the agricultural sector to be used to develop technology to adapt this sector for the fight against climate change. The role of agriculture in the process of fighting climate change must take into consideration the competitive position of the EU's agri-foodstuffs sector in the world market, so solutions must be found that allow conventional agriculture to contribute to the sustainable management of the environment, while at the same time protecting it from speculation on foodstuffs in the commodities market and the protectionism of international trade.
The Democratic Movement delegation in the European Parliament welcomes the adoption of the report on EU agriculture and climate change. It approves of the fact that emphasis is being placed on the new challenges that the common agricultural policy will have to face, such as climate change, the question of water, renewable energies and biodiversity, and soil management (carbon capture, the retention capacity of water and of mineral elements, biological life, and so on). In the same spirit the Democratic Movement delegation wanted a common European forestry policy to be established in order to promote sustainable forest management and production and to turn the contributions of the timber industry and its economic development to better account. These are all essential issues. There will have to be a place for them in future agricultural policy.
I voted in favour of the report on EU agriculture and climate change because it puts forward specific measures that can contribute to making agriculture more sustainable. Agriculture is one of the activities most affected by climate change, but also one of the biggest contributors to CO2 emissions. The forthcoming review of the common agricultural policy must incentivise the development of practices that allow European agriculture to be better adapted to the consequences of climate change whilst also contributing to slowing it down.
We Swedish Social Democrats voted against the part of the report that calls for a common forestry policy in the EU. We believe that the Member States should continue to make the decisions on matters relating to forestry policy.
Agriculture is responsible for 9.3% of the European Union's total CO2 emissions, whereas in 1990 it represented 11% of those emissions. A constant and progressive decrease in greenhouse gas emissions has been seen, and agriculture has made a positive contribution to meeting the targets for decreased emissions set by the European Union.
Moreover, I must point out that, whilst environmental concerns as regards the agricultural sector are legitimate and necessary, they must be duly weighed against the impact of the proposals in terms of agricultural sustainability and productivity. For that very reason, the reform of the common agricultural policy needs to look carefully at the relationship between agriculture and environmental protection, without forgetting that, apart from its negative impact on the environment (resulting, specifically, from CO2 emissions), agriculture makes a decisive contribution to the preservation and management of natural resources, to green growth, and to landscape and biodiversity management. These are beneficial side effects of agriculture, which must be duly taken into account in any proposal to examine the relationship between agriculture and the environment.
Agriculture is directly involved in the climate change issue, since it contributes part of the greenhouse gases emitted and is, at the same time, itself affected by climate change. The negative impact of climate change is already being felt, with drought and soil erosion causing major problems, especially in the southern Member States. However, agriculture can also contribute to combating climate change and has great potential for sustainable development. The common agricultural policy must, therefore, encourage farming practices that limit emissions and/or improve carbon fixation, since agriculture and forestry are the main economic sectors able to capture the CO2 produced by human activities, accumulating and storing it in the soil. We need to move towards more sustainable agriculture, which means greater efficiency. According to the Food and Agriculture Organisation of the United Nations, a 70% increase in world food production will also be needed by 2050 in order to handle the increase in world population. We will have to produce more, but in a sustainable way, which requires greater efficiency, the adoption of the best techniques and practices, and increased investment in scientific research for this area.
Consideration of the implications of climate change for agriculture is a relevant concern, just as it is relevant, entirely justified and necessary to make farming more compatible with the preservation of a series of things of natural and cultural value, such as soils, landscape and biodiversity. Nevertheless, these concerns must not lead us to forget that agriculture's main role is to produce food, nor must they serve as a pretext for making amendments to the common agricultural policy (CAP) that worsen the already serious and unacceptable food dependency of various countries, both Member States - as is the case of Portugal - and third countries. Such dependency threatens the food sovereignty and security of these countries' peoples in the name of an allegedly untouchable 'competitive position of the EU's agri-foodstuffs sector in the world market'. It would have been important for this report to devote even just a few lines to the need to break with the productivist model that has shaped successive reforms of the CAP and to its tragic social and environmental consequences; unfortunately, not one word on this was included. It would also have been important for it to avoid any ambiguity at a time when we are confronting attempts by the European Commission to impose the interests of agribusiness multinationals regarding the spread of genetically modified crops.
I supported the report by my French socialist colleague Mr Le Foll since it defends the idea that European agriculture must continue to adapt, as it has already begun to do, to the consequences of the changes in climate taking place and to prepare for the impact that these changes will have in future for many regions of the European Union. Agriculture actually has a crucial place and a role to play in the fight against global warming. This is an essential issue when it comes to ensuring food security and to embarking on the road to sustainability. In this context the post-2013 CAP must inevitably integrate this 'climate' dimension by providing solutions and assistance to reduce greenhouse gas emissions, by encouraging carbon storage in the ground, by developing the production of sustainable renewable energies and by maximising the function of photosynthesis.
The Danish Social Democrats voted in favour of the report on agriculture and climate change. We support an ambitious agricultural policy that equips the European agricultural sector to cope with climate change, but we are not in favour of new funds being assigned to European agricultural policy.
On the question of climate change, agriculture should not be treated as a branch of the economy which is harmful. Quite the opposite, it should be treated as an industry which possesses not only the best possibilities for adapting to changes in the ecosystem, but as one which positively enables the harmful effects of global warming to be combated effectively. A significant reduction in the level of CO2 emissions in agriculture is now being seen in comparison with previous decades. Investment in rural development, and so the second pillar of the CAP, will enable better education of farmers, technological modernisation of farms and also suitable supervision and control of the environment and biodiversity conservation. Appropriate management of farms will result in carbon capture and greater food security. Innovative research and appropriate investment under the CAP will help agriculture become a powerful tool in the fight against climate change and pollution of the atmosphere.
This report supports productivism and liberalism, which goes against the general interest. That depends on respect for human beings and for our ecosystem. Productivism and capitalism do not invite either. Nonetheless, the preference given to short circuits (although they are not described as such), the priority given to renewable energy sources, the review of costly irrigation systems or even the mitigation of the effects of climate change being described as a 'public good' are too many concessions to our arguments to be ignored.
Climate change has gradually become a reality that we are all going to have to face up to as a priority for EU policy. The climate change phenomenon damages agriculture, which, according to recently published reports, points to a very discouraging outlook for this sector. It will apparently be the countries of Southern Europe, above all, that are hardest hit by climate change. It is essential that the common agricultural policy take appropriate action in response to climate change, promoting better resource management. The optimisation of water resources, the choosing of crop varieties selected for their resistance to climate change and diseases, the protection of soil from erosion, the preservation of pastures, increased forestation, the restoration of damaged areas, better management of forests in such a way as to limit the risk of fire, and new measures to monitor and control disease are all extremely important measures to adapt European agriculture to the effects of global warming. Farmers will be increasingly dependent on the state of the climate, so we approve of any measures that resolve this problem.
I voted for this report as I believe that agriculture is a production sector which is affected by the consequences of climate change and exposed to the pressure exerted by this. At the same time, however, it is directly associated with the objectives for mitigating the impact of climate change, whether by helping to cut greenhouse gas emissions, retain and ensure satisfactory management of water resources, or by boosting production and decentralising sustainable, renewable energy sources. In this respect, the Eastern European states with highly developed agricultural sectors can benefit fully from the development of the biofuels industry, thereby contributing to the growth of incomes in rural areas and the creation of 'green' jobs (for example, it is envisaged that 750 000 jobs relating to renewable energy sources will be created in the agricultural sector by 2020).
All initiatives that aim to reduce global warming are welcome. This follows on from what took place yesterday in the European Parliament, where 1 500 elected officials from major European towns committed themselves to reducing greenhouse gas emissions by more than 20% by 2020. Today's adoption of the Le Foll report on adapting European agriculture to climate change goes along with this approach. Let us not forget that the agricultural sector is responsible for almost 10% of CO2 emissions. Agriculture has much to gain by anticipating the harmful effects of climate change as far as flooded areas, a decrease in farming areas, deforestation and unpredictable returns are concerned. It is therefore necessary to build on the sustainable aspect of agriculture. Promoting reasonable use of fertilisers and pesticides, combined with diversifying agricultural production and livestock farming, will guarantee farmers far more autonomy and an improved capital base. Clearly, European agriculture must play a major role in combating climate change. There are several possibilities: the use of carbon sinks, a renewable energy supply and new irrigation techniques. All that remains is for these ideas to be transformed into concrete policies and to incorporate them into the reformed CAP of 2013.
in writing. - (SV) I voted against this report. The reason for this is that Mr Le Foll advocates a common forestry policy. Forestry policy is a national matter: there are very large differences between the EU Member States. I also believe that, apart from cross-border environmental issues, it is not appropriate for agricultural policy to be decided at Union level, particularly after enlargement of the EU to 27 countries. However, as long as the EU's common agricultural policy exists, I want the decisions to be as good as possible with the clear purpose of tackling climate change. I have great sympathy for many of Mr Le Foll's proposals for tackling the climate threat, the key issue of our time, but recommending a common forestry policy is the wrong way to go.
in writing. - For the record: as a chief whip of the PPE Group, I hereby state that the PPE Group's original intention was to vote against paragraph 18/2 (roll-call vote). A technical error was made by the group.
I voted in favour of Stéphane Le Foll's report. I did so because I am convinced of the significant role agriculture will play in the problems associated with tackling global warming. Our agriculture will assist the European Union in meeting its objectives to reduce emissions. I welcome the adoption of paragraphs 18 and 20 concerning respect for and improvement of the quality of soil with carbon fixing and the use of biomass for heating, which might significantly reduce the harmful impact of climate change. I am resolutely confident that the CAP will become more sustainable over time. I support an environmentally friendly common agricultural policy!
Climate change may affect agriculture: there may be water shortages, new diseases may appear and livestock may overheat. Agriculture can help slow climate change, but it should also be ready to adapt to the impact of global warming. The common agricultural policy (CAP) must acknowledge the impact of global warming and take measures to reduce climate change. This can be achieved by promoting clean and renewable energy, by providing geological storage of carbon dioxide and by limiting the amount of gas emissions causing the greenhouse effect. However, the costs associated with adapting the CAP and reducing climate change are not yet clear. There needs to be a thorough analysis of the economic benefit. Climate change is a real threat, but in the short term better management of resources is required. EU expansion had a great impact on EU agriculture. The 6 million farmers of the existing EU were joined by another 7 million farmers. Rural areas account for 90% of the EU's territory, and more than half of these are involved in farming. This fact alone underlines the importance of farming to the EU's natural environment. At the Warsaw Conference in February 2010, Lithuania and another eight EU Member States signed a declaration on the new CAP, as a further expression of solidarity and decency. We must not divide Europe into 'new' and 'old' Member States; we must show solidarity. In order to guarantee a stable and fair income for European farmers post 2013 and to reduce climate change we need a strong European agricultural policy.
I voted in favour of this excellent report by the Italian, Mr Dorfmann, on the process begun by the European Commission to revise the criteria for granting the status of 'agricultural area with natural handicaps' and, therefore, the Compensatory Allowance for Permanent Natural Handicaps (ICHN). In particular we should stress the importance of paragraph 18 of this report, which already refuses to support the criteria proposed by the European Commission: 'emphasises that a final opinion on the basic territorial unit chosen, the criteria and the threshold values proposed by the Commission can only be given when the detailed maps drawn up by the Member States are available [...]'.
I voted in favour of the Dorfmann report on farming in areas with natural handicaps (Less-Favoured Areas).
Roughly 75% of land in Ireland has been designated as disadvantaged areas, and the current scheme provides aid to roughly 100 000 farming families. This scheme is necessary for rural viability and development, and to combat land abandonment, as well as to protect biodiversity and the environment. With the correct funding, this scheme can give income aid to farmers who are farming in very difficult conditions.
As farming in Ireland is restricted due to cold, wet weather conditions, I am pleased to see that the report makes reference to difficulties related to farming on unworkable, wet soils. I also welcome the reference to 'field capacity days', which helps to take into consideration the interaction between the type of soil and the climate.
I believe that the application of uniform criteria will simplify the implementation of the payments scheme for areas with natural handicaps across the European Union, providing greater transparency and uniform treatment for the beneficiaries of these support schemes.
It is absolutely paramount to focus this support in the areas most affected by land abandonment. At the same time, the following criteria must be taken into account as part of the exercise: no additional costs must be incurred and consideration must be given to the impact which the change in delimitation will have in areas where agriculture plays a key role in the local economy. In this respect, I think that it is appropriate to have measures in place in the areas affected by changes in delimitation, which are aimed at boosting the agricultural sector's competitiveness and promoting diversification.
The report on support for disadvantaged rural regions has the aim of redefining the disadvantaged areas of the EU and reforming their financial and structural assistance. Member States have previously identified as disadvantaged more than half of all land used for agriculture in the EU, and it is therefore essential to redefine the concepts and conditions applying to such land. Support for rural development from the European Agriculture Fund allows Member States, within the framework of improvements to the environment and the countryside, to make payments for natural disadvantages in mountain areas as well as payments in other disadvantaged areas. These payments should, through the permanent use of agricultural land, contribute towards the preservation of the countryside and support for sustainable systems of agriculture, and should compensate for additional costs and lost earnings. Research has shown that Member States identify temporarily disadvantaged areas on the basis of a range of different criteria, and these can lead to varying responses and varying levels of payment between the different Member States. I therefore welcome the rapporteur's suggestion to leave some room to Member States to review the new criteria before commencing payments. However, there should be a time limit placed on this, as the entire reform process may be greatly delayed through the apathy of some Member States, which would not only have a negative effect on payments from these funds, but would also contribute to a confused legal environment in individual Member States. I support the entire report.
Aid for less-favoured rural areas is an essential element of the second pillar of the common agricultural policy (rural development policy), as it is natural that regions with natural disadvantages should be targeted by specific tools and policies.
The Commission is proposing in this communication that, according to Article 50(3) of Regulation (EC) No 1698/2005, the 'other less-favoured areas' be defined in accordance with objective criteria. For this purpose, it is proposing eight soil and climate criteria indicating, at a certain threshold value, severe limitations for European agriculture: climate criteria (long-term low temperature or heat stress), biophysical criteria (poorly drained soil; stony, sandy or clay soil; low rooting depth; salty soil) and geographic criteria (areas with very unfavourable moisture balance or steep slopes). This definition of objective criteria is positive, but they must be tested on the ground to verify their reliability and adaptability to real situations and the specific characteristics of each natural area.
The possibility of a transitional period, with its own scheme, for any region that loses its classification as a less-favoured area must also be considered.
Support for less-favoured rural areas constitutes an essential element of rural development policy. I advocate the awarding of adequate compensation payments to less-favoured areas so that farmers help to preserve the rural environment and take up sustainable agriculture that provides public goods, such as landscapes, quality of water and air, and the preservation of biodiversity. This aid allows social and territorial cohesion, preserving rural areas and gives them the status of an area of vital economic and natural importance. It is criteria relating to 'other areas with natural handicaps', pursuant to Article 50(3)(a) of Regulation (EC) No 1698/2005, that are in question in this report. A panel of experts identified eight soil and climate criteria indicating, at a certain threshold value, severe limitations for European agriculture. I agree that that the geographical criterion referred to as 'isolation' must also be taken into account, as it is a natural handicap. I hope that the Member States can apply objective soil criteria that are adapted to the conditions of their natural area when designating areas with natural handicaps.
It is positive that there is a belief that 'LFA payments must be linked to active farming of the land' and that 'strict and purely biophysical criteria may not be suitable'. We also see as valuable the inclusion of the geographic criterion 'isolation' and the statement that 'the cumulative use of the adopted criteria might prove necessary'. However, these aspects contradict others included in the report, specifically the definition of a 'transitional period' for adapting to the new criteria; in other words, tacit acceptance of the new criteria proposed by the Commission. We are utterly opposed to the reflection of the new criteria in the future development of the common agricultural policy (CAP), as is also being argued there, so keeping this policy in the sphere of rural development with cofinancing; in other words, retaining another way of discriminating between countries. If implemented, the Commission's proposal would be extremely damaging to the interests of the southern countries, particularly Portugal. That is why we are warning of the need when drawing up the CAP to correct this proposal and to demonstrate and assess the use not just of the set of biophysical criteria, but of socioeconomic ones as well, such as: GDP per capita, income per family labour unit and desertification indicators.
This report emphasises the importance that the new common agricultural policy will have for all Member States. The safeguarding of areas with natural handicaps will be one of the main points of this policy that the EU and the regions of the Member States will be implementing, thereby putting subsidiarity into effect in practical terms. The EU Commission must take this subsidiarity into account, especially when it comes to identifying the parameters that will define these areas. The Commission must not neglect the fact that the recovery of areas with natural handicaps will provide tangible help for farms affected by the current major crisis, and will help to keep the environment in good condition. May I remind you that all this must be possible not just in theory, but also in reality, through the allocation of appropriate funds for safeguarding and redeveloping these areas. In doing this, we could recover and provide incentives for the economic development of agriculture in all areas with potential for growth and determine knock-on effects in the market, such as the agricultural production of foodstuffs typical of the area, and safeguarding of the landscape and the environment. I thank Mr Dorfmann and congratulate him on his excellent report.
In order to achieve fair and uniform conditions for all farmers in the European Union, which should, unquestionably, be the main objective of reform of the common agricultural policy, care should also be taken over areas with natural handicaps. In order to harmonise the legislation which classifies areas as eligible to receive payments it is essential, above all, to harmonise the classification criteria of such areas. Achieving this objective will not be possible without close cooperation with Member States. The pragmatism proposed by the author of the report in allowing biophysical criteria to be defined by individual countries may pose a threat in the form of attempts to impose particular national interests. However, as long as the Commission takes care to ensure that European legislative framework provisions are observed, this solution should significantly improve objective identification of the areas under discussion.
Considering that more than half of the utilised agricultural area in the EU (54%) is classed as less-favoured areas - whether because of orography, climatic conditions or less fertile land - and that such a measure is essential to rural development, we conclude that aid for less-favoured areas must constitute a priority for the Member States. For this reason, the preparation of a comprehensive strategy for less-favoured areas that meets the local needs of the various regions will lead to a reduction in the existing disparity between Member States as regards the aid that is awarded to them. Therefore, by exactly defining the areas with natural handicaps, it will be possible to obtain sufficient funds to make use of the land and improve agricultural output.
There is no doubt that farms in the outermost regions are in particular need of financial support. Small mountain farms often have to fight to survive, as it is scarcely possible for them to react quickly to new market requirements. Smallholders in particular lack the staff to be able to remain competitive. Consequently, from a business point of view alone, their situation is much more difficult than that of large agricultural undertakings in exposed locations. The high rate of farms going under in the past few years and the increase in part-time farmers clearly show that the EU subsidy policy focuses far too heavily on intensive livestock farming and the like. In order for the EU Member States to remain even remotely self-sufficient, it is high time we renationalised our farming subsidies. With a view to a fairer distribution of compensation payments, I have voted in favour of this report.
I voted for this report, which tackles the problems facing farmers in many EU Member States. I would like to emphasise in particular the importance of an amendment which I tabled in committee, and I wish to thank my colleagues who supported it. The aim of the amendment I am alluding to is to ensure that the way in which areas with natural handicaps are delimited is relevant by basing it on homogeneous ecological zones rather than on LAU 2, as is the case at the moment. I also wish to point out that I feel that it is appropriate to include in the Commission's future proposal flexible rules which also allow aid to be granted to farmers in zones with natural handicaps with a small area, located from an administrative perspective in units which do not meet the established criteria.
Support for rural areas with challenging natural handicaps is one of the most important components of the second pillar of the common agricultural policy. In addition, the report provides for subsidies for these regions not only in respect of food production, but also in a macro-economic context. I have therefore voted in favour of this report.
I voted in favour of the European Parliament resolution, because the second pillar of the common agricultural policy, namely rural development policy, is extremely important for improving the effectiveness of the CAP itself, but also for facilitating the management of land which has natural handicaps. The document drafted by the rapporteur is very necessary, not only for us, but for the whole of the European Union. We must have information about land which, for reasons not dependent on the owners, cannot be used effectively or well. I agree with the rapporteur in his assessment of the review, which began in 2005, of criteria for classifying disadvantaged areas. The previous criteria for support of these areas must be modified so that they reflect actually existing handicaps. It should also be remembered that there are areas which come under specific criteria but where the handicaps have now been removed due to the use of effective solutions. It is Member States which should be responsible for identification of less-favoured areas and for development of aid and development programmes. Of course, all measures must be based on an EU framework.
in writing. - I voted in favour of this report, together with my group.
I abstained/voted against the Dorfmann report. The reason for me taking this position is evident from the report. The EU is far too large an area to be able to handle agricultural aid efficiently for areas with natural handicaps. The EU's rural areas are extremely diverse. This is the case with regard to the crops that are cultivated, moisture levels in the soil, combinations of soil types and climate conditions. Climate change makes it particularly difficult to draw up a list of criteria and fixed standards for subsidies. The EU has requested detailed maps from the Member States, but only a few countries have supplied them. One example that is highlighted in the report by the Court of Auditors is that Spain pays out EUR 16 per hectare whereas Malta pays out EUR 250 per hectare for what are understood to be similar circumstances. The common agricultural policy was drawn up when the EC/EU had six Member States. The situation today is completely different and even more complicated. The management of agricultural aid should be handled by the Member States. They have the local knowledge. We are currently in the midst of a crisis for the euro. A single currency is an obstacle to adapting interest rates and currencies to different circumstances within the euro area. A single agricultural policy is equally inappropriate for all 27 Member States.
In this communication, the Commission has sought greater rigour and uniformity in the criteria for apportioning aid to farmers in areas with natural handicaps. It has also attempted to correct the uneven apportioning of compensatory payments among Member States resulting from differences in classification, especially of the so-called 'intermediate less-favoured areas (LFAs)'.
These payments are crucial to the preservation of employment and rural communities, to the continued use of farmland, and to biodiversity and the cultural landscape.
I am generally satisfied with the report and especially with the opinion of the Committee on Regional Development, which is attempting to safeguard the interests of the outermost regions, since the islands are excluded from the Commission's communication.
In accordance with the principle of subsidiarity, it seems logical to me that, when identifying intermediate LFAs, the Member States be allowed to take into account not only biophysical criteria but also others, such as being an island or an outermost region.
It also seems important to me that any region that loses its status as an 'area with natural handicaps' should benefit from a transitional period, enabling it to lessen the impact of losing its subsidies.
We must now ensure that, in the general review of the common agricultural policy, the new aid schemes for farmers are thought out in a consistent way and that there is better coordination between agricultural policy and cohesion policy.
I voted for this report on a new Digital Agenda for Europe: 2015.eu, as I believe that Europe needs to play a leading role in promoting innovation in the information and communications technology sector. This is why we need to speed up the investments towards this. Unfortunately, at the moment Europe is at risk of lagging behind Asia, just judging by a few indicators, such as average data transfer rate or the fact that, although broadband communication services are available to more than 90% of the European Union's population, they have only reached consumers in 50% of households. The Commission must present a clear, ambitious agenda in this area, which takes the form of more than just a vision or a prospects document. There are solutions which we must support, such as the use of open source programs, which would help speed up software innovation through open contributions and cut costs for businesses using these programs. At the same time, we must adopt measures aimed at reducing the red tape within the EU framework programme and at boosting our competitiveness globally.
The own-initiative report by Mrs del Castillo Vera is ambitious where the issue of the digital strategy for Europe is concerned. This matter revolves around Internet access for all citizens of the EU. In this regard, it is recommended that half of the European population should have broadband access by 2015 and the entire population by 2020. This widespread use of the Internet is supported by proposals on the manner in which legislation concerning consumers and security should evolve, as well as on necessary digital access to public services. Moreover, this agenda will enable us to provide support for innovative research and development, thus facilitating a rapid growth in knowledge and access to heritage. For all these reasons, I voted in favour of this report.
in writing. - I voted for this report. I am convinced that Europe will only reap benefits of the digital revolution if all EU citizens are mobilised and empowered to participate fully in the new digital society. This requires many challenges, such as commitment to long-term investments, confidence by the governments to move more strongly to e-government and confidence by citizens to use the digital services. To attain those goals it is necessary the significantly reduce digital literacy and competence gaps by 2015. I especially welcome the proposals which seek to ensure that all primary and secondary schools have high speed connections by 2015 and that all adults of working age should be offered ICT training opportunities. In order to have a competitive digital agenda we must start from the people.
Information and communication technologies (ICT) is one of the areas that has been developing most in recent decades, and they are present in all areas of human life. In an environment of permanent change and growing competitiveness, ICTs can be a powerful tool in helping sustainable development, as well as fighting poverty and social and economic inequalities. Each person must be empowered with the appropriate competences and ubiquitous and high-speed access, and a clear legal framework is required that protects rights and that offers the necessary trust and security. The report 'on a new Digital Agenda for Europe: 2015.eu', of which I voted in favour, seeks to cooperate with the Commission on drawing up the universal strategic proposal and action plan for 2015. To this end: every EU household must have access to broadband Internet at a competitive price by 2013; particular attention must be paid to rural areas, areas affected by industrial transition, and regions which suffer from severe and permanent natural or demographic handicaps, in particular the outermost regions; and, lastly, it is important to guarantee disabled end-users access at a level equivalent to that available to other end-users.
One of the most ambitious but unrealised objectives of the Lisbon Strategy was to make Europe the most competitive and dynamic knowledge-based society in the world. The aim of adopting the 2015.eu agenda, which is complementary to the EU 2020 strategy, is to make citizens qua consumers the focus of an EU measure that aims to ensure that all Member State citizens can draw on an appropriate reserve of IT abilities to guarantee them access to the main forms of information and communication technology available today. The path to ensuring the computer literacy of families, students, businesses and European governments will be aided by various strategies that will deal with the issue of defining digital rights, and also implement infrastructure to improve and extend broadband, especially in rural areas.
As I strongly believe that the future of training must necessarily go hand in hand with the enhancement of computer-based training and the interoperability of IT skills, I am in favour of the report.
I support the excellent report on the new Digital Agenda by Mrs del Castillo Vera. I agree that the EU must play a leading role in creating and applying Information and Communication Technologies, thereby generating added value for its citizens and companies. I also agree that it will only reap the rewards of this digital revolution if the European public in its entirety is mobilised and given the means necessary to participate fully in the new digital society. I welcome the goal of giving broadband coverage to every European citizen and across the whole territory, including the outermost regions. I also welcome the recommendation that the concept of digital literacy be introduced into education systems, starting as early as the pre-primary level, in parallel with foreign languages, with the aim of producing skilled users as early as possible. I would highlight the potential value for citizens and businesses of the digital switchover of public services (e-government) in order to enable a more efficient and personalised provision of public services. I would also point out the fact that by using e-procurement systems (public works contracts) significant gains in terms of transparency and competitiveness are possible, with greater choice, higher quality and lower prices.
I voted in favour of this report, which I endorse both in terms of its spirit and its content. I believe that, by adopting this report, the European Parliament has sent out a clear signal of political leadership with the creation of a digital agenda, a true coherent and comprehensive European plan, which is a fundamental step for Europe's future.
On the one hand, digital development offers a major opportunity for growth, but, on the other, it entails major social change, with a significant impact on citizens' behaviour. The important thing is to ensure that this change leads to a more democratic, open and inclusive European society and to a prosperous, competitive and knowledge-based future economy. This can only come about if, as highlighted in the report, 'the person is placed at the core of the policy action'.
It is important to focus closely on the growth of broadband connections and the application of digital technologies in key market sectors, such as energy, transport and health. This political action, however, must set out appropriate guarantees to avoid widening the gap between large enterprises and SMEs; public authorities and the private sector; densely populated areas and rural, insular and mountainous areas; and national and cross-border electronic commerce.
I appreciate the efforts made by Mrs del Castillo Vera in drafting this report, along with the contribution made by my fellow Members. The Digital Agenda and the development of the single ICT market feature among our priorities and those of the Presidency. I welcome the emphasis which is placed in this concept on promoting digital literacy among young people, as they use new technologies the most and must do it, therefore, in a safe, efficient manner.
I wish to thank my fellow Members for the support they have given to the action taken by me in asking the Commission to draw up a plan for promoting new online businesses and providing facilities, especially for those recently made redundant. I am confident that the votes from my fellow Members and I mark an important step towards a total, efficient approach to the European digital future. I hope that the Commission will support us in establishing clear rules in this area at both EU and Member State level.
A 'digital agenda' is increasingly important and unavoidable in our society. Technological developments, especially in terms of making information, content and knowledge available online, have been extremely swift, and in little more than a decade the 'digital' landscape has changed drastically, with mass access to the Internet and mobile communications. It is, therefore, important to look to the future and define a strategy for the digital agenda, setting concrete goals and paying particular attention to issues relating to the rights of consumers to privacy and to personal data, as well as copyright and the fight against Internet piracy.
Information and Communication Technologies (ICTs) play a part in a prosperous and competitive economy, and help to cement a more environmentally friendly, democratic, open and inclusive society. ITCs allow efficiency, helping towards sustainable growth, and so contribute to the objectives of the EU 2020 strategy. There are major disparities between and within the Member States in terms of potential public access to broadband at the moment. We urgently need to build a digital single market for services that prevents fragmented rules and contributes to the free circulation of digital services and e-commerce. An ambitious digital agenda and a universal action plan must be adopted, enabling Europe to progress towards an open and prosperous digital society offering all citizens economic, social and cultural opportunities, and paying particular attention to rural areas. I would stress the importance of offering all citizens ubiquitous and high-speed access to fixed and mobile broadband. National and European funds should be used to ensure that all EU citizens have access to broadband Internet at a competitive price by 2013.
There are quite a lot of positives in this report, despite its being developed in the framework of the internal market, which the European Union advocates. We recognise the underlying benefits of a digital agenda for Europe included in the report, specifically the guarantee of 'access to cultural products for all citizens', the guarantee to 'disabled end-user access at a level equivalent to that available to other end-users', the readiness for 'greater investment in the use of open source software in the EU' and the assertion that 'particular attention should be paid to rural areas, areas affected by industrial transition, and regions which suffer from severe and permanent natural or demographic handicaps, in particular the outermost regions'. Let us contribute to these proposals.
Nonetheless, we believe that a cutting-edge digital agenda rejects any commercialisation of knowledge, education and research. That is why we do not accept the watering-down of the positive goals with the ambiguities and variations of the European single market.
Strengthening and promoting a 'well-functioning' internal market do not make it more 'consumer-oriented', nor do they lead 'to lower prices', as they are trying to make us believe. The reverse has been proven to be the case on various occasions, in the full range of the European Union's activities. That is why we abstained.
Increased attention needs to be focused on defining a new digital agenda, 2015.eu, which is intended to be more competitive and innovative than the i2010 strategy launched recently, especially with regard to its educational and cultural aspects. For this reason, as rapporteur for the opinion for the Committee on Culture and Education, I supported this report, especially the points it contained relating to the role of information and communications technologies in the training of young people and preparing them for the job market. In the text submitted and adopted I emphasised both the importance of children acquiring a basic knowledge of ICT already from primary school level and the added value that online learning can provide to our society, which is in constant flux. On the same lines, I welcomed that young people are the section of the population which is most receptive to ICT. In fact, they need to focus on this area, as this can make an important contribution to reducing the level of unemployment in the EU, in line with the EU 2020 strategy objectives. Last but not least, I reaffirmed the need to develop the Europeana project as part of the 2015.eu agenda, implementing it in a way which guarantees it a high profile, while also ensuring that its inherent cultural objective is met.
I welcome the adoption of this report, which will help when drafting a comprehensive 2015 strategy proposal for information and communications technologies (ICT). I believe that our emergence from the economic crisis depends to a large extent on the proposal's ability to facilitate the wide-ranging and efficient application of ICT in the business sector. SMEs can act as the catalyst for economic recovery in Europe. In fact, the European Commission must strengthen in future the measures supporting SMEs in the use of ICT tools, with a view to boosting their productivity. I am using my vote today to support the proposal from this report on devising a Digital Plan for promoting online companies, with the primary aim of offering other options to those who have been made redundant recently in the current financial crisis. Such an initiative could be implemented by specifically offering free Internet connection and consultancy.
A new digital agenda for Europe is essential in order for there to be a digital revolution from which the European public as a whole can benefit. However, the involvement of all citizens in this process is necessary for such a revolution; it is necessary in order for them to become actors in the new digital society. In order for this to become a reality, large-scale investment is needed to enable the digital divide that currently exists in the EU to be reduced. We cannot forget that an informed and enlightened public contributes to increasing Europe's potential.
Making full use of information and telecommunications technology is a precondition for a more competitive Europe and for sustainable growth.
The EU should ensure the development and application of these technologies, and enable all EU citizens to link up with the new digital society through high-quality, high-speed Internet connections at affordable prices. Unfortunately, telecommunications markets in many Member States have still not achieved sufficient levels of openness to competition, and consumers and households are therefore discouraged by high prices and do not obtain sufficient digital skills.
I therefore consider it essential to extend the integration and overall liberalisation of the single market and to eliminate obstacles to the provision of cross-border telecommunications services.
At the same time, I support the creation of a better legal framework for the new digital space, which will ensure the protection of basic civil rights and intellectual property rights, as well as preventing computer crime, the dissemination of child pornography and other crimes on the Internet.
It is envisaged that every household within the EU should have a broadband Internet connection at a competitive price by 2013. In addition, the intention is for Europe to be the most mobile continent in the world in terms of Internet access by 2015. I support the measures to that effect and have therefore voted in favour of this report.
The new Digital Agenda for Europe is an ambitious programme to disseminate new technologies and fast links in the Member States, which is why I voted for it. However, apart from the pronouncements in principle which it makes, such as increasing mobile connection speeds and familiarising citizens with the new technologies, it would appear that some objectives will be extremely difficult to attain. For example, it would appear that, although highly desirable, the objective requiring all schools in the European Union to have high-speed Internet by 2015 will be difficult to achieve for objective reasons (for example in remote mountain and island countries, it is difficult to achieve high speeds immediately). Consequently, the new Digital Agenda for Europe should be supported by a series of coordinated actions and initiatives, such as more generous EU funding to safeguard better access to the Internet, even for pupils at a geographical disadvantage.
Europe continues to be a global leader in the field of advanced information and communication technologies (ICT). The World Wide Web, the GSM standard for mobile telephones, the MPEG standard for digital content and ADSL technology are European inventions. Retaining this leadership and transforming it into a competitive advantage is a vital political objective.
Over the last four years, ICT policies have confirmed these technologies' role as a driving force in the economic and social modernisation of Europe, and have strengthened Europe's resilience in times of crisis. All of the Union's Member States have developed ICT policies and consider these technologies to be an essential contribution to domestic growth and employment in the context of the renewed Lisbon Strategy.
Despite this, in the first decade of the 21st century, the EU is lagging behind in terms of ICT research and innovation. This is why the Union has launched ambitious research programmes intended to close the gap and to support far-sighted research and development activities. I would therefore repeat, clearly, my full support for these actions, in the firm belief that Europe can once again become a leader and prime mover in this extremely important sector.
I voted in favour of this Parliament own-initiative report given the importance of the Digital Agenda in strengthening European technological leadership. Information and communication technologies (ICTs) are a key factor for growth at this time of economic recovery, but they are also essential to sustainable growth and the fight against social exclusion. The report supports the main points identified by the Ministerial Declaration on the Digital Agenda approved at the Informal Meeting of Telecommunications Ministers in Granada on 18 and 19 April. Parliament reiterates the need for the EU to have sound, swift and efficient infrastructures and encourages the adoption of measures that enable the achievement of full broadband coverage for all citizens. All citizens need to partake in the digital revolution for it to become a success. However, in order for this success to become a reality, aspects such as Internet security cannot be left to one side. The adopted report, therefore, is not only committed to providing all citizens with computer skills, but at the same time highlights the need to reinforce Internet security and respect for citizens' rights.
in writing. - I voted in favour of the resolution given the fact that no damaging modifications were included.
As recommended in the excellent report by my Polish fellow Member, Mr Liberadzki, I voted in favour of granting the European Commission discharge in respect of the implementation of the EU general budget for the financial year 2008. I am pleased that certain ideas to which I am very attached have been taken up: the organisation of an interinstitutional conference involving all the parties concerned, in particular the national parliaments and the national auditing bodies, with a view to reforming the discharge procedure; the shortening of deadlines so that discharge is voted on in the year following the year under review; and the call by the European Court of Auditors for a single opinion (the application of the 'single audit' rule) on the reliability and the regularity of the underlying transactions as provided for in the Treaty. Moreover, we must simplify the rules on the allocation of European funds since many of the errors stem from the complex nature of procedures, which national complexities often add to. Finally, concerning audits of research bodies in Europe, I am pleased that the European Parliament has reinforced the message that we sent out to the Commission not to question in a harsh and often unfounded manner funding in relation to international audit standards.
Progress has been made with the implementation of the budget for the financial year 2008, but there still remains a high number of errors in the areas of the Structural and Cohesion Funds, rural development, scientific research, energy and transport. The funds disbursed incorrectly amount to 11%. This was caused by complicated rules and regulations that Member States must adhere to. Therefore, when implementing the budget for the coming year, special attention should be paid to the simplification of those rules and regulations, the improvement of the mechanism for recovering incorrectly paid funds and the introduction of more effective systems for supervision and control. Once these measures have been implemented, it is likely that the execution of the EU budget will improve, more effective control of budget funds will be assured, and projects implemented by Member States will have greater added value for the development of various areas of the economy and other areas.
Article 317 of the Treaty on the Functioning of the European Union provides that responsibility for implementation of the EU budget lies with the Commission, in cooperation with the Member States, and that the Court of Auditors sends Parliament and the Council a statement on the reliability of the accounts and the regularity and legality of the underlying transactions. In the interests of transparency, I consider it essential that the European Parliament be able to verify the accounts and analyse in detail the implementation of the Union budget. I agree with the rapporteur and the resolutions on discharge when they draw attention to the urgency of introducing a national declaration at an appropriate political level, covering all EU funds coming under shared management, in order that each Member State take responsibility for the management of EU funds received. This is particularly important if we realise that 80% of EU expenditure is administered by the Member States. Lastly, I would note the positive opinion of the Court of Auditors concerning the accounts, which reassures the European public that the Union budget is being appropriately and rigorously managed, despite certain problems that continue to exist and are analysed in detail by this report.
The overview provided by the nearly 40 reports devoted to the implementation of the 2008 EU budget by the various EU bodies is painful. For the 15th year running, the European Court of Auditors has been unable to approve the implementation of the budget of the European Commission, so marred is it by errors and unwarranted spending. However, the European Parliament is granting it discharge in respect of its management. The Commission is hiding behind the responsibility of the Member States, which are supposed to manage 80% of expenditure, in particular agricultural and regional expenditure. However, the problems in these two areas are lessening, whereas they are rocketing in the case of subsidies managed directly by Brussels. The situation as regards pre-accession assistance for Turkey is particularly serious and worrying. This is without mentioning the decentralised bodies that are multiplying, and the botched public procurement procedures with them, the random management of personnel and recruitment, the budgetary commitments that precede the corresponding legal commitments, and the excessive supervisory boards which make management costs soar and which, in the end, are unable to properly plan their occasionally rather unclear action, and therefore their budget. This is so much the case that, in one of her reports, Mrs Mathieu calls for an overall assessment of their usefulness. That is why we voted against the majority of these texts on budget discharge.
A vote for discharge does not mean that the situation is totally ideal. I think that the situation is evolving in the right direction, but at too slow a rate. The number of errors has fallen, but we have still not reached the 'tolerable error level'. I wish to stress the need to make it compulsory for all Member States to submit national management declarations, just as Parliament has repeatedly requested. I am opposed to the traffic-light system (red, amber, green) for Romania and Bulgaria alone, as this would be a discriminatory measure. There are shortcomings in many other Member States, and common monitoring rules need to be applied.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the Commission and executive agencies.
The Liberadzki report on discharge in respect of the implementation of the European Union general budget for the 2008 financial year, Section III - Commission and executive agencies adopts a very negative tone for Greece on a series of issues from manipulation of financial statistics to vague accusations of generalised corruption in the country. Our parliamentary group asked to be able to vote separately against specific references which are insulting to Greece under the part vote procedure. However, this proved to be unfeasible, which is why I voted against the entire Liberadzki report.
On 5 May I voted in favour of Mr Liberadzki's report on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section III - Commission and executive agencies. However, I voted for the removal of paragraph 376, which proposed that the pre-accession aid for Turkey be reduced to the level provided in 2006, and paragraph 378, in which the European Parliament calls on the Commission to amend the objectives of the Instrument for Pre-Accession Assistance, for example by means of special forms of membership. The reason for this is that I believe it to be wrong that a report on the Commission's discharge should call into question the accession process and accession perspective of candidate countries. I firmly believe that once membership negotiations have commenced, irrespective of the candidate country concerned, they should be continued in a positive spirit without further complicating the EU accession process or putting obstacles in its way.
As recommended in the very good report by my excellent fellow Member and Spanish neighbour, Mrs Ayala Sender, I voted in favour of granting the European Commission discharge in respect of the implementation of the Seventh, Eighth, Ninth and Tenth European Development Funds (EDF) for the financial year 2008. I unreservedly support EDF budgetisation and, when the time comes, the Union will have to create its own instrument for taking action in the area of development. Concerning the investment facility managed by the European Investment Bank (EIB), which is a risk-bearing instrument funded by the EDF to encourage private investment in the difficult economic and political context of the ACP countries, I have very mixed feelings about the idea that the EIB should present a report as part of the discharge procedure, but this will be a point for discussion, especially if, as Parliament hopes, the Union becomes a shareholder in the EIB.
I believe it is essential for public servants to be answerable to the public, which is why they must give objective and detailed accounts of how public funds have been used. Although the Court of Auditors believes that the revenue and commitments are free from material error, it is, however, concerned about the high incidence of non-quantifiable errors in budget support commitments and the material level of error in the payments. I, like the rapporteur, deplore the fact that the Court of Auditors was not able to obtain all the information and documentation concerning 10 sampled payments to international organisations and that consequently it is not able to express an opinion on the regularity of expenditure amounting to EUR 190 million, or 6.7% of the annual expenditure. I therefore call on the European Development Fund to resolve all of these issues for the next financial year (2009).
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the Seventh, Eighth, Ninth and Tenth European Development Funds.
The Members Pat 'the Cope' Gallagher and Liam Aylward voted in favour of the report on the discharge of the European Parliament regarding the implementation of the general budget of the European Union for the financial year 2008, and they both welcome the report's recommendations in relation to improving transparency and responsibility. This transparency and responsibility is necessary for the successful functioning of the European Parliament and to encourage good governance in the European Union.
Mr Gallagher and Mr Aylward gave particular support to the amendments which sought further transparency and which recommended providing the reports of the Internal Audit Service to the public. They also supported recommendations in relation to providing information to European taxpayers about Parliament's use of public money.
I believe it is essential for public servants to be answerable to the public, which is why they must give objective and detailed accounts of how the public funds made available to them have been used. This report carries out an exhaustive analysis of Parliament's budgetary situation, drawing attention to certain issues that must be urgently reviewed. I note that the rapporteur expresses his concern at the continuing cases of petty crime on Parliament's premises, requesting as a result that the Secretary-General pay special attention to this matter in order to reduce petty crime. Although this point may appear trivial, it is naturally extremely important for all of us who use the European Parliament's facilities every day. Lastly, I would note the positive opinion of the Court of Auditors concerning the accounts, which reassures the European public that the Union budget is being appropriately and rigorously managed.
The European Parliament has voted on the discharge in respect of Parliament's own accounts for 2008. Never before has this been done so thoroughly and with such a critical eye. It is a clear victory for both transparency and control and is in keeping with the traditional Danish view of good practice. The discharge report contains a number of points of criticism which require a tightening up of the current procedures and practices. These include increased clarity and openness with regard to the use of additional funds and the accountability of the financial players in Parliament. We are, of course, in favour of this and have therefore voted in favour of discharge and of the resolution as a whole. The European Parliament has to grant discharge to itself each year and that is precisely why a critical review is needed. The report is, of course, the result of a lot of compromises, but in essence it takes a particularly critical stance while at the same time pointing in the right direction with regard to future discharge procedures. Moreover, a great deal of support has been shown for this critical report across many groups in Parliament.
My scepticism, or indeed my opposition to some of the statements contained in the resolution of the Staes report, should not be masked by my vote in favour of the discharge of the European Parliament's 2008 budget. Stating that the renovation costs of the Strasbourg seat following the disaster that took place in August 2008 should not be borne by European taxpayers is not enough.
In fact, the European Parliament is legally obliged to look after the buildings that it owns with due care and attention.
Moreover, appropriate legal proceedings have been initiated in order to obtain a refund for the costs incurred following the disaster.
Finally, I should like to see a rigorous and objective review of the situation concerning the pension funds of MEPs rather than let it drift towards a certain demagogy.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the implementation of the European Union general budget, Section I - European Parliament.
in writing. - We followed the rapporteur, Staes, in this vote, even though we lost one key amendment, number 22, on the transparency of the use of public funds, defended by the same rapporteur.
I believe it is essential for public servants to be answerable to the public, which is why they must give objective and detailed accounts of how the public funds made available to them have been used. The Court of Auditors indicated in its annual report that the audit did not give rise to any significant observations as regards the European Economic and Social Committee (EESC). Nevertheless, the Court of Auditors points to some situations where there has been no improvement, such as the reimbursement of the travel expenses of members of the EESC, which must be based on no more than their true costs, or the fact that the EESC grants its staff a financial advantage not granted by the other institutions, and that that results in higher expenses. I note with satisfaction the fact that the EESC has adopted the practice of including a chapter in its annual activity report describing how the previous discharge decisions of Parliament and the Court of Auditors were followed up.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the implementation of the European Union general budget for the financial year 2008, Section VI - European Economic and Social Committee.
I believe it is essential for public servants to be answerable to the public, which is why they must give objective and detailed accounts of how the public funds made available to them have been used. Parliament's evaluation of the accounts submitted and their respective discharge falls into this category. I note with satisfaction that the report of the Court of Auditors mentions that the audit did not give rise to any significant observations as regards the Committee of the Regions (CoR). I agree with the rapporteur's positive assessment of the improvements found in the CoR's internal control environment, in particular the inventory of its main administrative, operational and financial procedures. Lastly, I note with satisfaction the quality of the CoR's annual activity report, especially the explicit inclusion of how the previous discharge decisions of Parliament and the Court of Auditors were followed up, highlighting the importance and relevance of these decisions.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the implementation of the European Union general budget for the financial year 2008, Section VII - Committee of the Regions.
The increase in external agencies has been playing an important role in concentrating the technical and administrative capabilities that support decision making in the Commission. The fact that they are scattered throughout EU territory also allows the institutions to really get closer to the public, increasing their visibility and legitimacy. Although the increased number of agencies is, in general, positive, the truth is that it creates challenges regarding the monitoring and evaluation of their performance. For this very reason, following the adoption of the Commission communication 'European agencies - the way forward', of 11 March 2008, Parliament, the Council and the Commission relaunched the project of defining a common framework for the agencies and, in 2009, set up an interinstitutional working group. I think that this group will play a fundamental role in eliminating the problems that the Court of Auditors has identified in several of the agencies, many of them in common, and in defining a common framework that will allow for better financial and budgetary management in the future.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on performance, financial management and control of EU agencies.
In its report on the annual accounts of the European Police College for the financial year 2008, the Court of Auditors added a rider to its opinion on the reliability of the accounts, without expressly qualifying it, and qualified its opinion on the legality and regularity of the underlying transactions. In addition, overall, the College's replies to the Court of Auditors' remarks are once again inadequate and the remedial measures it puts forward are too vague and non-specific to enable the discharge authority adequately to determine whether the College is capable of improving in future. Further to this, there remain innumerable structural problems and irregularities relating to the College that are detailed in the report. It is for this very reason that I agree with the rapporteur in her decision to postpone her decision on granting the Director of the European Police College discharge in respect of the implementation of the College's budget for the financial year 2008.
All the European institutions that depend on the European Union budget have to be thoroughly audited by the Court of Auditors and by all entities with that function. It is necessary to check whether Union funds are being well used, whether these institutions are meeting the objectives outlined for them, and whether any resources are being wasted. Generally - with only a few exceptions, to judge by the audits that we have already seen - we can say that the institutions at issue are using the funds made available to them properly and meeting the objectives proposed for them. That is why I voted for the report on the European Police College.
Consolidation of the biregional strategic partnership between the European Union and the countries of Latin America and the Caribbean, signed in 1999, must be a priority on the European Union's foreign policy agenda. Although significant progress has been made during the last 10 years in terms of developing EU-Latin American bilateral relations, further steps still need to be taken. The partnership's ultimate objective is to create in 2015 a Euro-Latin American global interregional cooperation zone in the areas of politics, economics, trade, and social and cultural affairs, thereby ensuring sustainable development in both regions.
Today's vote means that the European Parliament supports the adoption in future of a Euro-Latin American Charter for Peace and Security which will include, based on the UN Charter and related international legislation, strategies and guidelines on political actions and common security.
I also think that the fight against climate change, which hits the poorest population in the world hardest, must become a key component in the EU-Latin American strategy. Both sides must make significant efforts to reach a common negotiating position as part of the discussions leading up to the UN Conference on climate change, which will be held at the end of the year in Mexico.
The own-initiative report on the EU strategy for relations with Latin America incorporates the approach that the EU promotes within international relations. Indeed, this text reconciles economic, social, political and institutional dimensions in order to ensure that trade between the two geographical areas also benefits the most disadvantaged populations and contributes to the sustainable development of the subcontinent. Moreover, the report recommends the harmonisation of financial regulations to introduce greater responsibility on the issue at global level. I therefore clearly voted in favour of this report.
The resolution adopted today during the European Parliament plenary is an important sign indicating that the EU is very well aware of its global role. Latin America is the favourite tourist destination of many Europeans, but it means much more than this to Europe. Latin America may fall short in the area of democracy, judging by European standards and principles.
The European Parliament recently debated a resolution concerning blatant human rights violations in Cuba. The situation ended in the death of people who were exercising their right to free expression. These are tragic situations which must never happen again. However, the European Union's experience indicates that a relationship built over time, based on friendship and diplomacy, is much more productive in the long term.
A constructive approach will allow the European Union to successfully become an exporter of democratic principles, as it wishes to be. Latin America is a huge continent, which cannot be ignored from an economic or social perspective. In fact, the European Investment Bank has already been operating in the South American continent for a long time, offering the opportunity for long-term investments, which is a noteworthy sign in itself. The resolution adopted today is part of a clear mandate given to the EU High Representative on how to approach relations with Latin America.
I support the message conveyed in the resolution on improving the coordination of the positions of countries on both continents with regard to the methods for implementing the Millennium Development Goals (MDGs), especially as the MDG Summit is going to be held this September. We need to establish common ground, all the more so as we are behind in achieving the targets proposed for 2015, particularly for combating poverty. Especially at a time of global recession, investments need to be focused on poorer countries and on the more vulnerable population groups so that they can benefit from new jobs and the conditions required for social integration.
I voted for the report on the EU strategy for relations with Latin America, which argues for the creation of a full biregional strategic partnership. I would stress the importance of the recommendation to reconcile the positions of the two regional blocs regarding the negotiations on the United Nations Framework Convention on Climate Change.
I share the rapporteur's opinion regarding the need to create deeper and closer ties of biregional cooperation between the European Union and Latin America. Nevertheless, I believe that the EU has to pay particular attention to one of the Latin American countries whose huge population, economic potential and position as a regional leader already demand it. I am talking, obviously, about the largest Portuguese-speaking country in the world: Brazil. Commission communication COM (2007) 281, of 30 May, explicitly recognised that 'EU-Brazil dialogue has not been sufficiently exploited and carried out mainly through EU-Mercosur dialogue. Brazil will be the last "BRICS” to meet the EU in a Summit. The time has come to look at Brazil as a strategic partner as well as a major Latin American economic actor and regional leader.' While the other European institutions are doing their duty, the European Parliament resists forming a relationship with this great country except through Mercosur, making it the only one out of Brazil, Russia, India and China (BRIC) in which the European Union does not maintain a separate parliamentary delegation. The correction of this anachronistic and regrettable situation is urgent.
The biregional strategic partnership contributes to further coordination between the EU and Latin America within international forums and institutions. As well as setting a common agenda it should continue to coordinate positions on matters of global importance, taking account of the interests and concerns of both parties. That is why I voted for the communication from the Commission 'The European Union and Latin America: Global Players in Partnership', which seeks to identify operational proposals aimed at the full implementation of the biregional strategic partnership.
This report does not give consideration to the real problems that are being experienced in Latin America and does not set out the essential points that should be included in the EU strategy for relations with Latin America.
For example, it glosses over all the economic and social problems that will result from the signing of free trade agreements, and it accepts the normalisation of relations with Honduras as an incontestable fact, ignoring the coup d'état and the still recent murders of members of the Resistance Front against the coup. It ignores the situation in Colombia: the crimes of the paramilitaries, and the persecution of trade-union members and politicians are not problems worthy of any mention. It does, on the other hand, criticise Bolivia and Venezuela, although it never makes explicit reference to these countries.
However, it says nothing about the redeployment of the United States Fourth Fleet in the region, the plan for the United States to use seven Colombian military bases, or the intervention operations that are undertaken from military bases in the territories of EU and NATO countries.
Regrettably, the majority of the proposals that we made on the aforementioned issues were rejected, so in the end we voted against the resolution.
I voted in favour of the report with one reservation, which is also a hope: that we will find a solution to the deep-rooted 'tango bond' situation that casts such a shadow over our relationship with Argentina.
The determination to promote relations with Latin American countries could pave the way to resolving the whole issue of European investors' rights, in an appropriate manner.
This text, which is of an arrogant and imperial nature, is not acceptable. It endorses the resumption of free trade agreement negotiations with Central America, Colombia and Peru. These negotiations are harmful from an economic and social perspective as much as a democratic one. How can we negotiate with Porfirio Lobo Sosa's putschist government in Honduras and then claim to be guardians of the rule of law and human rights? How can we negotiate bilaterally with the oppressive governments of Álvaro Uribe and Alan García and flout the opinion of other sovereign states, members of the Andean Community, Bolivia and Ecuador? I vote against this text, which is in breach of the principles of democracy and humanism.
We feel that the fact that the EU is the main investor and the second largest trading partner in Latin America, as well as the main donor of development aid, is reason enough for there to be a clear and well-defined strategy for relations between the EU and Latin America. We advocate the definition of clear guidelines on the best way of collaborating to promote political stability, fight climate change, manage migratory flows and prevent natural disasters. As was demonstrated in the Haiti tragedy, the EU is clearly now second rate compared to others that intervened. We therefore argue that the EU must improve its actions at international level. That being the case, it must intervene in a more consistent and effective way in international politics. This improvement must take place at the next summit, which is being held on 18 May in Madrid and in which the High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the European Commission must participate actively.
I was not able to vote in favour of this text because one of the objectives of the strategic partnership is to conclude subregional partnership agreements with Central America, Peru and Colombia, and Mercosur, despite the coup d'état in Honduras and the illegitimate Government that Porfirio Lobo has formed as a result. The EU cannot treat governments that have been part of a coup d'état in the same way as elected governments. Likewise, the objective of creating a Euro-Latin American global interregional partnership area does not take into account the asymmetries between the regions. The current terms of the Association Agreement between the EU and Peru and Colombia are similar to those of a free trade agreement, and it will not benefit the European or Latin American people. I also do not agree with the possibility of opening up a triangular political dialogue (such as EU-Latin America-United States). There are already multilateral organisations such as the United Nations for this sort of dialogue. It also includes the creation of the Europe-Latin America and Caribbean Foundation. I would not be opposed to this concept if the rapporteur were not proposing that it be established using public and private capital, which is a clear way in for multinationals.
The comprehensive report on Latin America takes a sensible approach in providing for the development of relations between the EU and the South American States by means of a strategic partnership. This creation of a Euro-Latin American area has the potential not only to bring positive economic results but also, above all, to strengthen the role of the EU as a foreign-policy player, particularly in respect of the United States. Unfortunately, the report also contains some paragraphs and certain wordings which hint at the almost missionary zeal of some Members of this House and which could be construed as too much interference in the internal affairs of the South American States. It is neither necessary nor meaningful to prescribe in detail how these countries should organise their economy or their education and science policies, or the details of how they regulate their foreign policy. It is absurd to call on the Latin American countries to introduce sex education, for example. I therefore abstained during the final vote.
The European Union is Latin America's partner. Together we must combat today's challenges and global problems. Problems like the economic and financial crisis, climate change, threats to security, the fight against terrorism, the drug trade and organised crime. Together we must conserve the environment, save natural resources and also fight poverty, inequality and migration. I voted for this report since it proposes appropriate measures for combating poverty in the region: education and a reduction in the disparities between the richest and poorest countries in the region. The EU has the Solidarity Funds and also promotes integration projects, whereas Latin America does not have such opportunities. I agree with the rapporteur that, if Latin America follows the EU model of integration, this region will become stronger. Moreover, it will bring its inhabitants increased security and prosperity.
in writing. - I abstained on the final vote on this report. Though the report is by no means anything we could accept as a good contribution to the forthcoming EU-Latin America Summit in Madrid, we managed to keep or vote into the text some important aspects. The green highlights in the middle of a disappointing report are: the paragraph concerning the ruling by the Inter-American Court of Human Rights on feminicides (the case of Campo Algodonero in Mexico) was kept in the text, with 359 votes in favour, 235 against and 17 abstentions; we succeeded in getting into the text that the European investment facility should in particular be used for projects contributing to combating climate change, such as local public transport, electric vehicles and the Yasuni-ITT project in Ecuador ('Keep the oil underground'). All in all, 10 out of the 16 green/EFA amendments were adopted. Unfortunately, we lost all amendments which referred sceptically to the recently concluded free trade agreements and the association agreements under negotiation, and which warn against the risks of weakening the existing fragile regional integration efforts. Finally, our amendment asking for the phasing-out of mega-energy projects that heavily damage the environment was rejected, too.
in writing. - (ES) In view of the fact that some of the expressions included in paragraph 34, introduced by the opinion of the Committee on Development, are so ambiguous that they could be interpreted as being somewhat complacent regarding something as repulsive as abortion, the Spanish delegation of the Group of the European People's Party (Christian Democrats) has asked the group for a separate vote on that paragraph, in order to make it crystal clear that it is opposed to any initiative aimed at infringing the inalienable rights of the most vulnerable.
The European Union and Latin America have been developing a strong strategic partnership for years. The Union is the main investor in Latin America, its second largest trading partner and its main donor of development aid. The ultimate goal is to create a Euro-Latin American global interregional partnership area by 2015, in the areas of politics, economics, trade and social and cultural affairs, intended to ensure sustainable development in both regions.
In this context, I would stress the importance, first of all, of resuming negotiations on the EU-Mercosur Association Agreement, which will surely be the most ambitious biregional agreement ever. I also welcome the trade partnership agreements between the European Union and Central America and with the Andean Community, as well as the deepening of the existing Association Agreements with Mexico and Chile.
Nevertheless, it is regrettable that such agreements could affect internal EU production in those very sectors, especially in the outermost regions, which face permanent difficulties. It is also regrettable that adequate compensation for these regions has not been found at Union level. I voted for this report because I consider a partnership between these two regions of the globe essential, as it will bring mutual advantages in the political, economic and social spheres.
The resolution voted on today expresses the European Parliament's concern about the Canadian authorities retaining the visa requirement for Romanian, Bulgarian and Czech citizens, and it calls for this requirement to be waived as soon as possible.
Retaining the visa requirement for citizens from these Member States violates the principle of freedom of movement, creating unjustified discrepancies and inequalities. European Union citizens must enjoy equal and fair treatment.
Although the EU-Canada Summit held in Prague in 2009 reaffirmed the partners' common objective of ensuring the freedom of movement of persons in complete security between the EU and Canada, it is now 2010 and nothing has changed.
I firmly believe that, in the near future, the Canadian authorities will make every effort to waive these visas. Along with my fellow Members of the European Parliament, I will continue the actions already initiated to allow Romanian, Bulgarian and Czech citizens to travel freely as soon as possible.
in writing. - I voted for this resolution, as I believe that the ongoing negotiations towards a comprehensive economic trade agreement could strengthen EU-Canada relations. It is expected that the forthcoming EU-Canada Summit would focus on reinforcement of the political relationship between the two partners, in particular addressing such shared challenges as negotiations on a comprehensive economic trade agreement, foreign and security challenges, a coordinated response to the financial and economic crisis as also climate change and energy. As the EU and Canada are committed to build a low-carbon global economy that is safe and sustainable, also to invest in clean energy technologies and become the leaders in green job creation in order the capacity to adapt to the impacts of climate change would be strengthened.
Citizens of three EU Member States still require visas to enter Canada. The Romanians and Bulgarians have been joined by the Czechs, who have had the compulsory visa requirement reimposed on them due to the large influx of Roma. In this situation closer cooperation is needed, on the one hand, between EU Member States in order to resolve the Roma community's problems and, on the other hand, between Member States and Canada in order to create the most effective and transparent system possible for providing information about the conditions for granting visas, so as to reduce the refusal rate. At the same time, Canada's asylum system needs to be reviewed. In fact, in this respect, the resolution's merit lies in that it makes a direct request to the Canadian side to take action in waiving the compulsory visa requirement.
Canada is one of the European Union's oldest partners, and this year's summit is important in order to continue and consolidate this close bilateral cooperation in every area. I voted for the joint resolution because it reflects in a concise and objective manner the positive prospect of our future cooperation.
Guaranteeing reciprocity in bilateral relations is one of the European Union's basic principles. I hope that, in the near future, Canada will waive the visa requirements for Romanian, Czech and Bulgarian citizens, thereby ensuring fair and equal treatment for all European Union citizens. At the same time, I wish to welcome the measures which have been taken so far aimed at signing an EU-Canada trade agreement and I hope that this year's meeting will give the necessary impetus to finalise it.
Bearing in mind the current economic situation and state of the climate, I must emphasise the need for close cooperation in order to identify alternatives to the traditional resources for producing energy, which will respect the particular features of each state, as both the EU and Canada are involved in developing and using low-carbon technologies. At the same time, cooperation must also be promoted in the energy, climate and maritime sectors in the Arctic region.
Canada constitutes a reliable and important partner for the European Union for historical and cultural reasons, because of ethnic and political affinities, and because our civilisations share values and points of reference. A comprehensive economic trade agreement with Canada could make a positive contribution to deepening the already excellent relations between the EU and Canada. Although difficulties have arisen in this relationship, specifically as regards fisheries, security and immigration, the truth is that, in comparison with other countries, the EU-Canada relationship is stable and profitable for both partners. I hope that this trust relationship lasts a long time and that both sides of the North Atlantic continue to be peaceful and prosperous.
I note that the partnership between Canada and the European Union is one of our oldest and closest, dating back to 1959, and that the current negotiations towards a comprehensive economic trade agreement aim to further strengthen EU-Canada relations. I would stress that in 2010 Canada holds the chairmanship of the G8 group of countries and will be hosting the next G20 Summit. I therefore warmly welcome the Commission statement in which progress in the negotiations on a comprehensive economic trade agreement is cited as fundamental to EU-Canada economic relations. In this regard, I believe that the EU-Canada Summit in Brussels on 5 May 2010 offers a good opportunity to speed up those negotiations. In particular, I welcome the intention to launch a major reform of Canada's fisheries management system, also involving the North Atlantic Fisheries Organisation.
This text is very much in favour of the negotiations initiated by the Commission with a view to securing a global economic and trade agreement between the EU and Canada. This agreement will be negotiated behind the backs of European citizens despite the fact it will have a significant impact on their daily lives in the following areas: the dismantling of public services; the superiority of the right of investors to protect their profits over that of states to protect the general interest; the downgrading of workers' rights; and the restriction of access to health services, water, education and culture. The Group of the European People's Party (Christian Democrats), the Group of the Alliance of Liberals and Democrats for Europe, the European Conservatives and Reformists and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament propose backing and even speeding up this policy and this glaring denial of democracy. I completely oppose it.
Canada has a history of partnership with the EU. It is therefore natural that over the years this relationship has deepened and improved. The comprehensive economic trade agreement is going to be approached in a very special way at this summit, in the hope that these negotiations are successful, because the agreement is fundamental to EU-Canada economic relations. There are still other relevant issues between the EU and Canada, such as Union aid, in particular to Haiti, questions relating to fisheries, and environmental concerns. We cannot forget that the Treaty of Lisbon has given this House new powers with regard to negotiating international agreements: Parliament must now be involved at all stages of negotiations.
I have voted in favour of the joint motion for a resolution on the EU-Canada Summit, held today, as I think that it is important not only to maintain relations at a high level, but also to deepen and improve them further. In particular, the planned joint action for the introduction of a bank levy or financial transaction tax at a global level should also be emphasised in this context.
in writing. - The resolution was carried with a large majority. I abstained because of the wording in paragraph 6 on Roma people justifying Canada's restrictive visa policy against Bulgaria, Romania and the Czech Republic. However, the Verts/ALE Group was successful in getting the following in the resolution regarding bluefin tuna and CITES: 'expresses its disappointment about the position of the Canadian Government at the most recent conference of CITES parties with regard to the extension of CITES Appendix 1 for bluefin tuna'.
When the European Parliament voted on the resolution setting priorities for the forthcoming summit between the EU and Canada, I was among the minority that voted against the proposal. The text is largely sound, but it contains two paragraphs that I simply cannot support. Paragraph 2 states that one of the priority topics to be discussed at the summit should be 'the issue of introducing a bank levy or a transaction tax at global level'. I strongly oppose this type of levy or tax on international transactions. In my opinion, there are numerous other issues within the economic sphere that it would be better to give priority to during the summit.
Furthermore, I am concerned about the wording in paragraph 6, which states that Parliament 'notes that the visa requirement for Czech citizens has been introduced by the Canadian Government in response to an influx of Roma people into Canada'. This may be the reason why Canada has done this, but, as I see it, there is no reason whatsoever for us as Europeans to support it or even mention it in an EU text. As these two passages were included in the resolution and the request to delete them was, unfortunately, not supported by the majority, I voted against the resolution as a whole.
The European Parliament has demonstrated through today's vote that it is receptive to signing a new agreement on the processing and transfer of financial messaging data as part of the Terrorist Finance Tracking Programme. It has also reiterated that any new agreement in this area must comply with the new legal framework introduced by the Treaty of Lisbon.
The fight against terrorism is still a priority for the EU, and productive cooperation with the US, which includes activities such as exchanging data and information, is an important condition for averting terrorist attacks in future.
I believe that it is vital for this exchange of data to be strictly limited to information requested for combating terrorism, with any transfer of bulk data marking a departure from the principles underlying European legislation and practices. This is why I have used today's resolution to request the Commission and Council explicitly to raise this issue in an appropriate manner as part of the negotiations with the US due to take place in the near future, and to examine, along with our US partners, the means of establishing a procedure that is legally transparent and viable, with the aim of authorising the transfer and extraction of the relevant data.
I voted in favour of the joint resolution on SWIFT, which concerns the transfer of Europeans' banking data to the United States as part of the fight against terrorism. Following the warnings issued by the European Parliament a few weeks ago, the negotiation process is now on the right track. The European Parliament will now play a part in this, in accordance with the procedures laid down by the Treaty of Lisbon. The objective is to achieve a good balance between effectively protecting our fellow citizens from terrorist risks and respecting individual rights. In my view, the negotiation mandate presented to the Council today by Parliament supports this view.
in writing. - I supported this resolution, since it is important to have an agreement which would help both Europe and the United States strengthen the fight against terrorism in the interests of the security of the citizens, without undermining the rule of law. Fundamental principles still need to be laid down by the EU stating how it will generally cooperate with the US for counter-terrorism purposes. Therefore it goes under the responsibility of the Commission and the Council to explore ways of establishing a transparent and legally sound procedure for the authorisation of the transfer and extraction of relevant data as well as for the conduct and supervision of data exchanges. Such steps are to be taken in full compliance with the principles of necessity and proportionality and with full respect for fundamental rights requirements under EU law, which would make it possible for relevant European legislation to become fully applicable.
We must strive to enhance transatlantic cooperation in the areas of justice, freedom and security within a context of respect for human rights and civil liberties. A system for protecting personal data must be implemented transparently and unequivocally. European legal requirements for the fair, proportionate and lawful processing of personal information are of paramount importance and must always be upheld. Currently targeted data exchange is impossible. Solutions should include restricting the scope of the transferred data and listing the types of data that the designated providers are able to filter and extract, as well as the types of data which may be included in a transfer. Therefore, it is particularly important to urge the Council and the Commission to explore ways of establishing a transparent and legally sound procedure for authorising the transfer and extraction of relevant data as well as for executing and monitoring data exchange operations. Any agreement between the EU and the US must include strict implementation and supervision safeguards on the day-to-day extraction of, access to and use by the US authorities of all data transferred to them under the agreement. There should be an appropriate EU-appointed authority to monitor the implementation of these measures.
As a national state, Romania has supported the adoption of the SWIFT agreement. However, the European Parliament considered that the first version of the agreement negotiated by the representatives of the Commission and the US Administration breached the rights of European citizens whose data was processed in bulk rather than only on a specific basis when suspicions were aroused. It is important for the new agreement, negotiated recently in Washington between representatives of the EU and the US Congress, to address the European Parliament's concerns. There is always the risk that the new version of the agreement will be rejected too, if it continues to contravene the European Charter of Human Rights.
The European Parliament is aware that this agreement is important even for Europeans' security. As a result, it is becoming clear that MEPs' objections relate to the content rather than form of the agreement. The European Parliament has acquired greater decision-making powers through the entry into force of the Treaty of Lisbon. It is the norm for this institution to exercise its own prerogatives and to monitor the interests of the European Union's citizens. However, as long as the spirit of the views expressed by the European legislative are going to be preserved in the future version of the agreement, it will be adopted. The fight against terrorism and the rapid detection of suspicious bank transfers remain as much as ever at the top of the EU's list of priorities.
Following the rejection of the SWIFT agreement by the European Parliament in February 2010, a new agreement must be negotiated between the European Union and the United States for the transfer of bank data in the context of the fight against terrorism. By rejecting the agreement in February, we MEPs refused to allow the continuation of the massive, uncontrolled transfer of data to the United States Treasury Department. I voted for this resolution today in order to influence the new mandate that the European Commission will have to negotiate a new agreement with the United States. Basically, we are asking for the 'bulk' transfer of personal data to be reconsidered so that it is carried out in a more targeted way, so that legal redress is provided for, so that data is kept for the shortest time possible and so that data exchanges are performed on a reciprocal basis. The issue of the protection of personal data is an important one for the European Parliament. Therefore, we have been very vigilant as regards the issue of transferring air passenger data. We will protect the fundamental rights of our fellow citizens all the way.
in writing. - I supported the resolution on the new Commission recommendation to the Council to authorise the opening of negotiations with the United States on the transfer of financial messaging data to combat terrorism. Under the new provisions of the Lisbon Treaty, the interim agreement between the European Union and the USA, signed in November 2009, required the consent of the European Parliament. I voted against that agreement, which was blocked by Parliament out of concern for the privacy rights of European citizens and companies, put at risk by unregulated bulk data-sharing arrangements. Terrorism has to be fought decisively, but the means employed cannot be allowed to create an environment of insecurity for citizens' rights which is the very objective of terror attacks in the first place. Any new agreement needs to be subordinated to fundamental principles such as a strict limitation of exchanges to necessary counter-terrorism purposes and a European authority has to ensure judicial oversight and respect for fundamental rights requirements under EU law. The agreement needs to be limited in duration and liable for immediate termination should any obligation not be met.
I voted against this particular motion for a resolution, because it does not reject the mass exchange of data with the US and other countries within the context of the so-called fight against terrorism. Nor does it promote the need for an internationally binding agreement between the EU and the US on a framework for the exchange of information for the purpose of imposing the law. Finally because, as the European Parliament will need to approve the agreement drafted, it is unacceptable for even unofficial negotiations to have started without its full and equitable participation.
I voted against the interim agreement signed between the EU and the United States on the processing and transfer of financial data on European citizens, not only because it is manifestly bad owing to the fact that it calls into question respect for the principles of necessity and proportionality, as well as the integrity and security of European financial data, but also because Parliament was denied the chance to properly exercise its prerogatives. I believe in the need to enhance transatlantic cooperation in all relevant areas, specifically in the area of freedom, security and justice, but this can only happen if there is absolute respect for fundamental principles, such as proportionality, necessity and reciprocity. I must, at this juncture, compliment both the Commission and the Council on their new position regarding cooperation with Parliament. I hope that together we succeed in establishing the basic principles that must orientate and facilitate future cooperation between the EU and the United States on fighting terrorism. I look forward to the conclusions of the visit of Parliament's delegation to Washington, and hope that here too we will be able to see the start of a new chapter.
I voted in favour of this resolution and I must reiterate that EU-US cooperation in the fight against terrorism, in the same way as the signing of a specific agreement between the EU and US in this area, is of crucial importance. This agreement must be permanently on Parliament's radar. The Council and Commission must keep Europe's legislative body informed during every stage of the negotiation and signing of this agreement. The European Parliament has expressed its stance on this matter on a number of occasions.
Another key aspect of the resolution stipulates that any data transfer request must be approved by a European judiciary authority. The data transfer must be justified and take place in a transparent manner. Citizens must have their rights guaranteed, such as being allowed to have access to, amend and delete data, as well as receiving compensation and damages in the event of any violation of their privacy.
I wish to stress the need to find a solution for restricting data transfers, which will only allow data to be exchanged for persons suspected of terrorism. It is important that the principles of reciprocity and proportionality in the agreement are respected and that it is cancelled immediately in the case of non-fulfilment of the obligations which have been assumed. I firmly believe that the JHA Council will take into consideration the recommendations featuring in this resolution.
I voted for this resolution because I believe that any agreement between the EU and the United States in this area must also include strict safeguards on implementation and supervision, to be monitored by an appropriate EU-appointed authority. Only in this way can it be ensured that these data transfers do not constitute a departure from the principles underpinning EU legislation and practice.
International legal cooperation and transatlantic cooperation are fundamental to the fight against terrorism. That is why the existence of a long-term agreement between the European Union and the United States dealing with the prevention of terrorism financing should be welcomed. Nonetheless, such an agreement cannot put the privacy of the transactions of natural and legal persons at risk. For that reason, European legal requirements for the fair, necessary, proportionate and lawful processing of personal information are of paramount importance and must therefore continue to apply in all circumstances.
The EU must lay down the fundamental principles governing the forms of general cooperation with the US for counterterrorism purposes and the mechanisms for passing on information on transactions by its citizens that are considered suspicious or irregular. An EU/US legal-cooperation agreement dealing with the prevention of terrorism financing must be signed, ensuring that personal data transfers respect the rights and freedoms of European citizens and companies, and that their security is protected, without putting the privacy of their transactions at unnecessary risk.
Under the terms of the Interim Agreement signed between the US and the EU, I recognised the need for transatlantic cooperation in the fight against international crime and terrorism. I stressed that this cooperation should be established on the basis of mutual trustworthiness and respect for the principles of reciprocity, proportionality and respect for citizens' rights. Security, however, should not override but rather be compatible with other rights, freedoms and guarantees. It is not acceptable that the police in Portugal can only access the bank details of a person on the basis of a warrant but that millions of pieces of data can be sent to be interpreted and analysed by the US police without any judicial control. I therefore voted against the Interim Agreement. Nonetheless, the new motion for a resolution in question demonstrates a new position from the Commission and Council in terms of collaboration with Parliament. I hope that future EU-US cooperation in the fight against terrorism is based on the principles of proportionality, necessity and reciprocity.
Following the significant defeat of the EU's draft SWIFT agreement with the United States, a resolution has come back to us that is worthy of our strongest criticism because it accepts the idea of a major exchange of data in the area of the so-called 'fight against terrorism'. Many specialists have stated that the protection of rights, freedoms and guarantees are not ensured under such an agreement. The so-called 'SWIFT agreement' and the framework agreement on the protection and sharing of data constitute a threat, not a guarantee of security.
There is a different understanding of data protection, competencies, legislation and privacy where EU-US relations are concerned. These issues need to be clarified before the Commission is given a new mandate.
Nevertheless, the majority of this House has given the Commission a truly blank cheque by setting ambiguous limitations such as 'proportionality' or 'reciprocity'. This opens a veritable Pandora's box against liberty and promotes the removal of functions from the Member States, such as the decision over transferral of data about their citizens, which is being given to a European 'judicial public authority'.
There is no possibility of 'proportionality' and 'reciprocity' in the case of bulk data storage and transfer, since it involves a series of uncontrollable dangers, specifically relating to who has access, how the data are used and for what purpose.
I voted in favour of the European Commission having a strengthened mandate to negotiate with the US authorities on the SWIFT issue. Indeed, we must receive assurances that two important reservations - the question of bulk data transfer and the opportunity for Europeans to have legal redress in the United States - are lifted. That is why I believe that this mandate should be substantially changed before it is adopted, otherwise at the end of the negotiations I would again be compelled to vote against this agreement, as I have already done in the past.
I am voting against this text, which favours the possibility of an agreement between Europe and the United States on the transfer of SWIFT data. It is impracticable, under the current conditions, to filter the data that will be sent to the US authorities. The US authorities will thus have access to a great deal of private data sent as an urgent measure as a result of a terrorist threat that, while genuine, is still being exploited for imperial purposes. Moreover, this text does not require reciprocity on the part of the United States, but merely dares to 'point out' submissively that it would be normal. To turn Europe into a vassal of the United States is completely unacceptable. There has never been a better time for Europe to assert its independence from the United States.
The fight against terrorism is a concern for the EU, as well as the rest of the democratic world. Any mechanism that may help discover possible attacks is essential to success in this fight. The SWIFT agreement is a very powerful instrument in the fight against terrorism, as it gives access to privileged financial information regarding sums transferred between countries. The renegotiation of this agreement with the United States is a unique opportunity for the EU to make an effective contribution to discovering new terrorists and potential attacks. At the moment there is great desire to cooperate on the US side: it is promoting an agreement that effectively protects the transmitted data and has the maximum amount of reciprocity possible.
in writing. - (ES) I voted against this joint resolution on behalf of the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the European People's Party (Christian Democrats) and the European Conservatives and Reformists Group because the text supports the possibility of reaching an agreement between the 27 Member States and the United States for the transfer of bank data under the pretext of combating terrorism. Under the current conditions, the United States authorities would have access to a large quantity of private data on millions of Europeans. I think that the United States' request is unacceptable and is a threat to the freedoms and rights of European citizens. With this proposal the most conservative forces are trying to hand us over bound hand and foot for US interests without giving a thought to the security or privacy of citizens. The European Parliament cannot allow the civil rights and freedoms of Europeans to be violated for counter-terrorism purposes.
The motion for a resolution on the negotiations for a new SWIFT agreement contains numerous detailed proposals for how data protection can be improved in future in connection with making financial messaging data available to the United States. That is very much to be welcomed. However, in so doing, it conceals the question of the fundamental necessity of such a massive invasion of privacy. This is clearly simply assumed. However, it is unclear whether we can counter the phenomenon of terrorism effectively in this way. It is also unclear how the calls for more data protection are to be implemented in practice. We know from past experience and common practice that data are used as extensively as possible and often also for profit. I therefore reject the transfer of highly personal data on principle and thus also voted against the motion for a resolution.
I voted today in favour of Parliament's resolution, which was also supported by most of the political groups and which contains Parliament's conditions for the ratification of the new SWIFT agreement and the start of a new round of negotiations with the US. Parliament's objective is to lay down flexible rules for promoting transatlantic cooperation which will help to combat terrorism and create a transmission system in which Union citizens can trust. One of the most sensitive points of negotiation, to which particular attention must be paid, is a reduction in the volume of data transmitted. In order to achieve this, the new agreement will need to include a series of guarantees designed to ensure compliance with European legislation which protects the personal data of European citizens. In addition, as stated in the resolution, it is important for EU citizens to be given a better appeal mechanism, so that they can defend their rights more effectively.
in writing. - I abstained on the vote on the Swift resolution (TFTP). It was adopted, however, by a very large majority (no roll-call vote). Our group abstained because our key amendments were rejected, namely Amendment 8 asking for data transfer to be subject to judicial authorisation, and Amendment 9 asking for the Mutual Legal Assistance Agreement (MLAA) to be used for Tracking Finance Terrorist Programme (TFTP) purposes. Other important Verts/ALE amendments were also rejected: EU definition of terrorism instead of the US one, ban on further transfer to third countries or bodies and limits to data retention period. The resolution can be seen nevertheless as a quite strong message in view of the EU-US negotiations for a new TFTP agreement after the rejection (assent procedure) last February of the former one even though in our view the text adopted today is a step backwards in comparison with the Parliament resolution adopted last September.
The fight against terrorism and its financing is an inescapable reality and deserves our full attention, so transatlantic cooperation is imperative. The previous attempt at an agreement between the European Union and the United States on the processing and transfer of data lacked proportionality, reciprocity and transparency.
This motion for a resolution calls for the adoption of a common definition of 'terrorist activity' and a clarification of the concept of 'non-extracted data'. It also reiterates the need to use the principle of necessity to limit the exchange of information, with such exchanges being strictly limited to the period of time necessary for their purpose.
A series of guarantees is now being proposed that is based on European legislative practice and, therefore, offers greater protection for the fundamental rights of citizens. Attempts are being made not only to safeguard the principle of non-discrimination throughout the data-processing procedure, but also to set up a European authority that is capable of receiving and overseeing the United States' requests. I voted for this motion for a resolution because I understand that the foundations have now been laid to allow the start of negotiations that favour the reaching of a balanced agreement between the European Union and the United States.
in writing. - I supported this resolution. Whereas in our digital age, data protection, the right of informational self-determination, personal rights and the right to privacy have become values that play an ever increasing role and must therefore be protected with special care. In order to protect these rights in an appropriate way it should be ensured that all transfers of personal data from the EU and its Member States to third countries for security purposes are based on international agreements with the status of legislative acts. Even more the use of PNR data should be based on a single set of principles that would serve as a basis for agreements with third countries and must be in line with European data protection standards.
I agree with the proposals set out in this European Parliament resolution that, before adopting a new legal measure, we must assess the impact on privacy based on proportionality, since it is essential to evaluate whether existing legal measures are insufficient. Technology and mobility are essential features of today's world, and so personal rights and the right to privacy have become values that we must ensure and guard closely. I agree with Parliament's calls for an examination of Advance Passenger Information and Passenger Name Record measures; while combating crime we must at the same time ensure that current measures are proportionate and do not violate people's fundamental rights. Thus, the transfer of passenger data must comply with EU data protection standards, and data must only be used in connection with specific crimes or threats. Given that Passenger Name Record data is used for security purposes, the conditions for the transfer of data must be laid down in international agreements with the EU, ensuring legal certainty for EU citizens and airlines. In new EU agreements, we must also lay down appropriate supervision and control measures that would help us coordinate the transfer and use of Passenger Name Record data.
The need to reach a balanced agreement with the United States on the transfer of Passenger Name Record (PNR) data has been a constant concern in recent years. The current state of the negotiations still does not reflect the existence of true legal protection for data in the United States, as these data can be kept for years after the security checks have been carried out and there is no legal protection for anyone who is not a US citizen. The agreements reached with Australia and Canada are more acceptable because more respect is given to the principle of proportionality, as access to the data is limited in terms of type, time and amount by judicial controls. It is only through a consistent approach and the establishment of general principles and rules regarding the use of PNR data that we can bring an end to this impasse and move on to conclude any international agreements in this field, whether with these three countries or with the avalanche of similar requests that will soon come. I support the joint proposal to postpone the vote on Parliament's consent, in the hope that with a little more time the negotiations might meet the concerns that Parliament has always expressed.
The debate on the transfer of the personal data of passengers on transatlantic flights by airlines has been a significant sore point in the European Union's relations with the United States, Australia and Canada, and it captures the essence of one of the dilemmas of our times.
On the one hand, nobody doubts the particular need to protect the privacy and confidentiality of every citizen's data. On the other hand, few people would deny that we live in a time in which threats to people's security require, not just better information exchange between police authorities in crime fighting, but also better processing of this information in order to make it more suitable for fighting organised crime and, particularly, terrorism. I hope that the postponement in the process imposed by the European Parliament will enable a fair balance between these values to be reached.
The current state of the negotiations on data transfers still does not ensure effective legal protection of the data in the United States, as they can be retained for years after the security checks have been carried out and there is no legal protection for anyone who is not a US citizen. I therefore support the joint proposal to postpone the vote on Parliament's consent, in the hope that more time may allow the negotiations to meet the concerns that this House has expressed on this matter.
I supported this resolution in order to demonstrate my concerns over the use of PNR data (data that is basically purely commercial) as part of the negotiation of agreements with the United States and Australia (for the purposes of fighting crime). Indeed, I believe that, before signing any agreement on the transfer of data to third parties, it would be wiser to first work on the development of a general framework on this type of agreement, defining minimum conditions, such as legal limitation, a solid legal basis, data protection standards and a restricted retention period. We must also defend the right of European citizens to have incorrect data deleted and obtain reciprocity for European access to our partners' data. That is why I hope that the discussions continue.
I shall vote in favour of this text. It proposes the rejection of the current agreements with the United States and Australia on the transmission of what is known as the PNR data of European air passengers. Transmitting such data undermines the freedom of movement of European citizens. The group to which I belong has some experience of this: one of the members of staff, a human rights activist, has been forbidden outright from visiting or flying over United States territory after having been included on a blacklist for potential terrorists. This is the kind of arbitrary restriction of freedoms to which agreements of this type expose us. Terrorist acts do occur. They must be combated. However, they must never be used as a pretext for repressing fundamental freedoms.
Passenger Name Records (PNR) are another weapon in the fight against terrorism. Under the Treaty of Lisbon, Parliament is once again called upon to take part in the negotiations on a new PNR agreement between the EU, the US, Australia and Canada. As a great advocate of the fight against terrorism, the EU is prepared to negotiate any agreement that may be effective in this fight. The Union will not, however, endanger civil liberties and fundamental rights.
For the reasons already mentioned in connection with the SWIFT agreement, I oppose the transfer of data, in particular if the constructive use of these data cannot really be demonstrated or if the misuse of the data cannot be ruled out. The motion for a resolution refers to the possible dangers in detail and recommends postponement of the vote on the request for consent on the agreements with the US and Australia on passenger name record data. For this reason, I voted in favour of the motion.
The creation of a single model for passenger records which will be applied in PNR agreements with all interested countries and the postponement of the vote on the request for approval of agreements with the US and Australia would appear to be the best solution. A rushed approach which might result in a negative note on PNR agreements with the US and Australia would stop the flow of data and that might result in landing rights being cancelled, with disastrous consequences for the airlines. The motion for a joint resolution tabled today by all the groups in Parliament, which I too voted in favour of, rightly states that PNR agreements must take account of minimum specifications which are non-negotiable. The primary objective is passenger security, but that cannot be achieved at the expense of respect for privacy and protection for personal data. Restricting data collection, which must always be in keeping with the principle of proportionality and necessity, is of crucial importance to passenger data transmission.
in writing. - I voted in favour of this resolution. The PNR resolution was adopted by a very large majority and with our support. It calls for a postponement of the vote on the assent on the Passenger Name Record (PNR) agreements with the US, Canada and Australia until the strongest guarantees have been obtained on data protection, period of retention, limitations to the purpose, parliamentary scrutiny, judicial control, right of access and redress.
in writing. - I did support this resolution as raised many concerns both in the European Parliament and outside it. Cyanide has been recognised as a highly toxic chemical used in the gold-mining industry and which qualifies as a main pollutant and can have catastrophic and irreversible impact on human health and environment. This chemical has caused the largest ecological disaster in the history of Central Europe. It is unfortunate that no clear rules are being established at the EU level and cyanide continues to be used in gold miming putting the workers and environment at a great risk. I believe that only a complete ban on cyanide mining technologies can protect our water resources and ecosystems against cyanide pollution.
I am not an MEP from Hungary, defending the interests of that country and, therefore, supporting Mr Áder, nor am I employed by an NGO. I am an MEP from Romania, defending my own country's interests.
As such, I feel duty-bound to ask for a study to be carried out on the impact of using this technology before calling for the use of cyanide technologies in mining to be banned.
It was the duty of those who tabled the resolution to offer an alternative which would be economically feasible and less toxic than the option on which they have called for a complete ban.
Following the statement made by the European Commission's representative, Cecilia Malmström, two weeks ago and the meeting with the representatives of the local communities (including the mayors from the towns in the Roşia Montană area), I have come to the view that an in-depth study must be carried out and all the existing options examined before imposing a complete ban on this technology.
We must consider all the following aspects before making a decision: environmental protection, job creation, attracting investment, as well as the lack of alternative activities other than mining for the population of the entire region.
Finally, I voted against this resolution and submitted two amendments as this resolution reflects the viewpoint and interests of a single party.
.
I support the amendment aimed at removing paragraph 4 contained in the draft resolution voted on today. I therefore voted for this amendment. However, I voted against the draft resolution for a number of reasons. We cannot ask the European Commission to ban the use of cyanide technology in gold mining for some Member States, such as Romania, which has major untapped resources. The Roşia Montană project deserves to receive support in view of its economic and social impact and its full compliance with the restrictions intended to protect the environment and archaeological sites. As an MEP, I support the opportunity being offered to this area with all its problems. I firmly believe that responsible national government authorities will negotiate a level of licence fees which can revitalise and protect the Roşia Montană area with its gold deposits. As a Member State, Romania is entitled to mine its deposits in safe conditions ensuring protection for the environment, while also reaping the economic and social benefits commensurate with the natural assets it has.
Cyanide is an extremely dangerous chemical used by the mining industry, despite the risks that it poses to the environment and human health. Ten years ago, more than 100 000 cubic metres of cyanide-contaminated water were accidentally discharged into the river system from a gold mine reservoir in Romania. This spill is responsible for one of the worst ever environmental disasters in Central Europe. For several years toxic substances there have endangered the ecological balance, the food chain and basic human requirements for the water from these rivers. There is nothing to stop an accident such as this from happening again. In Europe there are several mining projects using cyanide. A new disaster could happen at any time. It is simply a matter of time and of human negligence. Cyanide mining employs only a small workforce, but poses the risk of real environmental disasters. European environmental legislation enshrines the precautionary principle and requires the prevention and monitoring of water pollution. I therefore voted in favour of Parliament's resolution calling for a ban on the use of cyanide in the gold mines of the EU.
I endorse and I voted in favour of this specific motion for a resolution, because the question of the use of cyanide mining technologies is extremely serious and requires immediate and decisive action, without prevarication. To date, the Commission has taken a very relaxed approach to the issue and that must change at once. This issue concerns numerous countries, the health of European citizens and environmental protection. The cases which have resulted from and consequences of the use of cyanide in mining, as in Romania and other countries, are well documented and extremely worrying. When I asked the Commission about the recent decision to create cyanide-based gold mines in Bulgaria, the Commission's reply increased my fears. Unfortunately, it would appear at present that cyanide may be used in northern Greece in three investment programmes by foreign companies. Finally, the Commission should propose a full ban on the use of cyanide in the EU within the next six months, so that it can be applied by the end of 2012 at the latest. Also, all Member States should undertake to ban the use of cyanide, as Hungary did recently.
The European Parliament has adopted a resolution in favour of a general ban on the use of cyanide mining technologies by the end of 2011. The environmental consequences of cyanide pollution are transnational, and therefore this ban must apply at European level. For example, in January 2000, more than 100 000 cubic metres of cyanide-contaminated water escaped from a gold mine in Romania and polluted the rivers and streams of Romania, Hungary, Serbia and Bulgaria. We hope that the Member States will stop supporting mining projects using cyanide-based technologies. At the same time, the Commission will have to encourage the industrial redevelopment of these areas with financial support for green substitute industries, renewable energies and tourism.
In the Swedish gold mining industry, cyanide is used in closed systems in an environmentally sustainable way. It is degraded before water is released from the system and the best available technology (BAT) provides limit values that are well below internationally agreed safety levels. High safety standards prevent the cyanide from having any impact on the environment. These mines help to provide employment in sparsely populated areas, and as yet it has not been possible to develop alternative technology. Research and development should be encouraged in this area too, but in the current climate a ban would be disastrous from both a social and an economic perspective.
We Social Democrats are working on a broad scale to get hazardous substances in food, the environment, manufacturing and so on phased out. Cyanide is one of these hazardous substances and the handling of cyanide is regulated for obvious reasons. In Sweden, all cyanide in mining is handled in closed processes and in a way which is considered to be safe. In other parts of the EU, the handling of the substance is not as strictly controlled.
We chose to abstain in the final vote because we cannot support a hasty outright ban that would also penalise mining in those countries in which the handling of cyanide is considered to be safe. However, we would like the Commission to take immediate action to make processes involving the use of cyanide safe, to ensure that there are closed processes in all Member States and in the long term to phase out the use of cyanide in production by means of a ban.
The particular toxicity of the use of cyanide and the effects of its use in mining, both for those using it and for fauna and flora surrounding the mines, demand a move towards the prohibition of its use in mining, for fear of increased numbers of cases of contamination, with disastrous consequences for people and the environment. Nonetheless, given the current needs of the mining industry, this prohibition cannot be immediate, so measures to minimise the environmental impact of cyanide use must be studied and introduced.
I voted for this resolution because it proposes a general ban on the use of cyanide mining technologies in the European Union by the end of 2011, and because I understand that a ban constitutes, at the moment, the only reliable way of protecting our water resources and ecosystems from the pollution caused by the use of cyanide in mines. I would stress the need to oblige operating companies to take out insurance to cover compensation for damage and all remedial costs incurred in restoring a site to its original ecological and chemical status in the event of an accident or malfunction.
I voted in favour of this text and am satisfied with the outcome of the vote because cyanide is an extremely toxic chemical that has potentially catastrophic and irreversible effects on the environment and human health. Cyanide also qualifies as a main pollutant under the Water Framework Directive (WFD).
Need I remind anyone that, in January 2000, more than 100 000 cubic metres of cyanide-contaminated water escaped from a gold mine in Baia Mare, Romania, and contaminated the Someş, Tisza and Danube rivers? It killed the fish and living organisms, and drinking water has been permanently contaminated in Romania, Hungary, Serbia and Bulgaria.
Need I remind anyone that this incident is referred to as a 'second Chernobyl' due to the devastating impact it has had on the environment?
If we fail to adopt, in a simple joint motion for a resolution, a firm position in favour of a complete ban on the use of cyanide mining technologies in the European Union, then the message that we are sending out to the European Commission becomes meaningless for the future.
There are times when environmental well-being, protection of natural heritage and human welfare generally manage to gain the upper hand even over economic and partisan interests. This is highlighted by this resolution.
The European Parliament has managed to show today that it defends, first and foremost, the general interests and welfare of people. The use of cyanide technologies in mining poses a risk which we cannot afford to take as the effects are irreversible.
However, I support the idea of encouraging industrial reconversion in areas where mining based on cyanide technologies has been banned, by providing sufficient financial support for 'clean' industrial sectors, as well as for renewable energy and tourism.
in writing. - I voted in favour of this resolution as I believe that the use of cyanide in mining should be banned in Europe. Cyanide is a highly toxic chemical used in gold mining. It poses a serious threat to the environment and human health. The severe accidents in the past have proven that cyanide contamination can have an irreversible impact both on the environment and on human health. In this regard I strongly support the cause of banning this type of mining in the shortest possible term to ensure that no one, today or in the future, has to be exposed to the devastating impact of cyanide in mining.
I voted against the resolution on banning the use of cyanide mining technologies by the end of 2011 for a number of reasons. Halting current mining projects using cyanide technologies would deal a severe blow to the Member States using this technology (Finland, Sweden, Spain, Romania, Bulgaria and Greece) and to the Member States which produce cyanides (Belgium, the UK, Czech Republic and Germany). Europe would become 100% dependent on importing gold, a metal used in Europe's precious metals industry, as well as in the electronics sector. Approximately 87% of cyanide production is used in other industrial sectors outside the mining industry, such as the production of vitamins, jewellery, adhesives, electronic components for computers, fireproof insulation materials, cosmetics, nylon, paints, medicines, and so on. There are technologies in the economic sector which pose a hazard to human health and the environment. Cyanide technology is just one of them. Regulations and standards are in place to allow such activities to be carried out in safe conditions, in order to prevent any adverse impact. This principle applies to mining technology as well. There is legislation in force which must be respected. We do not have the right to ban, but we do have the right to protect.
The EU was very explicit in the objectives set out in the Water Framework Directive regarding the quality of water resources, which must be free of any type of chemical agent. In order for these objectives to be met, a ban on the use of cyanide mining technologies is crucial. We have to replace this technique with environmentally friendly alternatives, as cyanide mining technologies are responsible for more than 30 serious accidents in the last 25 years.
I voted against this resolution because the 2006 directive which is in force provides maximum protection to the environment and human health, with regard to the use of cyanide technologies in the mining industry. Given the directive's stringent provisions on mining residues and the lack of viable alternatives, there is no need to impose a blanket ban on the use of cyanide technologies for extracting gold.
in writing. - I voted in favour of the final text. The joint motion for resolution was adopted with only one small positive addition (encouraging industrial reconversion in areas where cyanide mining is banned). The attempts to change the call for 'initiating a comprehensive ban' to just doing an impact assessment was rejected by roll-call vote (161/416), and so was the amendment to merely 'consider' a ban (roll-call vote: 246/337). Our joint amendment with the S&D and GUE/NGL Groups to 'propose a ban' with a date when it should be effective was defeated (roll-call vote: 274/309). The final resolution was adopted with 524/54/13 votes (the ALDE Group abstaining, as the change to the impact assessment was not adopted).
In yesterday's vote in the European Parliament on a general ban on the use of cyanide mining technologies in the European Union, like many other Swedish MEPs I voted against the motion for a resolution. Cyanides are toxic and it is extremely important for their use to be kept within the framework of established environmental guidelines and for leaching to be carried out in closed processes. This is standard practice in Europe and minimises the risk of hazardous emissions. An outright ban on the use of cyanide in mining would mean that the gold mines in Europe, including Sweden, would have to close. In my opinion, an outright ban on cyanide-based mining technology would be inadvisable until we have an alternative to cyanide leaching that is technically, economically and environmentally feasible. I therefore voted against the motion for a resolution.